TABLE OF CONTENTS



Exhibit 10.1
Execution Version
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of August 24, 2010
(amending and restating the Second Amended and Restated Credit Agreement, dated
as of October 26,
2009, as further amended or otherwise modified as of the date hereof),
among
FERRO CORPORATION
and
CERTAIN OF ITS DESIGNATED SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO,
as the Borrowers,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS
FROM TIME TO TIME PARTY HERETO,
as the Lenders,
PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, the Collateral Agent and the Issuer,
and
JPMORGAN CHASE BANK, N.A. AND BANK OF AMERICA, N.A.,
as Syndication Agents
PNC CAPITAL MARKETS LLC, J.P. MORGAN SECURITIES INC. AND BANC OF AMERICA
SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

            Page ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms
    2
Section 1.2 Use of Defined Terms
    32
Section 1.3 Cross-References
    32
Section 1.4 Accounting and Financial Determinations
    32
Section 1.5 Exchange Rates; Currency Equivalents
    33
Section 1.6 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts
    33
Section 1.7 American Legal Terms
    33
Section 1.8 Terms Generally
    33
 
      ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT

 
     
Section 2.1 Commitments
    34
Section 2.2 Reduction of the Commitment Amounts
    35
Section 2.3 Borrowing Procedures
    36
Section 2.4 Continuation and Conversion Elections
    37
Section 2.5 Alternate Currency Loans
    38
Section 2.6 Funding
    39
Section 2.7 Issuance Procedures
    39
Section 2.8 Register; Notes
    42
Section 2.9 Designated Borrowers
    43
Section 2.10 Defaulting Lenders
    44
Section 2.11 Increases in Revolving Loan Commitments
    45
 
      ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 
     
Section 3.1 Repayments and Prepayments; Application
    46
Section 3.2 Interest Provisions
    49
Section 3.3 Fees
    50
 
      ARTICLE IV
CERTAIN LIBOR RATE AND OTHER PROVISIONS

 
     
Section 4.1 LIBOR Rate Lending Unlawful
    51
Section 4.2 Deposits Unavailable
    51
Section 4.3 Increased LIBOR Rate Loan Costs, etc
    51
Section 4.4 Funding Losses
    52
Section 4.5 Increased Capital Costs
    52
Section 4.6 Taxes
    53
Section 4.7 Payments, Computations; Proceeds of Collateral, etc
    55
Section 4.8 Sharing of Payments
    56
Section 4.9 Setoff
    56
 
      i 


 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS
(continued)

            Page
Section 4.10 Removal of Lenders
    57
Section 4.11 Guaranty by the Company
    57
 
      ARTICLE V
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSION

 
     
Section 5.1 Effectiveness
    59
Section 5.2 All Credit Extensions
    63
 
      ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 
     
Section 6.1 Organization, etc
    64
Section 6.2 Due Authorization, Non-Contravention, etc
    64
Section 6.3 Government Approval, Regulation, etc
    64
Section 6.4 Validity, etc
    64
Section 6.5 Financial Information
    64
Section 6.6 No Material Adverse Change
    64
Section 6.7 Litigation, Labor Controversies, etc
    65
Section 6.8 Subsidiaries
    65
Section 6.9 Ownership of Properties
    65
Section 6.10 Taxes; Other Laws
    65
Section 6.11 Pension and Welfare Plans
    66
Section 6.12 Environmental Warranties
    66
Section 6.13 Accuracy of Information
    67
Section 6.14 Regulations U and X
    67
Section 6.15 Solvency
    67
 
      ARTICLE VII
COVENANTS

 
     
Section 7.1 Affirmative Covenants
    67
Section 7.2 Negative Covenants
    72
 
      ARTICLE VIII
EVENTS OF DEFAULT

 
     
Section 8.1 Listing of Events of Default
    79
Section 8.2 Action if Bankruptcy
    81
Section 8.3 Action if Other Event of Default
    81
 
      ARTICLE IX
THE AGENTS

 
     
Section 9.1 Actions
    81
Section 9.2 Funding Reliance, etc
    82
Section 9.3 Exculpation
    83
Section 9.4 Successor
    83
Section 9.5 Loans by the Agents
    83
Section 9.6 Credit Decisions
    83
 
      ii 


 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS
(continued)

            Page
Section 9.7 Copies, etc
    84
Section 9.8 Reliance by the Agents
    84
Section 9.9 Defaults
    84
Section 9.10 Posting of Approved Electronic Communications
    85
Section 9.11 Joint Lead Arrangers, Joint Bookrunners and Syndication Agents
    86
Section 9.12 Withholding
    86
 
      ARTICLE X
MISCELLANEOUS PROVISIONS

 
     
Section 10.1 Waivers, Amendments, etc
    86
Section 10.2 Notices; Time
    87
Section 10.3 Payment of Costs and Expenses
    87
Section 10.4 Indemnification
    88
Section 10.5 Survival
    89
Section 10.6 Severability
    89
Section 10.7 Headings
    89
Section 10.8 Execution in Counterparts, Effectiveness, etc
    89
Section 10.9 Governing Law; Entire Agreement
    90
Section 10.10 Successors and Assigns
    90
Section 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes
    90
Section 10.12 Other Transactions
    93
Section 10.13 Forum Selection and Consent to Jurisdiction
    93
Section 10.14 Waiver of Jury Trial
    94
Section 10.15 Patriot Act
    94
Section 10.16 Judgment Currency
    94
Section 10.17 Confidentiality
    94
Section 10.18 Counsel Representation
    95
Section 10.19 Effect of Amendment and Restatement of the Existing Credit
Agreement
    95
 
      iii 


 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
SCHEDULE I
  —   Disclosure Schedule
SCHEDULE II
  —   Revolving Loan Percentages; Domestic Office
SCHEDULE III
  —   Excluded Properties
SCHEDULE IV
  —   Rate Protection Agreements
 
       
EXHIBIT A-1
  —   Form of Revolving Loan Note
EXHIBIT A-2
  —   Form of Swingline Note
EXHIBIT B-1
  —   Form of Borrowing Request
EXHIBIT B-2
  —   Form of Issuance Request
EXHIBIT C
  —   Form of Continuation/Conversion Notice
EXHIBIT D
  —   Form of Lender Assignment Agreement
EXHIBIT E
  —   Form of Compliance Certificate
EXHIBIT F
  —   Subsidiary Guaranty (Domestic)
EXHIBIT G
  —   Pledge and Security Agreement
EXHIBIT H-1
  —   Form of Designated Borrower Request and Assumption Agreement
EXHIBIT H-2
  —   Form of Designated Borrower Notice
EXHIBIT I
  —   Form of Perfection Certificate
EXHIBIT J
  —   Affirmation and Consent

iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 24,
2010, is among FERRO CORPORATION, an Ohio corporation (the “Company”), certain
Subsidiaries of the Company from time to time party hereto (each a “Designated
Borrower” and together with the Company, each a “Borrower” and collectively the
“Borrowers”), the various financial institutions and other Persons from time to
time party hereto (the “Lenders”), PNC BANK, NATIONAL ASSOCIATION (“PNC Bank”),
as the administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”), the collateral agent for the Secured
Parties (as defined below) (in such capacity, together with its successors, the
“Collateral Agent”) and as the Issuer (as defined below), and JPMORGAN CHASE
BANK, N.A. and BANK OF AMERICA, N.A., as the syndication agents (collectively in
such capacities, the “Syndication Agents”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Second Amended and Restated Credit Agreement,
dated as of October 26, 2009 (as the same may have been amended or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
Borrowers, the lenders party thereto (the “Existing Lenders”), Credit Suisse AG,
Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch), as the
administrative agent for the Original Term Loan Lenders(as defined in the
Existing Credit Agreement), PNC Bank, as the administrative agent for the New
Term Loan Lenders (as defined the Existing Credit Agreement), National City
Bank, as the collateral agent, and the other agents, certain of the Existing
Lenders (the “Existing Revolving Loan Lenders”) committed to extend to the
Borrowers a revolving credit facility to make revolving loans (the “Original
Revolving Loans”) (such term and each other capitalized term used but not
defined in the preamble and the recitals having the meanings provided in
Section 1.1), and certain Existing Lenders provided term loans to the Borrowers
(the “Original Term Loans”);
     WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended on the Closing Date to, among other things, allow for the repayment of
the Original Term Loans on and subject to the terms and conditions of this
Agreement and pay fees, costs and expenses related thereto (the foregoing and
all other transactions related hereto, collectively, the “Existing Term Loan
Refinancing”);
     WHEREAS, the Borrowers have requested, and each of the Existing Revolving
Loan Lenders has agreed (subject to the terms of this Agreement) that the
Existing Credit Agreement be amended to read as set forth in this Agreement, and
it has been agreed by the parties to the Existing Credit Agreement that the
Original Revolving Loans (if any) that are not being repaid and other
“Obligations” (under, and as defined in, the Existing Credit Agreement) shall be
governed by and deemed to be outstanding under this Agreement with the intent
that the terms of this Agreement shall supersede the terms of the Existing
Credit Agreement (each of which shall hereafter have no further effect upon the
parties thereto); provided that any Rate Protection Agreements with any one or
more Existing Lenders (or their respective Affiliates) shall continue unamended
and in full force and effect; and
     WHEREAS, all Obligations are and shall continue to be secured by all
collateral on which a Lien is granted to the Collateral Agent pursuant to any
Loan Document.
     NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):
     “Account” means any account (as that term is defined in Section 9-102 of
the UCC) of the Company or any of its Subsidiaries arising from the sale or
lease of goods or rendering of services.
     “Additional Revolving Loan Amount” means, at any time, the excess, if any,
of (a) $100,000,000 minus (b) the aggregate amount by which the Revolving Loan
Commitment has increased prior to such time pursuant to Section 2.11.
     “Administrative Agent” is defined in the preamble and includes each other
Person appointed as a successor Administrative Agent pursuant to Section 9.4.
     “Affected Lender” is defined in Section 4.10.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. “Control” of a Person means the power, directly or indirectly, (a) to
vote 10% or more of the Capital Securities (on a fully diluted basis) of such
Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable) or (b) to direct or cause the
direction of the management and policies of such Person (whether by contract or
otherwise).
     “Affirmation and Consent” means the Affirmation and Consent, dated as of
the Closing Date, among each Subsidiary Guarantor and the Collateral Agent,
substantially in the form of Exhibit J hereto.
     “Agents” means, collectively, the Administrative Agent and the Collateral
Agent.
     “Agreement” means, on any date, this Credit Agreement as originally in
effect on the Closing Date and as the same may thereafter from time to time be
further amended, supplemented, amended and restated or otherwise modified and in
effect on such date.
     “Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating per annum rate of interest equal to the highest of (a) the
Federal Funds Open Rate, plus 0.50%, (b) the Prime Rate, and (c) the Daily LIBOR
Rate, plus 1.0%. Any change in the Alternate Base Rate (or any component
thereof) shall take effect at the opening of business on the day such change
occurs. The Administrative Agent will give notice promptly to the Company and
the Lenders of changes in the Alternate Base Rate; provided that the failure to
give such notice shall not affect the Alternate Base Rate in effect after such
change.
     “Alternate Currency” means Euros and any other currency approved by the
Administrative Agent and each of the Lenders.
     “Alternate Currency Commitment” means, relative to any Lender, such
Lender’s obligation (if any) to make Alternate Currency Loans pursuant to clause
(a) of Section 2.1.1.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Alternate Currency Commitment Amount” means, on any date, a maximum amount
equal to the Dollar Equivalent of $100,000,000, as such amount may be
permanently reduced by Section 2.2.
     “Alternate Currency Equivalent” means, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternate Currency with Dollars.
     “Alternate Currency Loan” means any Revolving Loan denominated in an
Alternate Currency.
     “Anti-Terrorism Laws” means any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
     “Applicable Commitment Fee Margin” means, with respect to the Revolving
Loan Commitment, (a) as of the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to clause (c) of
Section 7.1.1 for the Fiscal Quarter ending September 30, 2010, 0.45% and
(b) thereafter, the applicable percentage set forth below determined by
reference to the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to clause (c) of
Section 7.1.1:

              Applicable     Commitment     Fee Margin     for Revolving
Leverage Ratio   Loan Commitment
Greater than or equal to 3.0:1.0
    0.50 %
Greater than or equal to 2.5:1.0 but less than 3.0:1.0
    0.50 %
Greater than or equal to 2.0:1.0 but less than 2.5:1.0
    0.475 %
Greater than or equal to 1.5:1.0 but less than 2.0:1.0
    0.45 %
Greater than or equal to 1.0:1.0 but less than 1.5:1.0
    0.375 %
Less than 1.0:1.0
    0.35 %

     Changes in the Applicable Commitment Fee Margin resulting from a change in
the Leverage Ratio shall become effective as of the first Business Day
immediately following delivery by the Company to the Administrative Agent of a
new Compliance Certificate pursuant to clause (c) of Section 7.1.1; provided
that if a Compliance Certificate is not delivered when due in accordance with
such Section, then the Applicable Commitment Fee Margin shall increase to the
next higher level above the Applicable Commitment Fee Margin then in effect,
which increased Applicable Commitment Fee Margin shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     In the event that any financial statement or Compliance Certificate for any
period ending on or after September 30, 2010 delivered pursuant to clauses (a),
(b) or (c) of Section 7.1.1 is inaccurate (regardless of whether this Agreement
or the Revolving Loan Commitments are in effect when such inaccuracy is
discovered) (it being understood and agreed that a change in GAAP that has a
retroactive effect shall not cause previously delivered financial statements or
Compliance Certificates to be deemed to be inaccurate), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Commitment
Fee Margin for any period (for purposes of this definition, an “Applicable
Period”) than the Applicable Commitment Fee Margin applied for such Applicable
Period, then (i) the Company shall immediately deliver to the Administrative
Agent a corrected financial statement and a corrected Compliance Certificate for
such Applicable Period, (ii) the Applicable Commitment Fee Margin shall be
determined based on the corrected Compliance Certificate for such Applicable
Period, and (iii) the Company shall immediately pay to the Administrative Agent
(for the account of the Revolving Loan Lenders during the Applicable Period or
their successors and assigns) the accrued additional commitment fees owing as a
result of such increased Applicable Commitment Fee Margin for such Applicable
Period. This paragraph shall not limit the rights of the Administrative Agent or
the Lenders with respect to Article VIII hereof, and shall survive the
termination of this Agreement for a period of two years.
     “Applicable Margin” means, with respect to Revolving Loans and Swing Line
Loans, (a) as of the Closing Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to clause (c) of Section 7.1.1 for
the Fiscal Quarter ending September 30, 2010, 1.75% per annum for Base Rate
Loans and 2.75% per annum for LIBOR Rate Loans and (b) thereafter, the
applicable percentage set forth below determined by reference to the Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to clause (c) of Section 7.1.1:

                      Applicable   Applicable     Margin for   Margin for    
Revolving   Revolving Leverage Ratio   Base Rate Loans   LIBOR Rate Loans
Greater than or equal to 3.0:1.0
    2.50 %     3.50 %
Greater than or equal to 2.5:1.0 but less than 3.0:1.0
    2.25 %     3.25 %
Greater than or equal to 2.0:1.0 but less than 2.5:1.0
    2.00 %     3.00 %
Greater than or equal to 1.5:1.0 but less than 2.0:1.0
    1.75 %     2.75 %
Greater than or equal to 1.0:1.0 but less than 1.5:1.0
    1.50 %     2.50 %
Less than 1.0:1.0
    1.25 %     2.25 %

     Changes in the Applicable Margin (other than with respect to Alternate
Currency Loans) resulting from a change in the Leverage Ratio shall become
effective as of the first Business Day immediately following delivery by the
Company to the Administrative Agent of a new Compliance Certificate pursuant to
clause (c) of Section 7.1.1; provided that if a Compliance Certificate is not
delivered when due in accordance with such Section, then the Applicable Margin
shall increase to the next higher level above the Applicable Margin then in
effect, which increased Applicable Margin shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Changes in the Applicable Margin with respect to an Alternate Currency Loan
resulting from a change in the Leverage Ratio shall become effective upon the
expiration of the current Interest Period with respect to such Alternate
Currency Loan following delivery by the Company to the Administrative Agent of a
new Compliance Certificate pursuant to clause (c) of Section 7.1.1; provided
that if a Compliance Certificate is not delivered when due in accordance with
such Section, then the Applicable Margin shall increase to the next higher level
above the Applicable Margin then in effect, which increased Applicable Margin
shall apply effective upon the expiration of the current Interest Period with
respect to such Alternate Currency Loan after the date on which such Compliance
Certificate was required to have been delivered.
     In the event that any financial statement or Compliance Certificate for any
period ending on or after September 30, 2010 delivered pursuant to clauses (a),
(b) or (c) of Section 7.1.1 is inaccurate (regardless of whether this Agreement
or the Revolving Loan Commitments are in effect when such inaccuracy is
discovered) (it being understood and agreed that a change in GAAP that has a
retroactive effect shall not cause previously delivered financial statements or
Compliance Certificates to be deemed to be inaccurate), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (for purposes of this definition, an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (i) the Company shall
immediately deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Company shall immediately
pay to the Administrative Agent (for the account of the Revolving Loan Lenders
during the Applicable Period or their successors and assigns) the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 3.2.2 and
Article VIII hereof, and shall survive the termination of this Agreement for a
period of two years.
     “Applicant Borrower” is defined in clause (a) of Section 2.9.
     “Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (b) is administered, advised or managed by a Lender, an Affiliate of a
Lender or a Person or an Affiliate of a Person that administers, advises or
manages a Lender.
     “Authorized Officer” means, relative to any Obligor, those of its officers,
general partners, managing members or other authorized person(s) (as applicable)
whose signatures and incumbency shall have been certified to the Administrative
Agent, the Lenders and the Issuers pursuant to Section 5.1.1.
     “Available” means, in respect of any Alternate Currency and any Lender,
that such Alternate Currency is, at the relevant time, readily available to such
Lender as deposits in the London or other applicable interbank market in the
relevant amount and for the relevant term, is freely convertible into Dollars
and is freely transferable for the purposes of this Agreement, but if,
notwithstanding that each of the foregoing tests is satisfied:
     (a) such Alternate Currency is, under the then current legislation or
regulations of the country of such Alternate Currency (or under the policy of
the central bank of such country) or the F.R.S. Board, not permitted to be used
for the purposes of this Agreement;
     (b) there is no, or only insignificant, investor demand for the making of
advances having an interest period equivalent to that for the LIBOR Rate Loan
denominated in an Alternate Currency which the Borrowers have requested be made;
or

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (c) there are policy or other reasons which make it undesirable or
impractical for a Lender to make a LIBOR Rate Loan denominated in such Alternate
Currency available as determined by such Lender in its sole discretion;
then such Alternate Currency may be treated by any Lender as not being
Available.
     “Base Rate Loan” means a Loan denominated in Dollars bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.
     “Borrower” and “Borrowers” are defined in the preamble.
     “Borrowing” means the Loans of the same type and, in the case of LIBOR Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.
     “Borrowing Request” means a Loan request and certificate duly executed by
an Authorized Officer of a Borrower substantially in the form of Exhibit B-1
hereto.
     “Business Day” means: (a) any day which is neither a Saturday or Sunday nor
a legal holiday on which banks are authorized or required to be closed in New
York, New York; and (b) relative to the making, continuing, prepaying or
repaying of any LIBOR Rate Loans, any day which is a Business Day described in
clause (a) above and (i) on which dealings in the relevant currency are carried
on in the London interbank eurodollar market and (ii) in the case of LIBOR Rate
Loans denominated in an Alternate Currency, on which banks in the country for
which such Alternate Currency is the lawful currency are not authorized or
required to be closed.
     “Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Company and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures on the Company’s Consolidated Statement of Cash Flows.
     “Capital Securities” means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date.
     “Capitalized Lease Liabilities” means, with respect to any Person, all
monetary obligations of such Person and its Subsidiaries under any leasing or
similar arrangement which have been (or, in accordance with GAAP, should be)
classified as capitalized leases, and for purposes of each Loan Document the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP, and the stated maturity thereof shall be the date of
the last payment of rent or any other amount due under such lease prior to the
first date upon which such lease may be terminated by the lessee without payment
of a premium or a penalty.
     “Cash Collateralize” means, with respect to a Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Administrative Agent on terms satisfactory to the
Administrative Agent in an amount equal to the Stated Amount of such Letter of
Credit.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Cash Equivalent Investment” means, at any time:
     (a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
     (b) commercial paper maturing not more than 270 days from the date of
issue, which is issued by (i) a corporation (other than an Affiliate of any
Obligor) organized under the laws of any State of the United States or of the
District of Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s,
or (ii) any Lender (or its holding company);
     (c) any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either (i) any bank organized under the laws of the United States (or any State
thereof) and which has (x) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (y) a combined capital and surplus greater than
$500,000,000, or (ii) any Lender;
     (d) any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder;
     (e) other corporate debt obligations including corporate bonds, medium term
notes, Eurobonds, floating rate notes and auction rate securities (preferred
stock or bonds), which (i) in the case of short term securities are issued by an
issuer which has at least an A-1 rating or a P1 rating by Moody’s, or (ii) in
the case of any other securities referenced in this clause (e), are issued by an
issuer with a minimum of two double-A ratings, one of which must be from either
S&P or Moody’s;
     (f) any other investment approved by the board of directors of the Company
that could be considered an “Approved Instrument” pursuant to the Company’s
investment policy and that is approved by the Required Lenders; or
     (g) investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (a) through (f)
above.
     “Cash Management Bank” means any Person that is the Administrative Agent,
the Collateral Agent, a Joint Lead Arranger, a Joint Bookrunner, a Lender or any
Affiliate of any of the foregoing at the time it provides any Cash Management
Services.
     “Cash Management Obligations” means obligations owed by the Company or any
Subsidiary to any Cash Management Bank in respect of or in connection with any
Cash Management Services and which has been designated by such Cash Management
Bank and the Company, by notice to the Administrative Agent and the Collateral
Agent not later than 90 days after the execution and delivery of the agreement
evidencing such Cash Management Services, as Cash Management Obligations;
provided that the designation of any obligations as Cash Management Obligations
shall not create in favor of any Cash Management Bank any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under this Agreement or any other Loan Document.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Cash Management Services” means any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer and other cash management
arrangements to the Company and its Subsidiaries.
     “Casualty Event” means the damage, destruction or condemnation, as the case
may be, of property of any Person or any of its Subsidiaries.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
     “CERCLIS” means the Comprehensive Environmental Response Compensation
Liability Information System List.
     “Change in Control” means:
     (a) any person or group (within the meaning of Sections 13(d) and 14(d)
under the Exchange Act), shall become the ultimate “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of, or enter into
contracts or arrangements whereby they will acquire or control, directly or
indirectly, Capital Securities or Voting Securities representing 25% or more of
the Capital Securities or Voting Securities of the Company on a fully diluted
basis;
     (b) during any period of up to 24 consecutive months after the Closing
Date, individuals who at the beginning of such period constituted the board of
directors of the Company (together with any new directors whose election to such
board or whose nomination for election by the stockholders of the Company was
approved by a vote of at least two-thirds of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of the Company then in office;
     (c) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement or agreements for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
     (d) for so long as any Senior Notes are outstanding, the occurrence of a
“Change of Control” (as defined in the Senior Note Documents).
     “Change in Law” means (a) the adoption of any law, rule or regulation
(including any treaty) after the date of this Agreement, (b) any change in any
law, rule or regulation (including any treaty) or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or any Issuer with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Closing Date” means August 24, 2010.
     “Closing Date Certificate” is defined in Section 5.1.3.
     “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Collateral Agent” is defined in the preamble and includes each other
Person appointed as the successor Collateral Agent pursuant to Section 9.4.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Commitment” means, as the context may require, the Revolving Loan
Commitment, the Alternate Currency Commitment, the Letter of Credit Commitment
or the Swing Line Loan Commitment.
     “Commitment Amount” means, as the context may require, the Alternate
Currency Commitment Amount, the Revolving Loan Commitment Amount, the Letter of
Credit Commitment Amount or the Swing Line Loan Commitment Amount.
     “Commitment Termination Event” means:
     (a) the occurrence of any Event of Default with respect to the Company
described in clauses (a) through (d) of Section 8.1.9; or
     (b) the occurrence and continuance of any other Event of Default and
either:
     (i) the declaration of all or any portion of the Loans to be due and
payable pursuant to Section 8.3, or
     (ii) the giving of notice by the Administrative Agent, acting at the
direction of the Required Lenders, to the Company that the Commitments have been
terminated.
     “Communications” is defined in clause (a) of Section 9.10.
     “Company” is defined in the preamble.
     “Compliance Certificate” means a certificate duly completed and executed by
an Authorized Officer of the Company, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agent may from
time to time request for the purpose of monitoring the Company’s compliance with
the financial covenants contained herein.
     “Contingent Liability” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the Indebtedness of any
other Person (other than by endorsements of instruments in the course of
collection), or guarantees the payment of dividends or other distributions upon
the Capital Securities of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.
     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Company, substantially in the form of Exhibit C hereto.
     “Control Agreement” means an agreement in form and substance satisfactory
to the Collateral Agent which provides for the Collateral Agent to have
“control” (as defined in Section 8-106 of the UCC, as such term relates to
investment property (other than certificated securities or commodity contracts),
or as used in Section 9-106 of the UCC, as such term relates to commodity
contracts, or as used in Section 9-104(a) of the UCC, as such term relates to
deposit accounts).
     “Copyright Pledge and Security Agreement” means any Copyright Security
Agreement executed and delivered by any Obligor in substantially the form of
Exhibit C to the Security Agreement.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Credit Extension” means, as the context may require: (a) the making of a
Loan by a Lender; or (b) the issuance of any Letter of Credit, or the extension
of any Stated Expiry Date of any Existing Letter of Credit, by an Issuer.
     “Currency” and “Currencies” means Dollars, Euros and any other Alternate
Currency.
     “Current GAAP Financials” is defined in Section 1.4.
     “Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate for such day (and if
such day is not a Business Day, for the immediately preceding Business Day) by
(y) a number equal to 1.00 minus the LIBOR Reserve Percentage on such day.
Changes in the rate of interest on that portion of any Swing Line Loans
maintained as Daily LIBOR Rate Loans will take effect simultaneously with each
change in the Daily LIBOR Rate.
     “Daily LIBOR Rate Loan” means a Swing Line Loan made pursuant to clause
(ii) of the second sentence of Section 2.3.2(a) denominated in Dollars bearing
interest at a rate determined by reference to the Daily LIBOR Rate.
     “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
     “Defaulting Lender” means any Revolving Loan Lender that has failed to fund
any portion of its Revolving Loans, participations in Letters of Credit or
participations in Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, or any Revolving Loan Lender that has
(a) notified the Company, the Administrative Agent, the Issuer, the Swing Line
Lender or any Revolving Loan Lender in writing that it does not intend to comply
with any or all of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (b) failed, within three Business Days after a request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Loans,
participations in then outstanding Letters of Credit and participations in then
outstanding Swing Line Loans, (c) otherwise failed to pay over to the
Administrative Agent or any other Revolving Loan Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (d) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
     “Deposit Account” means a “deposit account” as that term is defined in
Section 9-102(a) of the UCC.
     “Designated Borrower” is defined in the preamble.
     “Designated Borrower Notice” is defined in clause (a) of Section 2.9.
     “Designated Borrower Obligations” means all Obligations of each Designated
Borrower.

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Designated Borrower Request and Assumption Agreement” is defined in clause
(a) of Section 2.9.
     “Disbursement” is defined in Section 2.7.2.
     “Disbursement Date” is defined in Section 2.7.2.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Company with the written consent of
the Required Lenders.
     “Disposition” (or similar words such as “Dispose”) means any sale,
transfer, lease, contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the
Borrowers’ or their Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person in a single transaction
or series of transactions.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Dollar Equivalent” means, as of any date of determination, (a) as to any
amount denominated in Dollars, such amount in Dollars, and (b) as to any amount
denominated in an Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent on the basis of the Spot Rate for the
purchase of Dollars with such Alternate Currency.
     “Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Company.
     “EBITDA” means, for any applicable period, the sum of (a) Net Income, plus
(b) to the extent deducted in determining Net Income, and without duplication,
the sum of (i) amortization expense, (ii) income tax expense, (iii) Interest
Expense, (iv) depreciation expense, (v) restructuring expenses attributable to
the Company’s restructuring in 2010 in an aggregate amount not to exceed
$19,000,000 for the period commencing July 1, 2010, (vi) non-recurring fees,
non-cash charges, cash charges and other cash expenses paid in connection with
the preparation, negotiation, approval, execution and delivery this Agreement
and the other Loan Documents and the Senior Note Documents, including, in each
case, amendments, waivers and other modifications thereto, (vii) non-cash
expenses incurred in connection with asset write-offs, including, but not
limited to, goodwill impairments, (viii) if applicable, any swap or hedge
breakage costs relating to interest rate swaps or hedges in effect on the
Closing Date, in each case to the extent any such costs do not constitute
Interest Expense, (ix) non-cash losses resulting from mark-to-market accounting
treatment of interest rate hedging agreements, (x) non-cash losses resulting
from mark-to-market accounting treatment of metals owned by the Company as of
the date of determination and recorded as assets on the consolidated balance
sheet of the Company and its Subsidiaries, (xi) all charges and associated
expenses in connection with the refinancing, retirement or extinguishment of any
Indebtedness, including initial issuance costs, prepayment penalties, swap
breakage fees and write-off of deferred issuance fees, (xii) non-recurring
one-time charges and expenses in an aggregate amount in any Fiscal Year not to
exceed $10,000,000 and (xiii) non-recurring charges related to pension
settlement or curtailment in an aggregate amount not to exceed $20,000,000 over
the term of this Agreement, minus (c) to the extent added in determining Net
Income, the sum of (i) non-cash gains resulting from mark-to-market accounting
treatment of interest rate hedging agreements and (ii) non-cash gains resulting
from mark-to-market accounting treatment of metals owned by the Company as of
the date of determination and recorded as assets on the consolidated balance
sheet of the Company and its Subsidiaries.

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Notwithstanding the foregoing, EBITDA for the Fiscal Quarters ending
December 31, 2009, March 31, 2010 and June 30, 2010 shall be deemed to be
$54,530,000, $57,815,000, and $70,813,000, respectively.
     “Eligible Assignee” means, in the case of any assignment of the Revolving
Loan Commitment, (a) a Revolving Loan Lender or (b) any other Person (other than
an Ineligible Assignee) with the consent of the Company (such consent not to be
unreasonably withheld or delayed) unless (i) the assignment is being made to an
Affiliate of a Lender or an Approved Fund or (ii) an Event of Default has
occurred and is continuing.
     “EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.
     “EMU Legislation” means legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.
     “Engagement Letter” the engagement letter, dated July 20, 2010, among the
Company, PNC Bank and PNC Capital Markets LLC.
     “Environmental Laws” means all applicable foreign, federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
or 303 of ERISA or Section 412 or 430 of the Code, is treated as a single
employer under Section 414 of the Code.
     “ERISA Event” shall mean (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30 day notice to the
PBGC has been waived by regulation); (b) the failure to meet the minimum funding
standard of Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA with
respect to any Pension Plan, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (d) the
incurrence by the Company of any liability under Title IV of ERISA with respect
to the termination of any Pension Plan or the withdrawal or partial withdrawal
of the Company from any Pension Plan or Multiemployer Plan; (e) a determination
that any Pension Plan is, or is expected to be, in “at risk” status (as defined
in Section 430 of the Code or Section 303 of ERISA); (f) a determination that
any Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the receipt by
the Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan, (h) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to Section
436(f) of the Code; (i) the receipt by the Company or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (j) the occurrence
of a nonexempt prohibited

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in material liability to the
Company; (k) the receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code; (l) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k) of
ERISA or a violation of Section 436 of the Internal Revenue Code with respect to
any Pension Plan; or (m) the occurrence of any Foreign Benefit Event.
     “ESS” is defined in clause (a) of Section 10.11.
     “Euro” means the single currency of Participating Member States of the
European Union.
     “Event of Default” is defined in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Subsidiary” means any of (a) Ferro Pfanstiehl (Europe) Ltd., a
company organized under the laws of the United Kingdom, (b) Zibo Ferro
Performance Materials Company, Limited, a company organized under the laws of
the Peoples Republic of China, (c) Ferro (Suzhou) Performance Materials Co. Ltd,
a company organized under the laws of the Peoples Republic of China, (d) Ferro
Enamel do Brasil Industria e Comercio Ltda., a company organized under the laws
of Brazil, and (e) Ferro Holding GmbH, a company organized under the laws of
Germany.
     “Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
     “Exemption Certificate” is defined in clause (e) of Section 4.6.
     “Existing Credit Agreement” is defined in recitals hereto.
     “Existing Lenders” is defined in recitals hereto.
     “Existing Letters of Credit” means each of the Letters of Credit
outstanding under the Existing Credit Agreement immediately prior to the Closing
Date.
     “Existing Notes” means the Company’s 6.50% Convertible Senior Notes due
2013.
     “Existing Term Loan Refinancing” is defined in recitals hereto.
     “Federal Funds Effective Rate” for any day means the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1.0%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Federal Funds Open Rate” for any day means the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error)); provided however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, such rate hereunder will change
automatically without notice to the Borrower, effective on the date of any such
change.
     “Filing Statements” means all Uniform Commercial Code financing statements
or other similar financing statements and Uniform Commercial Code (Form UCC-3)
termination statements required pursuant to the Loan Documents.
     “Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.
     “Fiscal Year” means any period of twelve consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2010 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.
     “Fixed Charge Coverage Ratio” means, as of the close of any Fiscal Quarter,
the ratio computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters of (a) EBITDA (for all such
Fiscal Quarters) minus Capital Expenditures made during such Fiscal Quarters to
(b) the sum (for all such Fiscal Quarters) of (i) Interest Expense actually paid
in cash during such Fiscal Quarters (excluding (A) initial issuance costs paid
in connection with Indebtedness incurred in respect of the Obligations and
Indebtedness under the Senior Note Documents, (B) any make-whole premium or
Interest Expense payable in connection with the prepayment of Indebtedness under
Existing Credit Agreement and the Existing Notes and (C) if applicable, any swap
or hedge breakage costs relating to interest rate swaps or hedges in effect on
the Closing Date (including any such costs incurred in connection with a
prepayment of the term loans under the Existing Credit Agreement)),
(ii) scheduled principal repayments of Indebtedness (other than Indebtedness
issued under the Indentures) actually paid during such Fiscal Quarters,
(iii) finance expenses actually paid in connection with the Permitted
Receivables Program during such Fiscal Quarters, and (iv) Restricted Payments
made by the Company during such Fiscal Quarters; provided, further, that
non-recurring fees, non-cash charges, cash charges and other cash expenses paid
in connection with or related to the preparation, negotiation, approval,
execution and delivery of the amendment and restatement of this Agreement and
the other Loan Documents and the Senior Note Documents, including, in each case,
amendments, waivers and other modifications thereto, shall be excluded from
clause (b) above.
     “Flood Certificate” means a “Standard Flood Hazard Determination Form” of
the Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
     “Flood Program” means the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



National Flood Insurance Reform Act of 1994 and the Flood Insurance Reform Act
of 2004, in each case as amended from time to time, and any successor statutes.
     “Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
     “Foreign Benefit Event” shall mean, with respect to any Foreign Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice from a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan, (d) the incurrence of
any liability in excess of $25,000,000 by the Company under applicable law on
account of the complete or partial termination of such Foreign Plan or the
complete or partial withdrawal of any participating employer therein, or (e) the
occurrence of any transaction that is prohibited under any applicable law and
that could reasonably be expected to result in the incurrence of any liability
by the Company, or the imposition on the Company of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
in excess of $25,000,000.
     “Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Company or any of
its Subsidiaries with respect to employees employed outside the United States.
     “Foreign Pledge Agreement” means any supplemental pledge agreement governed
by the laws of a jurisdiction other than the United States or a State thereof
executed and delivered by the Company or any of its Subsidiaries pursuant to the
terms of this Agreement, in form and substance satisfactory to the Collateral
Agent, as may be necessary or desirable under the laws of organization or
incorporation of a Subsidiary to further protect or perfect the Lien on and
security interest in any Collateral (as defined in the Security Agreement).
     “Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.
     “Fronting Fee” is defined in clause (b) of Section 3.3.3.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “GAAP” means, with respect to the interpretation of all accounting terms
used herein and in each other Loan Document, the calculation of all accounting
determinations and computations required to be made hereunder or thereunder
(including under Section 7.2.4 and in respect of any defined terms used herein
or in any other Loan Document), those U.S. generally accepted accounting
principles applied in the preparation of the audited consolidated financial
statements of the Company delivered pursuant to Section 7.1.1.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Granting Lender” is defined in clause (g) of Section 10.11.
     “Guarantor” means, collectively, the Company and each Subsidiary Guarantor.
     “Hazardous Material” means:
     (a) any “hazardous substance”, as defined by CERCLA;
     (b) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; or
     (c) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
waste, material or substance (including any asbestos, polychlorinated biphenyls
and petroleum products) regulated by any Environmental Law.
     “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates, currency exchange rates or commodity prices.
     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
any Loan Document refer to such Loan Document as a whole and not to any
particular Section, paragraph or provision of such Loan Document.
     “Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Company:
     (a) which is of a “going concern” or similar nature;
     (b) which relates to the limited scope of examination of matters relevant
to such financial statement; or
     (c) which relates to the treatment or classification of any item in such
financial statement and which, if adjusted in the manner deemed appropriate by
the Company’s independent public accountants, would have the effect of causing
the Company to be in Default.
     “Indebtedness” of any Person means:
     (a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;
     (b) all obligations, contingent or otherwise, relative to the face amount
of all letters of credit (other than any letter of credit obligations that are
cash collateralized), whether or not drawn, and banker’s acceptances issued for
the account of such Person;
     (c) all Capitalized Lease Liabilities of such Person;
     (d) for purposes of Section 8.1.5 only, all other items which, in
accordance with GAAP, would be included as liabilities on the balance sheet of
such Person as of the date at which Indebtedness is to be determined;
     (e) net Hedging Obligations of such Person;

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
     (g) obligations arising under Synthetic Leases;
     (h) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts and
other than in connection with any Permitted Receivables Program;
     (i) all obligations (other than intercompany obligations) of such Person
pursuant to any Permitted Receivables Program;
     (j) the stated value, or liquidation value if higher, of all Redeemable
Stock of such Person; and
     (k) all Contingent Liabilities of such Person in respect of any of the
foregoing.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Neither trade payables nor other similar accrued expenses, in each case arising
in the ordinary course of business, nor obligations in respect of insurance
policies or performance or surety bonds which themselves are not guarantees of
Indebtedness (nor drafts, acceptances or similar instruments evidencing the same
nor obligations in respect of letters of credit supporting the payment of the
same), shall constitute Indebtedness. For the avoidance of doubt, on any date,
the entire outstanding principal amount of the Existing Notes on such date shall
constitute Indebtedness of the Company with respect to such date,
notwithstanding the treatment thereof in accordance with GAAP.
     “Indemnified Liabilities” is defined in Section 10.4.
     “Indemnified Parties” is defined in Section 10.4.
     “Indentures” means, collectively, (a) that certain Indenture, dated as of
March 5, 2008, between the Company and U.S. Bank National Association, as
trustee (and any successor trustee(s)) and (b) that certain Indenture, dated as
of August 24, 2010, between the Company and Wilmington Trust Company, as trustee
(and any successor trustee(s)).
     “Ineligible Assignee” means a natural Person, the Company, any Affiliate of
the Company or any other Person taking direction from, or working in concert
with, the Company or any of the Company’s Affiliates.

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Interest Expense” means, for any period, total interest expense of the
Company which in accordance with GAAP would be classified as interest expense on
the Company’s consolidated income statement.
     “Interest Period” means, relative to any LIBOR Rate Loan, the period
beginning on (and including) the date on which such LIBOR Rate Loan is made or
continued as, or converted into, a LIBOR Rate Loan pursuant to Sections 2.3 or
2.4 and shall end on (but exclude) the day which numerically corresponds to such
date one, two, three or six months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), as the
applicable Borrower may select in its relevant notice pursuant to Sections 2.3
or 2.4; provided that:
     (a) the Borrowers shall not be permitted to select Interest Periods to be
in effect at any one time which have expiration dates occurring on more than
seven different dates;
     (b) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and
     (c) no Interest Period for any Loan may end later than the Stated Maturity
Date for such Loan.
     Notwithstanding anything herein to the contrary, each LIBOR Rate Loan
denominated in an Alternate Currency shall have an Interest Period of one month.
     “Investment” means, relative to any Person,
     (a) any loan, advance or extension of credit made by such Person to any
other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person;
     (b) Contingent Liabilities in favor of any other Person; and
     (c) any Capital Securities held by such Person in any other Person.
The amount of any Investment shall be the original principal or capital amount
thereof (including subsequent contributions to capital) less all returns of
principal or equity thereon and shall, if made by the transfer or exchange of
property other than cash, be deemed to have been made in an original principal
or capital amount equal to the fair market value of such property at the time of
such Investment.
     “IRS” means the Internal Revenue Service or any successor thereto.
     “ISP Rules” is defined in Section 10.9.
     “Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of a Borrower, substantially in the form of
Exhibit B-2 hereto.
     “Issuer” means PNC Bank, in its capacity as Issuer of the Letters of
Credit, and its successors and assigns. At the request of PNC Bank (or its
successors or assigns), and with the Company’s consent (not to be unreasonably
withheld), another Lender or an Affiliate of PNC Bank (or its successors or
assigns) may issue one or more Letters of Credit hereunder and shall be deemed
to be an Issuer.

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Joint Bookrunner” means each of PNC Capital Markets LLC, J.P. Morgan
Securities Inc. and Banc of America Securities LLC, in their respective
capacities as joint bookrunners.
     “Joint Lead Arranger” means each of PNC Capital Markets LLC, J.P. Morgan
Securities Inc. and Banc of America Securities LLC, in their respective
capacities as joint lead arrangers.
     “Judgment Currency” is defined in Section 10.16.
     “Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Governmental Authority.
     “Lender Assignment Agreement” means an assignment agreement substantially
in the form of Exhibit D hereto.
     “Lenders” is defined in the preamble.
     “Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:
     (a) any Hazardous Material on, in, under or affecting all or any portion of
any property currently or formerly owned, operated or leased by the Company or
any of its Subsidiaries, the groundwater thereunder, or, to the extent caused by
Releases from the Company’s or any of its Subsidiaries’ or any of their
respective predecessors’ properties, any surrounding areas thereof;
     (b) any Release or threatened Release of Hazardous Materials by the Company
or any of its Subsidiaries or any alleged exposure to Hazardous Materials due to
any act or omission of the Company or any of its Subsidiaries;
     (c) any misrepresentation, inaccuracy or breach of any warranty, contained
or referred to in Section 6.12;
     (d) any violation or claim of violation by the Company or any of its
Subsidiaries of any Environmental Laws; or
     (e) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, Release or threatened Release of Hazardous Material by
the Company or any of its Subsidiaries, or in connection with any property owned
or formerly owned by the Company or any of its Subsidiaries.
     “Letter of Credit” is defined in Section 2.1.2.
     “Letter of Credit Commitment” means the relevant Issuer’s obligation to
issue Letters of Credit pursuant to Section 2.1.2.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Letter of Credit Commitment Amount” means, on any date, a maximum amount
equal to the Dollar Equivalent of $120,000,000, as such amount may be
permanently reduced from time to time pursuant to Section 2.2.
     “Letter of Credit Outstandings” means, on any date, an amount equal to the
sum of (a) the then aggregate amount which is undrawn and available under all
issued and outstanding Letters of Credit and (b) the then aggregate amount of
all unpaid and outstanding Reimbursement Obligations.
     “Leverage Ratio” means, on any date of determination, the ratio of
(a) Total Debt outstanding on such date to (b) EBITDA computed for the period of
four consecutive Fiscal Quarters most recently ended on or prior to such date.
     “LIBOR Rate” means:
     (a) relative to any Loan to be made, continued or maintained as, or
converted into, a LIBOR Rate Loan denominated in Dollars for any Interest
Period, a rate of interest per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which Dollar
deposits are offered by leading banks in the London interbank deposit market),
or the rate which is quoted by another source selected by the Administrative
Agent which has been approved by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
Dollars for an amount comparable to the Borrowing relating to such Interest
Period and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage;
     (b) relative to any Loan to be made, continued or maintained as, or
converted into, a LIBOR Rate Loan denominated in Euros for an Interest Period of
one month, a rate of interest per annum determined by the Administrative Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) a rate determined by the Administrative
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the average of the London interbank
offered rate of interest per annum for deposits in Euros which appears on the
relevant Bloomberg page that displays such rates (or, if no such quotation is
available on such Bloomberg page, the rate which is quoted by another source for
the London interbank offered rates of interest for deposits in Euros selected by
the Administrative Agent, or, if no such other source is available, that rate of
interest determined by the Administrative Agent by reference to the cost to the
Administrative Agent of obtaining deposits of Euros from such sources as it may
reasonably select), at approximately 9:00 a.m., New York time, two Business Days
prior to the commencement of such Interest Period for an amount comparable to
the Borrowing relating to such Interest Period and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the LIBOR Reserve Percentage; and
     (c) relative to any Loan to be made, continued or maintained as, or
converted into, a LIBOR Rate Loan denominated in any Alternate Currency other
than Euros for an Interest Period

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of one month, a rate of interest per annum determined by the Administrative
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the average of the London interbank
offered rate of interest per annum for deposits in the relevant Alternate
Currency which appears on the relevant Bloomberg page that displays such rates
(or, if no such quotation is available on such Bloomberg page, the rate which is
quoted by another source for the London interbank offered rates of interest for
deposits in the relevant Alternate Currency selected by the Administrative
Agent, or, if no such other source is available, that rate of interest
determined by the Administrative Agent by reference to the cost to the
Administrative Agent of obtaining deposits of the relevant Alternate Currency
from such sources as it may reasonably select), at approximately 9:00 a.m., New
York time, two Business Days prior to the commencement of such Interest Period
for an amount comparable to the Borrowing relating to such Interest Period and
having a borrowing date and a maturity comparable to such Interest Period, plus
any applicable reserve or other funding costs incurred by the Lenders in making
such Loan.
     The LIBOR Rate for any Interest Period for LIBOR Rate Loans will be
determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect (or, in the case of any LIBOR Rate Loan denominated in any
Alternate Currency other than Euros, any applicable reserve or other funding
costs incurred by the Lenders in making such Loan), and the applicable rates
furnished to and received by the Administrative Agent, two Business Days before
the first day of such Interest Period. The LIBOR Rate shall be adjusted with
respect to any Loan to which the LIBOR Rate Option applies that is outstanding
on the effective date of any change in the LIBOR Reserve Percentage as of such
effective date. The Administrative Agent shall give prompt notice to the
Borrowers of the LIBOR Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.
     “LIBOR Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the LIBOR Rate.
     “LIBOR Reserve Percentage” means, as of any day, the maximum percentage in
effect on such day, as prescribed by the F.R.S. Board for determining the
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) with respect to eurocurrency funding
(currently referred to as “Eurocurrency Liabilities”).
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Letters of Credit, each agreement pursuant to which the Collateral Agent is
granted a Lien to secure the Obligations, each Subsidiary Guaranty and each
other agreement, certificate, document or instrument delivered in connection
with any Loan Document, whether or not specifically mentioned herein or therein.
     “Loans” means, as the context may require, a Revolving Loan, an Alternate
Currency Loan or a Swing Line Loan of any type.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Company or the Company and its Subsidiaries taken as a whole,
(b) the rights and remedies of any Secured Party under any Loan Document or
(c) the ability of any Obligor to perform its Obligations under any Loan
Document.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Material Debt” means the Indebtedness of the Company and its Subsidiaries
under (a) the Permitted Receivables Program, (b) the Indentures and (c) any
other Indebtedness of the type set forth in clause (a) of the definition of
Indebtedness incurred pursuant to Section 7.2.2(m) in excess of an aggregate
principal amount exceeding $50,000,000.
     “Material Debt Documents” means collectively, the loan agreements,
indentures, note purchase agreements, promissory notes, guarantees, and other
instruments and agreements evidencing the terms of any Material Debt.
     “Minimum Liquidity Condition” means that the sum of (a) all unrestricted
cash on hand (free and clear of any Liens other than Liens in favor of the
Collateral Agent) of the Company and its Subsidiaries and (b) unused and
available Revolving Loan Commitments is greater than or equal to $150,000,000.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Mortgage” means each mortgage, deed of trust, leasehold mortgage,
leasehold deed of trust, mortgage modification or other agreement executed and
delivered by any Obligor in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to the requirements of this Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, under which a valid,
perfected, first priority Lien is granted on the real property and fixtures, or
leasehold estate (if applicable), described therein.
     “Mortgaged Property” is defined in Section 5.1.13.
     “Multiemployer Plan” means a multiemployer plan as defined in Section 3(37)
or Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA
and in respect of which the Company or any ERISA Affiliate is an “employer” as
defined in Section 3(5) of ERISA.
     “Net Casualty Proceeds” means, with respect to any Casualty Event, the
amount of any insurance proceeds or condemnation awards received by the Company
or any of its Subsidiaries in connection with such Casualty Event in excess of
$5,000,000, individually or in the aggregate over the course of a Fiscal Year
(net of all reasonable and customary collection expenses thereof), but excluding
any proceeds or awards required to be paid to a creditor (other than the
Lenders) which holds a first priority Lien permitted by clause (c) of
Section 7.2.3 on the property which is the subject of such Casualty Event.
     “Net Debt Proceeds” means, with respect to the sale or issuance by the
Company or any of its Subsidiaries of any Indebtedness to any other Person after
the Closing Date which is not expressly permitted by Section 7.2.2, the excess
of (a) the gross cash proceeds actually received by such Person from such sale
or issuance, over (b) all customary arranging or underwriting discounts, fees
and commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other customary
closing costs and expenses actually incurred in connection with such sale or
issuance other than any such fees, discounts, commissions or disbursements paid
to Affiliates of the Company or any such Subsidiary in connection therewith.
     “Net Disposition Proceeds” means, with respect to any Disposition by the
Company, its U.S. Subsidiaries or any Subsidiary Guarantor pursuant to clause
(c) of Section 7.2.8 and any cash payment received in respect of promissory
notes or other non-cash consideration delivered to the Company or such
Subsidiary in respect thereof, the excess of (a) the gross cash proceeds
received by the Company or such Subsidiary over (b) the sum of (i) all
reasonable and customary legal, investment banking, brokerage and accounting
fees and expenses incurred in connection with such Disposition, (ii) all taxes
actually paid or accrued by the Company to be payable in cash in connection with
such Disposition, (iii) all pension

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



obligations retained by the Company in connection with such Disposition and
(iv) payments made by the Company or such Subsidiary to retire Indebtedness
(other than the Credit Extensions) where payment of such Indebtedness is
required in connection with such Disposition; provided that if the amount of any
accrued taxes pursuant to clause (ii) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Disposition Proceeds.
     “Net Equity Proceeds” means, with respect to the sale or issuance after the
Closing Date by the Company to any Person of any of its Capital Securities,
warrants or options or the exercise of any such warrants or options, the excess
of (a) the gross cash proceeds received by the Company from such sale, exercise
or issuance, over (b) all reasonable and customary underwriting commissions and
legal, investment banking, brokerage and accounting and other professional fees,
sales commissions and disbursements actually incurred in connection with such
sale or issuance which have not been paid to Affiliates of the Company in
connection therewith; provided that proceeds resulting from sales or issuances
of options or the exercise of such options shall not constitute Net Equity
Proceeds.
     “Net Income” means, for any period, the aggregate of all amounts (exclusive
of all amounts in respect of (a) extraordinary gains and losses, (b) whether or
not extraordinary, gains and losses on asset sales and (c) whether or not
extraordinary, gains and losses resulting from the extinguishment of
Indebtedness of the Company or any of its Subsidiaries) which would be included
as net income on the consolidated financial statements of the Company and its
Subsidiaries for such period.
     “Non-Excluded Taxes” means any Taxes other than net income and franchise
Taxes imposed with respect to any Secured Party by any Governmental Authority
under the laws of which such Secured Party is organized or in which it maintains
its applicable lending office.
     “Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
     “Note” means, as the context may require, a Revolving Note or a Swing Line
Note.
     “Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Borrowers and each other
Obligor arising under or in connection with a Loan Document, including
Reimbursement Obligations and the principal of and premium, if any, and interest
(including interest accruing during the pendency of any proceeding of the type
described in Section 8.1.9, whether or not allowed in such proceeding) on the
Loans, all obligations (monetary or otherwise, whether absolute or contingent,
matured or unmatured) of the Borrowers and each other Obligor under each Rate
Protection Agreement and any interest (including interest accruing during the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) thereon and all Cash Management Obligations and
any interest thereon (including interest accruing during the pendency of any
proceeding of the type described in Section 8.1.9, whether or not allowed in
such proceeding).
     “Obligor” means, as the context may require, the Borrowers and each other
Person (other than a Secured Party) obligated under any Loan Document.
     “Offer to Purchase” shall mean the Company’s offer to purchase dated
July 27, 2010 relating to the Existing Notes, as amended or otherwise modified
prior to the Closing Date.
     “Organic Document” means, relative to any Obligor, as applicable, its
articles or certificate of incorporation, regulations, by-laws, certificate of
partnership, partnership agreement, certificate of

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



formation, limited liability agreement, operating agreement and all shareholder
agreements, voting trusts and similar arrangements applicable to any of such
Obligor’s Capital Securities.
     “Original Currency” is defined in Section 10.16.
     “Original Revolving Loans” is defined in recitals hereto.
     “Original Term Loans” is defined in recitals hereto.
     “Other Taxes” means any and all present or future stamp, documentary or
similar Taxes, or any other excise or property Taxes or similar levies that
arise on account of any payment made or required to be made under any Loan
Document or from the execution, delivery, registration, recording or enforcement
of or otherwise in connection with any Loan Document.
     “Participant” is defined in clause (d) of Section 10.11.
     “Participating Member State” means each country so described in any EMU
Legislation.
     “Patent Security Agreement” means any Patent Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit A to the
Security Agreement.
     “Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended and supplemented from time to
time.
     “Patriot Act Disclosures” means all documentation and other information
which a Lender, if subject to the Patriot Act, is required to provide pursuant
to the applicable section of the Patriot Act and which required documentation
and information the Administrative Agent reasonably requests in order to comply
with their ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
     “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and as to which
the Company or any ERISA Affiliate may have liability, including any liability
by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Perfection Certificate” means the Perfection Certificate substantially in
the form of Exhibit I.
     “Permitted Acquisition” means an acquisition (whether pursuant to an
acquisition of Capital Securities, assets or otherwise) by the Company or any of
its Subsidiaries from any Person of a business in which the following conditions
are satisfied:
     (a) immediately before and after giving effect to such acquisition no
Default shall have occurred and be continuing or would result therefrom
(including under Section 7.1.8 and Section 7.2.1);

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) the board of directors or other equivalent governing body of such
Person shall have approved of such acquisition;
     (c) the Company shall have delivered a certificate certifying that before
and after giving effect to such acquisition, the representations and warranties
set forth in each Loan Document shall, in each case, be true and correct in all
material respects (or in all respects if qualified by materiality or Material
Adverse Effect) with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (or in all respects if
qualified by materiality or Material Adverse Effect) as of such earlier date)
and no Default has occurred and is continuing; and
     (d) the Company shall have delivered to the Administrative Agent a
Compliance Certificate for the period of four full Fiscal Quarters immediately
preceding such acquisition (prepared in good faith and in a manner and using
such methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) giving pro forma effect to the consummation
of such acquisition and evidencing compliance with the covenants set forth in
Section 7.2.4, such pro forma adjustments being reasonably satisfactory to the
Administrative Agent.
     “Permitted Receivables Program” means a receivables program providing for
the Disposition by the Company or any of its Subsidiaries of trade receivables
and related collateral, credit support and similar rights, to a Person who is
not a Subsidiary of the Company or is an SPV; provided that:
     (a) the consideration to be received by the Company and its Subsidiaries
for any such Disposition consists of cash, contributions to capital, a deferred
purchase price evidenced by a deferred purchase price note or, with respect to
Dispositions to an SPV, a credit against any interest and/or principal amounts
outstanding owed by the Company or any such Subsidiary to such SPV; and
     (b) the aggregate outstanding balance of the Indebtedness in respect of all
such programs at any point in time is not in excess of $200,000,000.
     “Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
     “Platform” is defined in clause (a) of Section 9.10.
     “Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement, dated as of the Closing Date, executed and delivered by the
Company and each U.S. Subsidiary, substantially in the form of Exhibit G hereto,
together with any supplemental Foreign Pledge Agreements delivered pursuant to
the terms of this Agreement.
     “PNC Bank” is defined in the preamble.
     “Prime Rate” means the interest rate per annum announced from time to time
by the financial institution then serving as Administrative Agent at its
Principal Office as its then prime rate, which rate may not be the lowest or
most favorable rate then being charged commercial borrowers or others by such
institution. Any change in the Prime Rate shall take effect at the opening of
business on the day such change is announced.

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Principal Office” means the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania or any successor thereto.
     “Prior GAAP Financials” is defined in Section 1.4.
     “Proceeds Reduction Percentage” means, at any time of determination, with
respect to a mandatory prepayment in respect of Net Equity Proceeds pursuant to
clause (c) of Section 3.1.1, (i) 80%, if the Leverage Ratio set forth in the
Compliance Certificate most recently delivered by the Company to the
Administrative Agent was greater than or equal to 3.00:1.00 and (ii) 50%, if the
Leverage Ratio set forth in such Compliance Certificate was less than 3.00:
1.00.
     “Published Rate” means the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
     “Qualified Counterparty” is defined in the definition of “Rate Protection
Agreement.”
     “Quarterly Payment Date” means the first day of January, April, July and
October, or, if any such day is not a Business Day, the next succeeding Business
Day.
     “Rate Protection Agreement” means, collectively, any agreement with respect
to Hedging Obligations (a) entered into by the Company or any Subsidiary under
which the counterparty of such agreement is (or at the time such agreement was
entered into, was) the Administrative Agent, the Collateral Agent, a Joint Lead
Arranger, a Joint Bookrunner, a Lender or any Affiliate of any of the foregoing
(each, a “Qualified Counterparty”), and (b) which is set forth on Schedule IV
hereto as of the Closing Date or (i) has been designated by such Qualified
Counterparty and the Company, by notice to the Administrative Agent and the
Collateral Agent not later than 90 days after the execution and delivery
thereof, as a Rate Protection Agreement or (ii) which relates to foreign
currency exchange rate contracts and has been provided by an institution under a
line of credit designated by such Qualified Counterparty and the Company to the
Administrative Agent and the Collateral Agent from time to time; provided that
the designation of any agreement as a Rate Protection Agreement shall not create
in favor of any Qualified Counterparty that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under this Agreement or any other Loan Document.
     “Redeemable Stock” means with respect to any Person any Capital Securities
of such Person that (a) is by its terms subject to mandatory redemption, in
whole or in part, pursuant to a sinking fund, scheduled redemption or similar
provisions, at any time prior to the Stated Maturity Date; or (b) otherwise is
required to be repurchased or retired on a scheduled date or dates, upon the
occurrence of any event or circumstance, at the option of the holder or holders
thereof, or otherwise, at any time prior to the Stated Maturity Date, other than
any such repurchase or retirement occasioned by a “change of control” or similar
event; provided that Redeemable Stock shall not include the Series A ESOP
Convertible Preferred Stock of the Company.
     “Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.
     “Register” is defined in clause (a) of Section 2.8.
     “Reimbursement Obligation” is defined in Section 2.7.3.

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Release” means a “release”, as such term is defined in CERCLA.
     “Replacement Lender” is defined in Section 4.10.
     “Replacement Notice” is defined in Section 4.10.
     “Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount; provided that the Total Exposure Amount of any Defaulting
Lender shall be disregarded in the determination of the Required Lenders at any
time.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
     “Restricted Payment” means (a) the declaration or payment of any dividend
(other than dividends payable solely in Capital Securities of the Company or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any class of Capital
Securities of the Company or any Subsidiary or any warrants, options or other
right or obligation to purchase or acquire any such Capital Securities, whether
now or hereafter outstanding, or (b) the making of any other distribution in
respect of such Capital Securities, in each case either directly or indirectly,
whether in cash, property or obligations of the Company or any Subsidiary or
otherwise.
     “Revaluation Date” means, with respect to any Credit Extension denominated
in an Alternate Currency, each of the following: (a) in connection with the
origination of any new Credit Extension, the Business Day which is the earliest
of the date such credit is extended or the date the applicable rate is set;
(b) in connection with any extension or conversion or continuation of an
existing Loan, the Business Day that is the earlier of the date such Loan is
extended, converted or continued, or the date the applicable rate is set;
(c) each date a Letter of Credit is issued or renewed pursuant to Section 2.1.2
or amended in such a way as to modify the Letter of Credit Outstandings; (d) the
date of any reduction of any of the Revolving Loan Commitment Amount, the
Alternate Currency Commitment Amount or the Letter of Credit Commitment Amount
pursuant to the terms of Section 2.2; and (e) such additional dates as the
Administrative Agent shall deem necessary. For purposes of determining
availability hereunder, the rate of exchange for any Alternate Currency shall be
the Spot Rate.
     “Revolving Exposure” means, relative to any Revolving Loan Lender, at any
time, (a) the Dollar Equivalent of the aggregate outstanding principal amount of
all Revolving Loans of such Lender at such time, plus (b) such Lender’s
Revolving Loan Percentage of the Dollar Equivalent of the Letter of Credit
Outstandings, plus (c) such Lender’s Revolving Loan Percentage of the aggregate
principal amount outstanding of all Swing Line Loans at such time.
     “Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1.
     “Revolving Loan Commitment Amount” means $350,000,000, as such amount may
be (a) reduced from time to time pursuant to Section 2.2 and (b) increased from
time to time pursuant to Section 2.11.

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Revolving Loan Commitment Termination Date” means the earliest of:
     (a) the Stated Maturity Date;
     (b) the date on which the Revolving Loan Commitment Amount is terminated in
full or reduced to zero pursuant to the terms of this Agreement; and
     (c) the date on which any Commitment Termination Event occurs.
     Upon the occurrence of any event described above, the Revolving Loan
Commitments shall terminate automatically and without any further action.
     “Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.
     “Revolving Loan Percentage” means, relative to any Lender, the applicable
percentage relating to Revolving Loans set forth opposite its name on
Schedule II hereto under the Revolving Loan Commitment column or set forth in a
Lender Assignment Agreement under the Revolving Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to Section 10.11. A Lender shall not have any Revolving Loan Commitment
if its percentage under the Revolving Loan Commitment column is zero.
     “Revolving Loans” is defined in Section 2.1.1.
     “Revolving Note” means a promissory note of the Borrowers payable to any
Revolving Loan Lender, substantially in the form of Exhibit A-1 hereto (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the aggregate Indebtedness of the Borrowers to such Revolving
Loan Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. and its successors.
     “SEC” means the Securities and Exchange Commission.
     “Secured Parties” means, collectively, the Lenders, the Issuers, the
Agents, each counterparty to a Rate Protection Agreement that is (or at the time
such Rate Protection Agreement was entered into, was) the Administrative Agent,
the Collateral Agent, a Joint Lead Arranger, a Joint Bookrunner, a Lender or any
Affiliate of any of the foregoing, each Cash Management Bank, each Person to
whom an Obligor owes a Secured Obligation (as defined in any Loan Document) and
(in each case), each of their respective successors, transferees and assigns.
     “Securities Account” means a “securities account” as that term is defined
in Section 9-102(a) of the UCC.
     “Senior Note Documents” means the indenture under which the Senior Notes
are issued and all other instruments, agreements and other documents evidencing
or governing the Senior Notes or providing for any guarantee or other right in
respect thereof.
     “Senior Notes” means the Company’s 7.875% Senior Notes due 2018, in an
initial aggregate principal amount of $250,000,000.
     “Solvent” means, with respect to any Person and its Subsidiaries on a
particular date, that on such date (a) the fair value of the property of such
Person and its Subsidiaries on a consolidated basis is greater than the total
amount of liabilities, including contingent liabilities, of such Person and its
Subsidiaries on

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



a consolidated basis, (b) the present fair salable value of the assets of such
Person and its Subsidiaries on a consolidated basis is not less than the amount
that will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it or its
Subsidiaries will, incur debts or liabilities beyond the ability of such Person
and its Subsidiaries to pay as such debts and liabilities mature, and (d) such
Person and its Subsidiaries on a consolidated basis is not engaged in business
or a transaction, and such Person and its Subsidiaries on a consolidated basis
is not about to engage in a business or a transaction, for which the property of
such Person and its Subsidiaries on a consolidated basis would constitute an
unreasonably small capital. The amount of Contingent Liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become an
actual or matured liability.
     “SPC” is defined in clause (g) of Section 10.11.
     “Spot Rate” means the rate determined by the Administrative Agent to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (in the
applicable time zone) on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
     “SPV” means Ferro Finance Corporation, an Ohio corporation, and any other
Person that is a Subsidiary of the Company that is a special purpose entity,
variable interest entity or other bankruptcy remote entity created for the
purpose of facilitating a Permitted Receivables Program.
     “Stated Amount” means, on any date and with respect to a particular Letter
of Credit, the total amount then available to be drawn under such Letter of
Credit.
     “Stated Expiry Date” is defined in Section 2.7.
     “Stated Maturity Date” means, with respect to all Revolving Loans,
Alternate Currency Loans and Swing Line Loans, the fifth anniversary of the
Closing Date.
     “Subsidiary” means, with respect to any Person, any other Person of which
more than 50% of the outstanding Voting Securities of such other Person
(irrespective of whether at the time Capital Securities of any other class or
classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person. Unless the
context otherwise specifically requires, the term “Subsidiary” shall be a
reference to a Subsidiary of the Company.
     “Subsidiary Guarantor” means each Subsidiary that has executed and
delivered to the Administrative Agent a Subsidiary Guaranty (including by means
of a delivery of a supplement thereto).
     “Subsidiary Guaranty” means, as applicable, the Subsidiary Guaranty
(Domestic) or a Subsidiary Guaranty (Foreign).
     “Subsidiary Guaranty (Domestic)” means the subsidiary guaranty, dated as of
the Closing Date, executed and delivered by an Authorized Officer of each
Subsidiary required to execute it or become a party to it pursuant to the terms
hereof, substantially in the form attached as Exhibit F hereto.

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Subsidiary Guaranty (Foreign)” means each subsidiary guaranty executed and
delivered by an Authorized Officer of each Subsidiary of a Designated Borrower
guaranteeing the Obligations of such Designated Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.
     “Swing Line Lender” means, subject to the terms of this Agreement, PNC Bank
and its successors and assigns.
     “Swing Line Loan” is defined in clause (b) of Section 2.1.1.
     “Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.1.
     “Swing Line Loan Commitment Amount” means, on any date, $30,000,000, as
such amount may be reduced from time to time pursuant to Section 2.2.
     “Swing Line Note” means a promissory note of the Borrowers payable to the
Swing Line Lender, in the form of Exhibit A-2 hereto, evidencing the aggregate
Indebtedness of the Borrowers to the Swing Line Lender resulting from
outstanding Swing Line Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
     “Syndication Agents” are defined in the preamble.
     “Synthetic Lease” means, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is not a capital lease in accordance
with GAAP and (b) in respect of which the lessee retains or obtains ownership of
the property so leased for federal income tax purposes, other than any such
lease under which that Person is the lessor.
     “Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.
     “Tender Offer” means the Company’s tender offer for all of the Existing
Notes pursuant to the Offer to Purchase.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or expired (or been
Cash Collateralized), all Rate Protection Agreements have been terminated and
all Commitments shall have terminated.
     “Total Debt” means, on any date, without duplication, the outstanding
principal amount of all Indebtedness of the Company and its Subsidiaries of the
type referred to in clause (a) (which, in the case of the Loans, shall be deemed
to equal the Dollar Equivalent (determined as of the most recent Revaluation
Date) for any Loans denominated in an Alternate Currency), clause (b) (which, in
the case of Letter of Credit Outstandings, shall be deemed to equal the Dollar
Equivalent (determined as of the most recent Revaluation Date) for any Letter of
Credit Outstandings denominated in an Alternate currency), clause (c), clause
(g), clause (i) and clause (j), in each case of the definition of “Indebtedness”
(exclusive of intercompany Indebtedness between the Company and its
Subsidiaries) and any Contingent Liability in respect of any of the foregoing.
     “Total Exposure Amount” means, on any date of determination (and without
duplication), the Dollar Equivalent (determined as of the most recent
Revaluation Date) of the outstanding principal

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



amount of all Loans, the aggregate amount of all Letter of Credit Outstandings
and the unfunded amount of the Commitments.
     “Trademark Security Agreement” means any Trademark Security Agreement
executed and delivered by any Obligor substantially in the form of Exhibit B to
the Pledge and Security Agreement.
     “Transactions” means collectively, (a) the execution, delivery and
performance by the Obligors of the Loan Documents to which they are a party,
(b) the Credit Extensions hereunder and the use of proceeds of the Credit
Extensions, (c) the granting of Liens pursuant to the Loan Documents, (d) the
Existing Term Loan Refinancing, (e) the Tender Offer, (f) the issuance of the
Senior Notes and the consummation of the transactions contemplated by the Senior
Note Documents, (g) any other transactions related to or entered into in
connection with any of the foregoing and (h) the payment of fees and expenses
incurred in connection with or related to the foregoing, including swap
termination fees (the “Transaction Costs”).
     “Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.
     “type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a LIBOR Rate Loan or a Daily LIBOR Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if, with respect to any Filing Statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “U.S. Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States, a state thereof or the District of
Columbia.
     “Voting Securities” means, with respect to any Person, Capital Securities
of any class or kind ordinarily having the power to vote for the election of
directors, managers or other voting members of the governing body of such
Person.
     “Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
     “wholly owned Subsidiary” means any Subsidiary all of the outstanding
Capital Securities of which (other than any director’s qualifying shares or
investments by foreign nationals mandated by applicable laws) is owned directly
or indirectly by the Company.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a “complete withdrawal” or “partial withdrawal” from such
Multiemployer Plan, as such terms are defined in Section 4201(b) of ERISA.

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.
     Section 1.3 Cross-References. Unless otherwise specified, references in a
Loan Document to any Article, Section, Exhibit or Schedule are references to
such Article or Section of such Loan Document or to such Exhibit or Schedule to
such Loan Document, and references in any Article, Section, Exhibit, Schedule or
definition to any clause are references to such clause of such Article, Section,
Exhibit, Schedule or definition.
     Section 1.4 Accounting and Financial Determinations.
     (a) Unless otherwise specified, all accounting terms used in each Loan
Document shall be interpreted, and all accounting determinations and
computations thereunder (including under Section 7.2.4 and the definitions used
in such calculations) shall be made, in accordance with GAAP. Unless otherwise
expressly provided, all financial covenants and defined financial terms shall be
computed on a consolidated basis for the Company and its Subsidiaries, in each
case without duplication.
     (b) As of any date of determination, for purposes of determining the Fixed
Charge Coverage Ratio, Leverage Ratio (and any financial calculations required
to be made or included within such ratios or definition, or required for
purposes of preparing any Compliance Certificate to be delivered pursuant to the
definition of “Permitted Acquisition”), the calculation of such ratios and other
financial calculations shall include or exclude, as the case may be, the effect
of any assets or businesses that have been acquired or Disposed of (but only if
(i) the Net Disposition Proceeds resulting from such Disposition are more than
$10,000,000 and (ii) the EBITDA attributable to the Disposed assets or
businesses constitutes more than 1% of EBITDA for the four Fiscal Quarter period
most recently ended for which financial statements of the Company have been or
are being, as the case may be, delivered to the Administrative Agent) by the
Company or any of its Subsidiaries pursuant to the terms hereof (including
through mergers or consolidations) as of such date of determination, as
determined by the Company on a pro forma basis in accordance with GAAP, which
determination may include one-time adjustments or reductions in costs, if any,
directly attributable to any such permitted Disposition or Permitted
Acquisition, as the case may be, in each case (i) calculated in accordance with
Regulation S-X of the Securities Act of 1933, as amended from time to time, and
any successor statute, or having been certified by the Chief Financial Officer
of the Company as having been prepared in good faith based upon reasonable
assumptions, for the period of four Fiscal Quarters most recently ended for
which financial statements of the Company have been or are being, as the case
may be, delivered to the Administrative Agent (without giving effect to any
cost-savings or adjustments relating to synergies resulting from a Permitted
Acquisition except as the Administrative Agent shall otherwise agree) and
(ii) giving effect to any such Permitted Acquisition or permitted Disposition as
if it had occurred on the first day of such four Fiscal Quarter period. For the
avoidance of doubt, for purposes of determining the Leverage Ratio (and any
financial calculations required to be made or included within such ratio) on a
pro forma basis as of any date of determination, the calculation of such
Leverage Ratio shall be made using the amount of Total Debt outstanding as of
such date of determination and the amount of EBITDA for the four Fiscal Quarter
period most recently ended for which financial statements of the Company have
been delivered to the Administrative Agent.
     (c) If the Company notifies the Administrative Agent that the Company
wishes to amend any covenant in Article VII or any related definition to
eliminate the effect of any change

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS



in GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Company that the Required
Lenders wish to amend Article VII or any related definition for such purpose),
then the Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Company and the Required Lenders. In the event of
any such notification from the Company or the Administrative Agent and until
such notice is withdrawn or such covenant is so amended, the Company will
furnish to each Lender and the Administrative Agent, in addition to the
financial statements required to be furnished pursuant to Section 7.1.1 (the
“Current GAAP Financials”), (i) the financial statements described in such
Section based upon GAAP as in effect at the time such covenant was agreed to
(the “Prior GAAP Financials”) and (ii) a reconciliation between the Prior GAAP
Financials and the Current GAAP Financials.
     Section 1.5 Exchange Rates; Currency Equivalents. The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating the Dollar Equivalent of Credit Extensions and amounts outstanding
hereunder denominated in Alternate Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Company hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any Currency for purposes
of the Loan Documents shall be such Dollar Equivalent as so determined by the
Administrative Agent. Wherever in this Agreement in connection with a Credit
Extension, conversion, continuation or prepayment of a Loan, an amount, such as
a required minimum or multiple amount, is expressed in Dollars, but such Credit
Extension is denominated in an Alternate Currency, such amount shall be the
relevant Alternate Currency Equivalent of such Dollars, as determined by the
Administrative Agent.
     Section 1.6 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts. Each obligation of the Borrowers hereunder to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Credit Extension in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Credit Extension, at the end of the then current
Interest Period. Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. References herein to minimum Dollar amounts and integral
multiples stated in Dollars, where they shall also be applicable to Alternate
Currency, shall be deemed to refer to approximate Alternative Currency
Equivalents.
     Section 1.7 American Legal Terms. References to any legal term or concept
(including without limitation those for any action, remedy, method of judicial
proceeding, document, statute, court official, governmental authority or agency)
shall in respect of any jurisdiction other than the United States be construed
as references to the term or concept which most nearly corresponds to it in that
jurisdiction.
     Section 1.8 Terms Generally. The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS



include the corresponding masculine, feminine and neuter forms. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Except as
otherwise expressly provided herein, any reference in this Agreement to any
document, instrument or agreement shall mean such document, instrument or
agreement as amended, restated, supplemented or otherwise modified from time to
time, in each case, subject to and in compliance with any limitations on
amendments, restatements, supplements or other modifications thereto set forth
in this Agreement. The terms lease and license shall include sub-lease and
sub-license, as applicable.
ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT
     Section 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.
     Section 2.1.1 Revolving Loans and Swing Line Loans.
     (a) From time to time on any Business Day occurring on and after the
Closing Date, but prior to the Revolving Loan Commitment Termination Date, each
Lender that has a Revolving Loan Commitment (referred to as a “Revolving Loan
Lender”) agrees that it will make loans (relative to such Lender, its “Revolving
Loans”, which term shall be deemed to include the Original Revolving Loans, if
any, outstanding immediately prior to the effectiveness of this Agreement)
(i) to the Company, denominated in Dollars, and (ii) to any Designated Borrower,
denominated in an Alternate Currency, in each case, equal to such Lender’s
Revolving Loan Percentage of the Dollar Equivalent (determined as of the most
recent Revaluation Date) of the aggregate amount of each Borrowing of the
Revolving Loans requested by the applicable Borrower to be made on such day; and
     (b) From time to time on any Business Day occurring on and after the
Closing Date, but prior to the Revolving Loan Commitment Termination Date, the
Swing Line Lender agrees that it will make loans (its “Swing Line Loans”)
denominated in Dollars to the Company equal to the principal amount of the Swing
Line Loan requested by the Company to be made on such day. The Commitment of the
Swing Line Lender described in this clause is herein referred to as its “Swing
Line Loan Commitment”.
On the terms and subject to the conditions hereof, the Borrowers may from time
to time borrow, prepay and reborrow Revolving Loans and Swing Line Loans. No
Revolving Loan Lender shall be permitted or required to make any Revolving Loan
if, after giving effect thereto, (i) the Dollar Equivalent of such Lender’s
Revolving Exposure would exceed such Lender’s Revolving Loan Percentage of the
then existing Revolving Loan Commitment Amount, (ii) the Dollar Equivalent of
the aggregate principal amount of Alternate Currency Loans, together with the
Dollar Equivalent of Letters of Credit Outstandings denominated in an Alternate
Currency, would exceed the Alternate Currency Commitment Amount, or (iii) the
Dollar Equivalent of the aggregate amount of Revolving Loans and Swing Line
Loans outstanding together with the Dollar Equivalent of Letters of Credit
Outstandings would exceed the Revolving Loan Commitment Amount. Furthermore, the
Swing Line Lender shall not be permitted or required to make Swing Line Loans
if, after giving effect thereto, (x) the aggregate outstanding principal amount
of all Swing Line Loans would exceed the then existing Swing Line Loan
Commitment Amount or (y) unless otherwise agreed to by the Swing Line Lender, in
its sole discretion, the sum of all Swing Line Loans and Revolving Loans made by
the Swing Line Lender plus the Swing Line Lender’s

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Revolving Loan Percentage of the aggregate amount of Letter of Credit
Outstandings would exceed the Swing Line Lender’s Revolving Loan Percentage of
the then existing Revolving Loan Commitment Amount.
     Section 2.1.2 Letter of Credit Commitment. Each of the parties hereto
acknowledges and agrees that the Existing Letters of Credit shall continue as
Letters of Credit for all purposes under this Agreement and the Loan Documents.
From time to time on any Business Day occurring from the Closing Date but three
days prior to the Revolving Loan Commitment Termination Date, the relevant
Issuer agrees that it will:
     (a) issue one or more standby letters of credit (relative to such Issuer,
its “Letter of Credit”) in Dollars or in an Alternate Currency for the account
of any Borrower or any Subsidiary (in which case the Company shall also have
reimbursement obligations relating to such Letters of Credit) in the Stated
Amount requested by the applicable Borrower on such day; or
     (b) extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder.
No Issuer shall be permitted or required to issue any Letter of Credit if, after
giving effect thereto, (i) the Dollar Equivalent (determined as of the most
recent Revaluation Date) of the aggregate amount of all Letter of Credit
Outstandings would exceed the then existing Letter of Credit Commitment Amount
or (ii) the sum of the aggregate amount of all Letter of Credit Outstandings
plus the aggregate principal amount of all Revolving Loans and Swing Line Loans
then outstanding would exceed the then existing Revolving Loan Commitment
Amount.
     Section 2.2 Reduction of the Commitment Amounts. The Company may, from time
to time on any Business Day occurring after the Closing Date, voluntarily reduce
any Commitment Amount on the Business Day so specified by the Company; provided
that all such reductions shall require at least three Business Days’ prior
notice to the Administrative Agent and be permanent, and any partial reduction
of any Commitment Amount shall be in a minimum amount of $10,000,000 and in an
integral multiple of $1,000,000, provided, further, that the Company shall have
the right, upon five Business Days’ written notice to, and the consent (not to
be unreasonably withheld or delayed) of, the Administrative Agent, to
automatically and without any further action by any Person and notwithstanding
anything contained herein to the contrary and subject to the reallocation (or
cash collateralization) of Letter of Credit Outstandings and participations in
Swing Line Loans pursuant to Section 2.10, to permanently terminate any then
unfunded Revolving Loan Commitments of a Defaulting Lender, whereupon such
Defaulting Lender shall cease to have any Revolving Loan Commitments hereunder
and the Company shall not be permitted to reborrow any outstanding Revolving
Loans of such Defaulting Lender that are repaid or prepaid hereunder (and, for
the avoidance of doubt, upon any such repayment or prepayment, the Revolving
Loan Commitment of such Defaulting Lender corresponding to the amount so repaid
or prepaid shall be deemed permanently terminated). Any optional or mandatory
reduction of the Revolving Loan Commitment Amount pursuant to the terms of this
Agreement which reduces the Revolving Loan Commitment Amount below the sum of
(i) the Swing Line Loan Commitment Amount, (ii) the Alternate Currency
Commitment Amount and (iii) the Letter of Credit Commitment Amount shall result
in an automatic and corresponding reduction of the Swing Line Loan Commitment
Amount, Alternate Currency Commitment Amount and/or Letter of Credit Commitment
Amount (as directed by the Borrowers in a notice to the Administrative Agent
delivered together with the notice of such voluntary reduction in the Revolving
Loan Commitment Amount) to an aggregate amount not in excess of the Revolving
Loan Commitment Amount, as so reduced, without any further action on the part of
the Swing Line Lender, any Revolving Loan Lender or any Issuer.

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 2.3 Borrowing Procedures. Loans (other than Swing Line Loans) shall
be made by the Lenders in accordance with Section 2.3.1, and Swing Line Loans
shall be made by the Swing Line Lender in accordance with Section 2.3.2.
     Section 2.3.1 Borrowing Procedure. In the case of Loans (other than Swing
Line Loans), by delivering a Borrowing Request to the Administrative Agent on or
before 12 noon on a Business Day, the Borrowers may from time to time
irrevocably request, on the proposed date of the Borrowing in the case of Base
Rate Loans, or on three Business Days’ notice in the case of LIBOR Rate Loans
denominated in Dollars, and in either case not more than five Business Days’
notice, or on no less than five Business Days’, and no more than ten Business
Days’ notice in the case of Alternate Currency Loans, that a Borrowing be made,
in the case of LIBOR Rate Loans, in a minimum amount of $5,000,000 (or the
Dollar Equivalent thereof) and an integral multiple of $1,000,000 (or the Dollar
Equivalent thereof), in the case of Base Rate Loans, in a minimum amount of
$1,000,000 and an integral multiple of $100,000 or, in either case, in the
unused amount of the applicable Commitment. On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the type of
Loans, and shall be made on the Business Day and in the Currency specified in
such Borrowing Request. In the case of Loans (other than Swing Line Loans), on
or before 2:00 p.m. on such Business Day each Lender that has a Commitment to
make the Loans being requested shall deposit with the Administrative Agent same
day funds in an amount equal to such Lender’s Revolving Loan Percentage of the
requested Borrowing. Such deposit will be made to the applicable account which
the Administrative Agent shall specify from time to time by notice to the
Lenders. To the extent funds are received from the Lenders, the Administrative
Agent shall make such funds available to the applicable Borrower by wire
transfer to the account such Borrower shall have specified in its Borrowing
Request. No Lender’s obligation to make any Loan shall be affected by any other
Lender’s failure to make any Loan.
     Section 2.3.2 Swing Line Loans; Participations, etc.
     (a) By telephonic notice to the Swing Line Lender on or before 12:00 noon
on a Business Day (promptly confirmed in writing if so requested by the Swing
Line Lender), the Borrowers may from time to time irrevocably request that Swing
Line Loans be made by the Swing Line Lender in an aggregate minimum principal
amount of $500,000 and an integral multiple of $100,000. All Swing Line Loans
shall be made as (i) Base Rate Loans and shall not be entitled to be converted
into LIBOR Rate Loans or (ii) Daily LIBOR Rate Loans and shall not be entitled
to be converted into LIBOR Rate Loans. The proceeds of each Swing Line Loan
shall be made available by the Swing Line Lender to the applicable Borrower by
wire transfer to the account such Borrower shall have specified in its notice
therefor by the close of business on the Business Day telephonic notice is
received by the Swing Line Lender. Upon the making of each Swing Line Loan, and
without further action on the part of the Swing Line Lender or any other Person,
each Revolving Loan Lender (other than the Swing Line Lender) shall be deemed to
have irrevocably purchased, to the extent of its Revolving Loan Percentage, a
participation interest in such Swing Line Loan, and such Revolving Loan Lender
shall, to the extent of its Revolving Loan Percentage, be responsible for
reimbursing within one Business Day the Swing Line Lender for Swing Line Loans
which have not been reimbursed by the Company in accordance with the terms of
this Agreement.
     (b) If (i) any Swing Line Loan shall be outstanding for more than thirty
Business Days, (ii) any Swing Line Loan is or will be outstanding on a date when
any Borrower requests that a Revolving Loan be made, or (iii) any Default shall
occur and be continuing, then each Revolving Loan Lender (other than the Swing
Line Lender) irrevocably agrees that it will, at the request of the Swing Line
Lender, make a Revolving Loan (which shall initially be funded as a Base Rate
Loan) in an amount equal to such Lender’s Revolving Loan Percentage of the

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS



aggregate principal amount of all such Swing Line Loans then outstanding (such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). On or before 11:00 a.m. on the first Business Day following receipt by
each Revolving Loan Lender of a request to make Revolving Loans as provided in
the preceding sentence, each Revolving Loan Lender shall deposit in an account
specified by the Swing Line Lender the amount so requested in same day funds and
such funds shall be applied by the Swing Line Lender to repay the Refunded Swing
Line Loans. At the time the Revolving Loan Lenders make the above referenced
Revolving Loans, the Swing Line Lender shall be deemed to have made, in
consideration of the making of the Refunded Swing Line Loans, Revolving Loans in
an amount equal to the Swing Line Lender’s Revolving Loan Percentage of the
aggregate principal amount of the Refunded Swing Line Loans. Upon the making (or
deemed making, in the case of the Swing Line Lender) of any Revolving Loans
pursuant to this clause, the amount so funded shall become an outstanding
Revolving Loan and shall no longer be owed as a Swing Line Loan. All interest
payable with respect to any Revolving Loans made (or deemed made, in the case of
the Swing Line Lender) pursuant to this clause shall be appropriately adjusted
to reflect the period of time during which the Swing Line Lender had outstanding
Swing Line Loans in respect of which such Revolving Loans were made. Each
Revolving Loan Lender’s obligation to make the Revolving Loans referred to in
this clause shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
     (c) In addition to making Swing Line Loans pursuant to the foregoing
provisions of this Section 2.3, without the requirement for a specific request
from the Borrowers pursuant to Section 2.3.2(a), the Swing Line Lender may make
Swing Line Loans to the Borrowers in accordance with the provisions of any
agreements between one or more of the Borrowers and the Swing Line Lender
relating to the Borrowers’ deposit, sweep and other accounts with the Swing Line
Lender and related arrangements and agreements regarding the management and
investment of the Borrowers’ cash assets as in effect from time to time (the
“Cash Management Agreements”) to the extent of the daily aggregate net negative
balance in the Borrowers’ accounts which are subject to the provisions of the
Cash Management Agreements. Swing Line Loans made pursuant to this
Section 2.3.2(c) in accordance with the provisions of the Cash Management
Agreements shall (i) be subject to the limitations as to aggregate amount set
forth in Section 2.1.1, (ii) be subject to any limitations as to individual
amount set forth in the Cash Management Agreement, (iii) be payable by the
Borrowers, both as to principal and interest, at the times set forth in the Cash
Management Agreements (but in no event later than the Revolving Loan Commitment
Termination Date), (iv) not be made at any time after the Swing Line Lender has
notice of the occurrence and during the continuance of a Default or Event of
Default, (v) if not repaid by the Borrowers in accordance with the provisions of
the Cash Management Agreements, be subject to each Revolving Loan Lender’s
obligation to purchase participating interests therein pursuant to
Section 2.3.2(b), and (vi) except as provided in the foregoing subsections
(i) through (v), be subject to all of the terms and conditions of this
Section 2.3.
     Section 2.4 Continuation and Conversion Elections. By delivering prior
telephonic notice to the Administrative Agent on or before 11:00 a.m. on a
Business Day (such notice to be confirmed in writing within 24 hours thereafter
by delivery of a Continuation/Conversion Notice), any Borrower may from time to
time irrevocably elect:

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (a) on not less than three nor more than five Business Days’ notice, the
conversion of any Base Rate Loan into one or more LIBOR Rate Loans denominated
in Dollars or the continuation of any LIBOR Rate Loan denominated in Dollars as
a LIBOR Rate Loan so denominated; and
     (b) on not less than five nor more than ten Business Days’ notice, the
continuation of any LIBOR Rate Loan denominated in an Alternate Currency as a
LIBOR Rate Loan denominated in such Alternate Currency;
     provided that any portion of any Loan which is continued or converted
hereunder shall be in a minimum amount of $1,000,000 and in an integral multiple
amount of $1,000,000; and provided further that in the absence of prior notice
(which notice may be delivered telephonically followed by written confirmation
within 24 hours thereafter by delivery of a Continuation/Conversion Notice) with
respect to any LIBOR Rate Loan denominated in Dollars at least three Business
Days (or, with respect to any LIBOR Rate Loan denominated in an Alternate
Currency, at least five Business Days) before the last day of the then current
Interest Period with respect thereto, such LIBOR Rate Loan shall, on such last
day, automatically convert to a Base Rate Loan; provided that (i) each such
conversion or continuation shall be pro rated among the applicable outstanding
Loans of all Lenders that have made such Loans, and (ii) no portion of the
outstanding principal amount of any Loans may be continued as, or be converted
into, LIBOR Rate Loans when any Default has occurred and is continuing.
     Section 2.5 Alternate Currency Loans.
     (a) If any Borrower requests a Borrowing in an Alternate Currency, or if
pursuant to any Continuation/Conversion Notice a Borrower elects to continue any
LIBOR Rate Loan denominated in an Alternate Currency, the Administrative Agent
shall in the notice given to the Revolving Loan Lenders pursuant to Section 2.3
or Section 2.4, as the case may be, give details of such request or election
including, without limitation, as the case may be, the aggregate principal
amount of the Borrowing in such Alternate Currency to be made by each Lender
pursuant to the terms of this Agreement or the aggregate principal amount of
such LIBOR Rate Loans to be continued by each Lender pursuant to the terms of
this Agreement.
     (b) Each Lender shall be treated as having confirmed that the Alternate
Currency requested, or elected by the applicable Borrower to be continued, is
Available to it unless no later than 9:00 a.m. on the same Business Day of the
requested Borrowing or the proposed continuation it shall have notified the
Administrative Agent that such Alternate Currency is not Available.
     (c) In the event that the Administrative Agent has received notification
from any of the Lenders that the Alternate Currency requested or elected by the
applicable Borrower to be continued is not Available, then the Administrative
Agent shall notify such Borrower and the Lenders no later than 10:00 a.m. on the
same Business Day of the proposed Borrowing or proposed continuation.
     (d) If the Administrative Agent notifies a Borrower pursuant to clause (c)
above that any of the Lenders has notified the Administrative Agent that the
Alternate Currency requested or elected by such Borrower to be continued or
converted is not Available, such notification shall (i) in the case of any
Borrowing Request, revoke such Borrowing Request and (ii) in the case of any
Continuation/Conversion Notice, such continuation/conversion with respect
thereto shall be deemed withdrawn and such Alternate Currency Loans shall be
redenominated into Base Rate Loans. The Administrative Agent will promptly
notify the Borrowers and the Lenders of any

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS



such redenomination and in such notice by the Administrative Agent to each
Lender the Administrative Agent will state the aggregate Dollar Equivalent
amount of the redenominated Alternate Currency Loans as of the Revaluation Date
with respect thereto and such Lender’s Revolving Loan Percentage thereof.
     (e) Notwithstanding anything herein to the contrary, during the existence
of an Event of Default, upon the request of the Required Lenders, all or any
part of any outstanding Alternate Currency Loans shall be redenominated and
converted into Base Rate Loans on the last day of the Interest Period with
respect to any such Alternate Currency Loans. The Administrative Agent will
promptly notify the applicable Borrowers and the applicable Revolving Loan
Lenders, as the case may be, of any such redenomination and conversion request.
     Section 2.6 Funding. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBOR Rate Loans hereunder by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBOR Rate Loan; provided that
such LIBOR Rate Loan shall nonetheless be deemed to have been made and to be
held by such Lender, and the obligation of the Borrowers to repay such LIBOR
Rate Loan shall nevertheless be to such Lender for the account of such foreign
branch, Affiliate or international banking facility. In addition, each Borrower
hereby consents and agrees that, for purposes of any determination to be made
for purposes of Sections 4.1, 4.2, 4.3 or 4.4 it shall be conclusively assumed
that each Lender elected to fund all LIBOR Rate Loans by purchasing deposits in
the relevant Currency in its Domestic Office’s interbank eurodollar market. Each
Lender may, at its option, make any Loan available to any Designated Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of such Designated Borrower to repay such Alternate Currency Loan in accordance
with the terms of this Agreement.
     Section 2.7 Issuance Procedures. By delivering to the Administrative Agent
an Issuance Request on or before 12:00 noon on a Business Day, the Borrowers may
from time to time irrevocably request on not less than three nor more than ten
Business Days’ notice, in the case of an initial issuance of a Letter of Credit
and not less than three Business Days’ prior notice, in the case of a request
for the extension of the Stated Expiry Date of a standby Letter of Credit (in
each case, unless a shorter notice period is agreed to by the relevant Issuer,
in its sole discretion), that an Issuer issue, or extend the Stated Expiry Date
of, a Letter of Credit in such form as may be requested by the Borrowers and
approved by such Issuer, solely for the purposes described in Section 7.1.7.
Upon receipt of an Issuance Request, the Administrative Agent shall notify the
Borrower and the Issuer whether, after giving effect to the issuance of the
applicable Letter of Credit, (i) the Dollar Equivalent (determined as of the
most recent Revaluation Date) of the aggregate amount of all Letter of Credit
Outstandings would exceed the then existing Letter of Credit Commitment Amount
and (ii) the sum of the aggregate amount of all Letter of Credit Outstandings
plus the aggregate principal amount of all Revolving Loans and Swing Line Loans
then outstanding would exceed the then existing Revolving Loan Commitment
Amount. Each Letter of Credit shall by its terms be stated to expire on a date
(its “Stated Expiry Date”) no later than the earlier to occur of (i) five
Business Days prior to the Revolving Loan Commitment Termination Date and (ii)
(unless otherwise agreed to by an Issuer, in its sole discretion), thirteen
months from the date of its issuance; provided that any Letter of Credit may
provide for renewal periods of up to one year so long as such renewal periods do
not exceed the date set forth in clause (i). Each Issuer will make available to
the beneficiary thereof the original of the Letter of Credit which it issues.
Notwithstanding the foregoing, all Letters of Credit issued hereunder shall be
subject to the customary procedures of the applicable Issuer.
     Section 2.7.1 Other Lenders Participation. Upon the issuance of each Letter
of Credit, and without further action, each Revolving Loan Lender (other than
the Issuer) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Letter of Credit (including the Contingent Liability and any Reimbursement
Obligation with respect thereto), and such Revolving Loan Lender shall, to the
extent of its Revolving Loan Percentage, be responsible for reimbursing the
Issuer within one Business Day of receiving notice from the Issuer for
Reimbursement Obligations which have not been reimbursed by the Borrowers in
accordance with Section 2.7.2 and Section 2.7.3 (with the terms of this Section
surviving the termination of this Agreement). In addition, such Revolving Loan
Lender shall, to the extent of its Revolving Loan Percentage, be entitled to
receive a ratable portion of the Letter of Credit fees payable pursuant to
Section 3.3.3 with respect to each Letter of Credit (other than the issuance
fees payable to the Issuer of such Letter of Credit pursuant to the last
sentence of Section 3.3.3(b)) and of interest payable pursuant to Section 3.2
with respect to any Reimbursement Obligation. To the extent that any Revolving
Loan Lender has reimbursed any Issuer for a Disbursement, such Lender shall be
entitled to receive its ratable portion of any amounts subsequently received
(from the Borrowers or otherwise) in respect of such Disbursement.
     Section 2.7.2 Disbursements. An Issuer will notify the applicable Borrower
and the Administrative Agent promptly of the presentment of any drawing under a
Letter of Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit,
the applicable Issuer shall make such payment to the beneficiary (or its
designee) of such Letter of Credit. Prior to 11:00 a.m. on the Business Day
following the Disbursement Date, the applicable Borrower will reimburse the
Administrative Agent, for the account of the applicable Issuer, for all amounts
which such Issuer has disbursed under such Letter of Credit, such payments to be
made in Dollars (and in the amount which is the Dollar Equivalent of any such
payment or disbursement made or denominated in an Alternate Currency) together
with interest thereon at a rate per annum equal to the rate per annum then in
effect for Base Rate Loans (with the then Applicable Margin for Revolving Loans
accruing on such amount) pursuant to Section 3.2 for the period from the
Disbursement Date through the date of such reimbursement. Without limiting in
any way the foregoing and notwithstanding anything to the contrary contained
herein or in any separate application for any Letter of Credit, each Borrower
hereby acknowledges and agrees that it shall be obligated to reimburse the
applicable Issuer upon each Disbursement of a Letter of Credit, and it shall be
deemed to be the obligor for purposes of each such Letter of Credit issued
hereunder (whether the account party on such Letter of Credit is a Borrower or a
Subsidiary).
     Section 2.7.3 Reimbursement. The obligation (a “Reimbursement Obligation”)
of the Borrowers under Section 2.7.2 to reimburse an Issuer with respect to each
Disbursement (including interest thereon), and, upon the failure of the
Borrowers to reimburse an Issuer, each Revolving Loan Lender’s obligation under
Section 2.7.1 to reimburse an Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrowers or such Revolving Loan Lender, as the
case may be, may have or have had against such Issuer or any Lender, including
any defense based upon the failure of any Disbursement to conform to the terms
of the applicable Letter of Credit (if, in such Issuer’s good faith opinion,
such Disbursement is determined to be appropriate); provided that after paying
in full its Reimbursement Obligation hereunder, nothing herein shall adversely
affect the right of the Borrowers or such Lender, as the case may be, to
commence any proceeding against an Issuer for any wrongful Disbursement made by
such Issuer under a Letter of Credit as a result of acts or omissions
constituting gross negligence or willful misconduct on the part of such Issuer.
     Section 2.7.4 Cash Collateralization. Upon the occurrence and during the
continuation of any Default under Section 8.1.9 or upon notification by the
Administrative Agent (acting at the direction of the Required Lenders) to the
Borrowers of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (a) the aggregate Stated Amount of all Letters of Credit shall, without
demand upon or notice to the Borrowers or any other Person, be deemed to have
been paid or disbursed by the Issuers of such Letters of Credit (notwithstanding
that such amount may not in fact have been paid or disbursed); and
     (b) the Borrowers shall be immediately obligated to reimburse the Issuers
for the amount deemed to have been so paid or disbursed by such Issuers.
Amounts payable by the Borrowers pursuant to this Section shall be deposited in
immediately available funds with the Administrative Agent and held as collateral
security for the Reimbursement Obligations. When all Defaults giving rise to the
deemed disbursements under this Section have been cured or waived the
Administrative Agent shall return to the Borrowers all amounts then on deposit
with the Administrative Agent pursuant to this Section which have not been
applied to the satisfaction of the Reimbursement Obligations.
     Section 2.7.5 Nature of Reimbursement Obligations. The Borrowers, each
other Obligor and, to the extent set forth in Section 2.7.1, each Revolving Loan
Lender shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof. No Issuer (except to the extent of its own
gross negligence or willful misconduct) shall be responsible for:
     (a) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any Letter of Credit or any document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if such Issuer shall have been notified thereof);
     (b) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or the proceeds thereof
in whole or in part, which may prove to be invalid or ineffective for any
reason;
     (c) failure of the beneficiary of any such Letter of Credit, or any other
party to which such Letter of Credit may be transferred, to comply fully with
any conditions required in order to demand payment under a Letter of Credit or
any other claim of the Borrowers against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Borrowers
and any beneficiary of any Letter of Credit or any such transferee;
     (d) errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex or otherwise, whether or not
they be in cipher;
     (e) any loss or delay in-the transmission or otherwise of any document or
draft required in order to make a Disbursement under a Letter of Credit;
     (f) errors in interpretation of technical terms;
     (g) the misapplication or non-application by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
     (h) any consequences arising from causes beyond the control of such Issuer,
including any governmental acts and none of the above shall affect or impair, or
prevent the vesting of, any of such Issuer’s rights or powers hereunder.



41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Revolving Loan Lender hereunder.
In furtherance and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by an Issuer in good faith (and not
constituting gross negligence or willful misconduct) shall be binding upon each
Obligor and each Lender, and shall not put such Issuer under any resulting
liability to any Obligor or any Lender, as the case may be.
Without limiting the generality of the foregoing, each Issuer (i) may rely on
any oral or other communication believed in good faith by such Issuer to have
been authorized or given by or on behalf of the applicant for a Letter of
Credit, (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Letter of Credit; (iii) may honor a previously dishonored presentation under a
Letter of Credit, whether such dishonor was pursuant to a court order, to settle
or compromise any claim of wrongful dishonor, or otherwise, and shall be
entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by such Issuer; (iv) may
honor any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuer in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.
     Section 2.8 Register; Notes. The Register shall be maintained on the
following terms.
     (a) The Borrowers hereby designate the Administrative Agent to maintain a
register (the “Register”) on which the Administrative Agent will record the
applicable Commitment of each Lender, the applicable Loans made by each Lender
and each repayment in respect of the principal amount of such Loans, annexed to
which the relevant Administrative Agent shall retain a copy of each Lender
Assignment Agreement delivered to the Administrative Agent pursuant to
Section 10.11. Failure to make any recordation, or any error in such
recordation, shall not affect any Obligor’s Obligations. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered (or, if applicable, to which a Note has been
issued) as the owner thereof for the purposes of all Loan Documents,
notwithstanding notice or any provision herein to the contrary. Any assignment
or transfer of a Commitment or the Loans made pursuant hereto shall be
registered in the Register only upon delivery to the Administrative Agent of a
Lender Assignment Agreement that has been executed by the requisite parties
pursuant to Section 10.11. No assignment or transfer of a Lender’s Commitment or
Loans shall be effective unless such assignment or transfer shall have been
recorded in the Register by the Administrative Agent as provided in this
Section.
     (b) Each Borrower agrees that, upon the request to the Administrative Agent
by any Lender, such Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to, such Lender in a maximum principal
amount equal to such Lender’s Revolving Loan Percentage of the original
applicable Commitment Amount. Each Borrower hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS



on the grid attached to such Lender’s Note (or on any continuation of such
grid), which notations, if made, shall evidence, inter alia, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to the Loans evidenced thereby. Such notations shall, to the extent
not inconsistent with notations made by the Administrative Agent in the
Register, be conclusive and binding on each Obligor absent manifest error;
provided that the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of any Obligor.
     Section 2.9 Designated Borrowers.
     (a) The Company may at any time, upon not less than thirty Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate one
or more wholly-owned Subsidiaries organized under the laws of The Kingdom of the
Netherlands (each an “Applicant Borrower”), as a Designated Borrower to receive
Alternate Currency Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each applicable Lender) a
duly executed notice and agreement in substantially the form of Exhibit H-1 (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
become a Designated Borrower the Administrative Agent and the Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require. Promptly
following receipt of all such documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit H-2 (a “Designated
Borrower Notice”) to the Company, the Issuer and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Alternate Currency Loans hereunder, on the
terms and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement.
     (b) To the extent each Foreign Subsidiary and each Designated Borrower has
not already executed a Subsidiary Guaranty and granted and perfected Liens over
its assets to secure all of the Obligations, each Designated Borrower will cause
each of its Subsidiaries to execute a Subsidiary Guaranty (Foreign) guaranteeing
the Obligations of such Designated Borrower and each Designated Borrower will
and will cause each of its Subsidiaries to execute any documentation and take
all other actions deemed reasonably necessary by the Collateral Agent to secure
the Obligations of such Designated Borrower and such Subsidiaries hereunder or
under such Subsidiary Guaranty (Foreign), as applicable and grant Liens on such
Person’s assets, in a manner and to the extent that a U.S. Subsidiary is
required to secure its Obligations under the Subsidiary Guaranty (Domestic)
pursuant to the terms hereof and the Subsidiary Guaranty (Domestic) and will
otherwise comply with Section 7.1.8.
     (c) Each Subsidiary of the Company that becomes a “Designated Borrower”
pursuant to this Section hereby irrevocably appoints the Company as its agent
for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Alternate Currency Loans made by the Lenders, to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS



valid or effective only if given or taken by all Borrowers, or by each Borrower
acting singly, shall be valid and effective if given or taken only by the
Company, whether or not any such other Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
     (d) The Company may from time to time, upon not less than thirty Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such; provided that there are no
outstanding Alternate Currency Loans payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Alternate
Currency Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Issuer and the Lenders of any such
termination of a Designated Borrower’s status.
     Section 2.10 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Loan Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Loan Lender is a Defaulting Lender:
     (a) If a Revolving Loan Lender has any Letter of Credit Outstandings (other
than any Letter of Credit Outstandings described in clause (b) of the definition
thereof that have been funded by such Defaulting Lender) or if Swing Line Loans
are outstanding at any time such Revolving Loan Lender is a Defaulting Lender
then:
     (i) all or any part of such Letter of Credit Outstandings (other than any
Letter of Credit Outstandings described in clause (b) of the definition thereof
that have been funded by such Defaulting Lender) and/or participations in Swing
Line Loans shall be reallocated among the Revolving Loan Lenders that are not
Defaulting Lenders in accordance with their respective Revolving Loan Percentage
of the Letter of Credit Outstandings and/or participations in Swing Line Loans
but only to the extent (x) the sum of (1) the principal amount of outstanding
Revolving Loans of all Revolving Loan Lenders that are not Defaulting Lenders,
(2) the Letter of Credit Outstandings of all Revolving Loan Lenders that are not
Defaulting Lenders and (3) the participations in outstanding Swing Line Loans of
all Revolving Loan Lenders that are not Defaulting Lenders, including their pro
rata shares of the Defaulting Lender’s Letter of Credit Outstandings (other than
any Letter of Credit Outstandings described in clause (b) of the definition
thereof that have been funded by such Defaulting Lender) and participations in
outstanding Swing Line Loans, does not exceed the total Revolving Loan
Commitments of all Revolving Loan Lenders that are not Defaulting Lenders,
(y) the sum of (1) the principal amount of outstanding Revolving Loans of any
Revolving Loan Lender that is not a Defaulting Lender, (2) the Letter of Credit
Outstandings of such Revolving Loan Lender that is not a Defaulting Lender and
(3) the participations in outstanding Swing Line Loans of such Revolving Loan
Lender that is not a Defaulting Lender, including its pro rata share of the
Defaulting Lender’s allocated Letter of Credit Outstandings (other than any
Letter of Credit Outstandings described in clause (b) of the definition thereof
that have been funded by such Defaulting Lender) and/or Swing Line Loans, does
not exceed the Revolving Loan Commitment of such Revolving Loan Lender that is
not a Defaulting Lender, and (z) the conditions set forth in Section 5.2.1 are
satisfied at such time;

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall, within ten Business Days following
notice by the Administrative Agent, deposit cash collateral in an amount equal
to such Defaulting Lender’s Letter of Credit Outstandings (other than any Letter
of Credit Outstandings described in clause (b) of the definition thereof that
have been funded by such Defaulting Lender) and participations in Swing Line
Loans (after giving effect to any partial reallocation pursuant to clause
(i) above) into a cash collateral account maintained with (and subject to
documentation reasonably satisfactory to) the Collateral Agent for the benefit
of the Secured Parties (and over which the Collateral Agent shall have a first
priority perfected Lien), for so long as such Letter of Credit Outstandings
and/or participations in Swing Line Loans are outstanding; and
     (iii) if the Letter of Credit Outstandings of the Revolving Loan Lenders
that are not Defaulting Lenders are reallocated pursuant to this
Section 2.10(a), then the fees payable to the Revolving Loan Lenders pursuant to
Section 3.3.3 shall be adjusted in accordance with such Revolving Loan Lenders’
Revolving Loan Percentage.
     (b) So long as any Revolving Loan Lender is a Defaulting Lender, (i) the
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Revolving Loan Commitments of the Revolving Loan Lenders that are not Defaulting
Lenders or cash collateral will be provided by the Company satisfactory to the
Administrative Agent and the Issuer, and participating interests in any newly
issued or increased Letter of Credit shall be allocated among Revolving Loan
Lenders that are not Defaulting Lenders in a manner consistent with
Section 2.10(a)(i) (and Defaulting Lenders shall not participate therein) and
any unallocated Letter of Credit Outstandings of the Defaulting Lender shall be
cash collateralized, and (ii) the Swing Line Lender shall not be required to
make Swing Line Loans, unless it is satisfied that the related exposure will be
100% covered by the Revolving Loan Commitments of the Revolving Loan Lenders
that are not Defaulting Lenders or cash collateral will be provided by the
Company satisfactory to the Administrative Agent and the Swing Line Lender, and
participating interests in any newly made Swing Line Loans shall be allocated
among Revolving Loan Lenders that are not Defaulting Lenders in a manner
consistent with Section 2.10(a)(i) (and Defaulting Lenders shall not participate
therein) and any unallocated participations in Swing Line Loans of the
Defaulting Lender shall be cash collateralized.
     In the event that the Administrative Agent, the Company, the Issuer and the
Swing Line Lender each agree that a Defaulting Lender has adequately remedied
all matters that caused such Revolving Loan Lender to be a Defaulting Lender,
then the Letter of Credit Outstandings and/or participations in Swing Line Loans
of the Revolving Loan Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Loan Commitments, and on such date the Administrative
Agent shall return to the Company any cash collateral that has been granted
pursuant to this Section 2.10.
     Section 2.11 Increases in Revolving Loan Commitments.
     Pursuant to the following terms, the Company may, by written notice to the
Administrative Agent from time to time, request an increase in the Revolving
Loan Commitment Amount in an amount not to exceed the Additional Revolving Loan
Amount from one or more financial institutions, each of which shall be Eligible
Assignees and subject to the approval of the Administrative Agent (not to be
unreasonably withheld or delayed).

45



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (a) Such written notice shall set forth (a) the amount of the increase in
the Revolving Loan Commitment Amount being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $25,000,000 or such lesser
amount equal to the remaining Additional Revolving Loan Amount) and (b) the date
on which such increase in the Revolving Loan Commitment Amount is requested to
become effective (which shall not be less than 10 Business Days nor more than
60 days after the date of such notice).
     (b) The Company may seek additional Revolving Loan Commitments from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and other Eligible Assignees (each of which
shall be subject to the consent of the Administrative Agent, not to be
unreasonably withheld or delayed) which will become Revolving Loan Lenders in
connection therewith. The Borrower and each Person providing an additional
Revolving Loan Commitment shall execute and deliver to the Administrative Agent
such documentation as the Administrative Agent shall reasonably specify to
evidence the additional Revolving Loan Commitment of each such Person. The terms
and provisions of additional Revolving Loans made under such additional
Revolving Loans Commitments shall be identical to those of the existing
Revolving Loans. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each increase in the Revolving Loan Commitment Amount.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
increase in the Revolving Loan Commitment Amount, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the increase in the Revolving Loan Commitment Amount, and
the Administrative Agent and the Company may revise this Agreement to evidence
such amendments. Each of the parties hereto hereby agrees that the
Administrative Agent may, in consultation with the Company, take any and all
action (including pursuant to amendments as specified in this Section 2.11) as
may be reasonably necessary to ensure that, upon the effectiveness of each
increase in the Revolving Loan Commitment Amount, (i) all Borrowings and
repayments thereunder shall be made on a pro rata basis and (ii) all Swing Line
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Loan Commitments.
     (c) Notwithstanding the foregoing, no increase in the Revolving Loan
Commitment Amount shall become effective under this Section 2.11 unless (i) on
the date of such effectiveness, (x) the conditions set forth in clauses (a) and
(b) of Section 5.2.1 shall be satisfied and (y), on a pro forma basis and for
the most recent determination period, each of the financial covenants set forth
in Section 7.2.4 shall be satisfied, and the Administrative Agent shall have
received a certificate to this effect dated such date and executed by the
applicable Designated Borrower’s Secretary or Assistant Secretary, managing
member or general partner, as applicable, and (ii) the Administrative Agent and
the Eligible Assignee providing such additional Revolving Loan Commitments shall
have received the fees and expenses owing in respect of such increase.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     Section 3.1 Repayments and Prepayments; Application. The Borrowers agree
that the Loans shall be repaid and prepaid pursuant to the following terms.
     Section 3.1.1 Repayments and Prepayments. The Borrowers shall repay in full
the unpaid principal amount of each Loan upon the applicable Stated Maturity
Date therefor. Prior thereto, payments and prepayments of the Loans shall or may
be made as set forth below.

46



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (a) From time to time on any Business Day, the Borrowers may make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any:
     (i) Loans (other than Swing Line Loans); provided that:
     (A) any such prepayment shall be made pro rata among Loans of the same type
and denominated in the same Currency, if applicable, having the same Interest
Period of all Lenders that have made such Loans;
     (B) no such prepayment of any LIBOR Rate Loan may be made on any day other
than the last day of the Interest Period for such Loan unless payments required,
if any, pursuant to Section 4.4 are made; and
     (C) all such voluntary partial prepayments shall, in the case of Base Rate
Loans, be in an aggregate minimum amount of $1,000,000 and an integral multiple
of $100,000, and in the case of LIBOR Rate Loans, be in an aggregate minimum
amount of $1,000,000 and an integral multiple of $1,000,000; and
     (ii) Swing Line Loans; provided that (A) all such voluntary prepayments
shall require prior telephonic notice to the Swing Line Lender on or before 1:00
p.m. on the day of such prepayment (such notice to be confirmed in writing
within 24 hours thereafter); (B) all such voluntary partial prepayments shall be
in an aggregate minimum amount of $500,000 and an integral multiple of $100,000;
and (C) no such prepayment of any Daily LIBOR Rate Loans may be made on any day
other than the maturity date for such Loan unless payments required, if any,
pursuant to Section 4.4 are made.
     (b) On each date when the aggregate Revolving Exposure of all Revolving
Loan Lenders exceeds the Revolving Loan Commitment Amount (as it may be reduced
from time to time pursuant to this Agreement), the Borrowers shall make a
mandatory prepayment of Revolving Loans or Swing Line Loans (or both) and, if
necessary, Cash Collateralize all Letter of Credit Outstandings, in an aggregate
amount equal to such excess.
     (c) Concurrently with the receipt by the Company of any Net Equity
Proceeds, the Company shall make, or cause to be made, a mandatory prepayment of
the Loans in an amount equal to the product of (i) such Net Equity Proceeds
multiplied by (ii) the applicable Proceeds Reduction Percentage, to be applied
as set forth in Section 3.1.2.
     (d) Concurrently with the receipt by the Company or any Subsidiary of any
Net Debt Proceeds, the Company shall make, or cause to be made, a mandatory
prepayment of the Loans in an amount equal to 100% of such Net Debt Proceeds, to
be applied as set forth in Section 3.1.2.
     (e) With respect to Net Disposition Proceeds and Net Casualty Proceeds,
within five Business Days following receipt by the Company or any Subsidiary of
any Net Disposition Proceeds resulting from Dispositions made pursuant to clause
(c) of Section 7.2.8 or any Net Casualty Proceeds, the Company shall deliver to
the Administrative Agent a calculation of the amount of such proceeds and the
Company shall make, or cause to be made, a mandatory prepayment of the Loans as
set forth in Section 3.1.2 in an amount equal to 100% of such Net Disposition
Proceeds or Net Casualty Proceeds; provided that upon written notice by the
Company to the Administrative Agent not more than five Business Days following
receipt of any Net Disposition Proceeds resulting from a Disposition or series
of related Dispositions or receipt of any Net Casualty Proceeds (in each case,
so long as no Default has occurred and is

47



--------------------------------------------------------------------------------



TABLE OF CONTENTS



continuing), such proceeds may be retained by the Company and its Subsidiaries
(which retained proceeds (i) shall be excluded from the prepayment requirements
of this clause and (ii) may, in the Company’s discretion, be used to repay the
outstanding Revolving Loans without a corresponding permanent reduction of the
Revolving Loan Commitment Amount pending reinvestment in accordance with the
terms hereof) if:
     (A) the Company informs the Administrative Agent in such notice of its good
faith intention to apply (or cause one or more of the Subsidiary Guarantors to
apply) such Net Disposition Proceeds or Net Casualty Proceeds to the acquisition
of other assets or properties; provided that such acquired assets or properties
are owned by the Company or a Subsidiary, the Capital Securities of which has
been pledged to the Collateral Agent for the benefit of the Secured Parties
(and, with respect to such Capital Securities, over which the Collateral Agent
shall have a first priority perfected Lien) pursuant to the terms hereof and the
other Loan Documents, consistent with the businesses permitted to be conducted
pursuant to Section 7.2.1 (including by way of merger or Investment); and
     (B) within one year following the receipt of such Net Disposition Proceeds
or within 180 days following receipt of such Net Casualty Proceeds, such
proceeds are applied or committed to such application.
The amount of such Net Disposition Proceeds or Net Casualty Proceeds unused or
uncommitted after such one year or 180 day period, as applicable, shall be
applied to prepay the Loans as set forth in Section 3.1.2. Notwithstanding the
foregoing, in the event that the application of Net Disposition Proceeds or Net
Casualty Proceeds by any Foreign Subsidiary to repay the Loans as required by
this clause would result in a materially increased Tax liability for the Company
(as reasonably determined by the Company in consultation with the Administrative
Agent), such Foreign Subsidiary shall not be required to apply such Net
Disposition Proceeds or such Net Casualty Proceeds to prepay the Loans.
     (f) Immediately upon any acceleration of the Stated Maturity Date of any
Loans pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay all the
Loans, unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).
Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.
     Section 3.1.2 Application. Amounts prepaid pursuant to Section 3.1.1 shall
be applied as set forth in this Section.
     (a) Subject to clause (b) and clause (c) set forth below, each prepayment
or repayment of the principal of the Loans shall be applied, to the extent of
such prepayment or repayment, first, to the principal amount thereof being
maintained as Base Rate Loans, and second, subject to the terms of Section 4.4,
to the principal amount thereof being maintained as LIBOR Rate Loans.
     (b) Each prepayment of the Revolving Loans made pursuant to Section 3.1.1
shall be applied to the repayment of any outstanding Revolving Loans (without a
corresponding reduction to the Revolving Loan Commitment Amount).

48



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (c) If the amount of any mandatory prepayment to be applied to outstanding
Revolving Loans is in excess of the total amount of outstanding Revolving Loans
at the time of such prepayment, such excess amount may be retained by the
Company and the Subsidiaries to be used for general corporate purposes to the
extent not otherwise prohibited by this Agreement. The Company shall give prior
written notice to the Administrative Agent of any mandatory prepayment made in
connection with clause (d) of Section 3.1.1 (including the date and an estimate
of the aggregate amount of such mandatory prepayment) at least five Business
Days prior thereto; provided that the failure to give such notice shall not
relieve the Company of its obligations to make such mandatory prepayments.
     Section 3.2 Interest Provisions. Interest on the outstanding principal
amount of the Loans shall accrue and be payable in accordance with the terms set
forth below.
     Section 3.2.1 Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Borrowers may
elect that the Loans comprising a Borrowing accrue interest at a rate per annum:
     (a) on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided that Swing Line Loans made as Base Rate Loans shall
always accrue interest at the Alternate Base Rate plus the then effective
Applicable Margin for Revolving Loans maintained as Base Rate Loans;
     (b) on that portion maintained from time to time as a Daily LIBOR Rate
Loan, equal to the sum of the Daily LIBOR Rate from time to time in effect plus
the Applicable Margin for LIBOR Rate Loans; and
     (c) on that portion maintained as a LIBOR Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBOR Rate applicable to the
Currency in which such Loans are denominated for such Interest Period plus the
Applicable Margin.
All LIBOR Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Rate Loan.
     Section 3.2.2 Post-Default Rates. After the date any Event of Default has
occurred and for so long as such Event of Default is continuing, each Borrower,
as applicable, shall pay (in the applicable Currency), at the election of the
Administrative Agent or the Required Lenders, but only to the extent permitted
by law, interest (after as well as before judgment) on all outstanding
Obligations (other than any Hedging Obligations or Cash Management Obligations)
at a rate per annum equal to (a) in the case of principal on any Loan, the rate
of interest that otherwise would be applicable to such Loan plus 2% per annum;
and (b) in the case of overdue interest, fees, and such other monetary
Obligations, the Alternate Base Rate from time to time in effect, plus the
Applicable Margin for Loans accruing interest at the Alternate Base Rate, plus a
margin of 2% per annum.
     Section 3.2.3 Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:

49



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (a) on the Stated Maturity Date therefor;
     (b) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
     (c) with respect to Base Rate Loans, on each Quarterly Payment Date
occurring after the Closing Date;
     (d) with respect to LIBOR Rate Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three-month interval occurring after the first day of
such Interest Period);
     (e) with respect to any Base Rate Loans converted into LIBOR Rate Loans, on
a day when interest would not otherwise have been payable pursuant to clause (c)
on the date of such conversion;
     (f) with respect to any Daily LIBOR Rate Loan, at the end of each month;
and
     (g) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
Interest accrued on Loans or other monetary Obligations (other than Hedging
Obligations and Cash Management Obligations) after the date such amount is due
and payable (whether on the Stated Maturity Date, upon acceleration or
otherwise) shall be payable upon demand.
     Section 3.3 Fees. The Company agrees to pay the fees set forth below. All
such fees shall be non-refundable.
     Section 3.3.1 Commitment Fees. The Company agrees to pay to the
Administrative Agent for the account of each Revolving Loan Lender (other than
Defaulting Lenders), for the period (including any portion thereof when any of
its Commitments are suspended by reason of the Borrowers’ inability to satisfy
any condition of Article V) commencing on the Closing Date and continuing
through the Revolving Loan Commitment Termination Date, a commitment fee in an
amount equal to the Applicable Commitment Fee Margin, in each case on such
Lender’s Revolving Loan Percentage of the sum of the average daily unused
portion of the Revolving Loan Commitment Amount (net of Letter of Credit
Outstandings). The making of Swing Line Loans shall not constitute usage of the
Revolving Loan Commitment with respect to the calculation of commitment fees to
be paid by the Company to the Lenders; provided that only for purposes of
calculating such commitment fee payable to a Revolving Loan Lender that is also
the Swing Line Lender, the outstanding amount of Swing Line Loans shall be
deemed to be borrowed amounts under such Revolving Loan Lender’s Revolving Loan
Commitment. All commitment fees payable pursuant to this Section shall be
calculated on a year comprised of 360 days and payable by the Company in arrears
on each Quarterly Payment Date, commencing with the first Quarterly Payment Date
following the Closing Date, and on the Revolving Loan Commitment Termination
Date.
     Section 3.3.2 Administrative Agent’s Fee. The Company agrees to pay to PNC
Bank and its affiliates, for their own respective accounts, the fees in the
amounts and on the dates set forth in the Engagement Letter.
     Section 3.3.3 Letter of Credit Fees.
     (a) The Borrowers agree to pay to the Administrative Agent, for the pro
rata account of the applicable Issuer and each Revolving Loan Lender (other than
Defaulting Lenders), a Letter of Credit fee in a per annum amount equal to the
then effective Applicable Margin for

50



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Revolving Loans maintained as LIBOR Rate Loans, multiplied by the Stated Amount
of each such Letter of Credit made in respect of the Revolving Loan Commitment,
such fees being payable quarterly in arrears on each Quarterly Payment Date
following the date of issuance of each such Letter of Credit and on the
Revolving Commitment Termination Date, in each case such fee being paid in the
currency in which the applicable Letter of Credit was issued.
     (b) The Borrowers agree to pay directly to each Issuer a fee in respect of
each Letter of Credit issued by it (a “Fronting Fee”), computed for each day at
a rate per annum equal to 0.125% of the Stated Amount of such Letter of Credit
issued by such Issuer which is outstanding on such day, together customary
issuance and administration fees of the Issuer. Accrued Fronting Fees and such
customary issuance and administration fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the Stated Maturity Date for
Revolving Loans (to the extent such Letter of Credit remains outstanding).
All Letter of Credit fees payable pursuant to this Section shall be calculated
on a year comprised of 360 days.
ARTICLE IV
CERTAIN LIBOR RATE AND OTHER PROVISIONS
     Section 4.1 LIBOR Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrowers and the
Administrative Agent, be conclusive and binding on the Borrowers) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBOR
Rate Loan, the obligations of such Lender to make, continue or convert any such
LIBOR Rate Loan shall, upon such determination, forthwith be suspended until
such Lender shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist, and (a) all outstanding LIBOR Rate Loans
denominated in Dollars payable to such Lender shall automatically convert into
Base Rate Loans at the end of the then current Interest Periods with respect
thereto or sooner, if required by such law or assertion, and (b) all LIBOR Rate
Loans denominated in any Alternate Currency shall automatically become due and
payable at the end of the then current Interest Periods with respect thereto or
sooner, if required by applicable law.
     Section 4.2 Deposits Unavailable. If the Administrative Agent shall have
determined that:
     (a) Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market; or
     (b) by reason of circumstances affecting its relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBOR Rate Loans denominated in any Currency;
then, upon notice from the Administrative Agent to the Borrowers and the
Lenders, the obligations of all Lenders under Section 2.3 and Section 2.4 to
make or continue any Loans as, or to convert any Loans into, LIBOR Rate Loans
denominated in such Currency shall forthwith be suspended until the
Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.
     Section 4.3 Increased LIBOR Rate Loan Costs, etc. The Borrowers agree to
reimburse each Lender and Issuer for any increase in the cost to such Lender or
Issuer of, or any reduction in the amount of any sum receivable by such Secured
Party in respect of, such Secured Party’s Commitments

51



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and the making of Credit Extensions hereunder (including the making, continuing
or maintaining (or of its obligation to make or continue) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBOR Rate Loans)
that arise in connection with any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in after the Closing
Date of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority, except
for such changes with respect to increased capital costs and Taxes which are
governed by Sections 4.5 and 4.6 respectively. Each affected Secured Party shall
promptly notify the Administrative Agent and the Borrowers in writing of the
occurrence of any such event, stating the reasons therefor and the additional
amount required fully to compensate such Secured Party for such increased cost
or reduced amount. Such additional amounts shall be payable by the Borrowers
directly to such Secured Party within five Business Days of its receipt of such
notice, and such notice shall, in the absence of manifest error, be conclusive
and binding on the Borrowers.
     Section 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make any
Swing Line Loan as a Daily LIBOR Rate Loan or to make or continue any portion of
the principal amount of any Loan as, or to convert any portion of the principal
amount of any Loan into, a LIBOR Rate Loan) as a result of
     (a) any (i) conversion or repayment or prepayment of the principal amount
of any LIBOR Rate Loan on a date other than the scheduled last day of the
Interest Period applicable thereto, or (ii) repayment or prepayment of any Daily
LIBOR Rate Loan on a date other than the applicable maturity date thereof, in
each case, whether pursuant to Article III or otherwise;
     (b) any Loans not being made as LIBOR Rate Loans or Daily LIBOR Rate Loans
in accordance with the Borrowing Request therefor; or
     (c) any Loans not being continued as, or converted into, LIBOR Rate Loans
in accordance with the Continuation/Conversion Notice therefor;
then, upon the written notice of such Lender to the Borrowers, the Borrowers
shall, within five Business Days of its receipt thereof, pay directly to such
Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense. Such written notice shall, in
the absence of manifest error, be conclusive and binding on the Borrowers.
     Section 4.5 Increased Capital Costs.
     (a) If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any Governmental Authority affects or would affect the amount of capital
required or expected to be maintained by any Secured Party or any Person
controlling such Secured Party, and such Secured Party determines (in good faith
but in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of the Commitments or the Credit
Extensions made, or the Letters of Credit participated in, by such Secured Party
is reduced to a level below that which such Secured Party or such controlling
Person could have achieved but for the occurrence of any such circumstance, then
upon notice from time to time by such Secured Party to the Borrowers, the
Borrowers shall within five Business Days following receipt of such notice pay
directly to such Secured Party additional amounts sufficient to compensate such
Secured Party or such controlling Person for such reduction in rate of return. A
statement of such Secured Party as to any such additional amount or amounts
shall, in the absence of manifest error, be conclusive and binding on the

52



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Borrowers. In determining such amount, such Secured Party may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.
     (b) Further, if any Change in Law subjects any Secured Party or any Person
controlling such Secured Party to any Tax with respect to this Agreement or any
obligation or right hereunder, or changes the basis of taxation of payments to
such Secured Party or any person controlling such Secured Party in respect
thereof, (except for (i) Taxes which are indemnifiable or otherwise covered by
Section 4.6, and (ii) the imposition of, or any change in the rate of, (x) any
net income and franchise Taxes imposed with respect to any Secured Party by any
Governmental Authority under the laws of which such Secured Party is organized
or in which it maintains its applicable lending office or (y) Taxes which would
be indemnifiable under Section 4.6 but for Section 4.6(f)), the Company shall
pay to such party additional amounts sufficient to compensate such party for
such Tax.
     Section 4.6 Taxes. The Company covenants and agrees as follows with respect
to Taxes.
     (a) Any and all payments by or on behalf of the Borrowers under each Loan
Document shall be made without setoff, counterclaim or other defense, and free
and clear of, and without deduction or withholding for or on account of, any
Taxes. In the event that any Taxes are imposed and required to be deducted or
withheld from any payment required to be made by any Obligor to or on behalf of
any Secured Party under any Loan Document, then:
     (i) subject to clause (f), if such Taxes are Non-Excluded Taxes, the amount
payable by the Borrower shall be increased as may be necessary so that such
payment is made, after withholding or deduction for or on account of such Taxes,
in an amount that is not less than the amount provided for in such Loan
Document; and
     (ii) the Borrowers shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i) of this Section) and shall pay
such amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.
     (b) In addition, the Borrowers shall pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law.
     (c) As promptly as practicable after the payment of any Taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
Borrowers shall furnish to the Administrative Agent a copy of an official
receipt (or a certified copy thereof) evidencing the payment of such Taxes or
Other Taxes. The Administrative Agent shall make copies thereof available to any
Lender upon request therefor.
     (d) Subject to clause (f), the Company, shall indemnify each Secured Party
for any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) the Administrative Agent or such Secured Party
whether or not such Non-Excluded Taxes or Other Taxes are correctly or legally
asserted by the relevant Governmental Authority. Promptly upon having knowledge
that any such Non-Excluded Taxes or Other Taxes have been levied, imposed or
assessed, and promptly upon notice thereof by the Administrative Agent or any
Secured Party, the Company shall pay such Non-Excluded Taxes or Other Taxes
directly to the relevant Governmental Authority (provided that no Secured Party
shall be under any obligation to provide any such notice to the Company). In
addition, the Company shall indemnify the Administrative Agent and each Secured
Party for any incremental Taxes that may become payable by such Secured Party as
a result of any failure of the Borrowers to pay any

53



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Taxes when due to the appropriate Governmental Authority or to deliver to the
Administrative Agent, pursuant to clause (c), documentation evidencing the
payment of Taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by the Administrative Agent or
any Secured Party or the indemnification provided in the immediately preceding
sentence, such indemnification shall be made within 30 days after the date the
Administrative Agent or such Secured Party makes written demand therefor. The
Borrowers acknowledge that any payment made to the Administrative Agent or any
Secured Party or to any Governmental Authority in respect of the indemnification
obligations of the Borrowers provided in this clause (d) shall constitute a
payment in respect of which the provisions of clause (a) and this clause shall
apply.
     (e) Each Non-U.S. Lender, on or prior to the date on which such Non-U.S.
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only for so long as
such Non-U.S. Lender is legally entitled to do so), shall deliver to the Company
and the Administrative Agent, either (i) two duly completed copies of either
(x) IRS Form W-8BEN claiming eligibility of the Non-U.S. Lender for benefits of
an income tax treaty to which the United States is a party or (y) IRS Form
W-8ECI, W-8EXP or W-8IMY (together with any required attachments), or in any
case an applicable successor form; or (ii) (x) a certificate to the effect that
such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (referred to as an “Exemption Certificate”)
and (y) two duly completed copies of IRS Form W-8BEN or applicable successor
form.
     (f) No Borrower shall be obligated to pay any additional amounts to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to clause
(d), in respect of United States federal withholding taxes to the extent imposed
as a result of (i) the failure of such Lender to deliver to the Borrowers the
form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e), (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that the
Borrowers shall be obligated to pay additional amounts to any such Lender
pursuant to clause (a)(i), and to indemnify any such Lender pursuant to clause
(d), in respect of United States federal withholding taxes if (i) any such
failure to deliver a form or forms or an Exemption Certificate or the failure of
such form or forms or Exemption Certificate to establish a complete exemption
from U.S. federal withholding tax or inaccuracy or untruth contained therein
resulted from a change in any applicable statute, treaty, regulation or other
applicable law or any interpretation of any of the foregoing occurring after the
Closing Date, which change rendered such Lender no longer legally entitled to
deliver such form or forms or Exemption Certificate or otherwise ineligible for
a complete exemption from U.S. federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Lender’s lending office was made at the request of the Borrowers or
(iii) the obligation to pay any additional amounts to any such Lender pursuant
to clause (a)(i) or to indemnify any such Lender pursuant to clause (d) is with
respect to an assignee Lender that becomes an assignee Lender as a result of an
assignment made at the request of the Borrowers.

54



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 4.7 Payments, Computations; Proceeds of Collateral, etc.
     (a) Unless otherwise expressly provided in a Loan Document, all payments by
the Borrowers pursuant to each Loan Document shall be made by the Borrowers to
the Administrative Agent for the pro rata account of the Secured Parties
entitled to receive such payment. All payments shall be made without setoff,
deduction or counterclaim not later than 12:00 noon on the date due in same day
or immediately available funds, in the applicable Currency, to such account as
the Administrative Agent shall specify from time to time by notice to the
Borrowers. Funds received after that time shall, in the sole discretion of the
Administrative Agent, be deemed to have been received by the Administrative
Agent on the next succeeding Business Day. The Administrative Agent shall
promptly remit in same day funds to each Secured Party its share, if any, of
such payments received by the Administrative Agent for the account of such
Secured Party. All interest (including interest on LIBOR Rate Loans) and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days (or, in the case of
interest on a Base Rate Loan, 365 days or, if appropriate, 366 days); provided
that to the extent the current market practice is to compute interest and/or
fees in respect of any Alternate Currency or any Loan denominated in any
Alternate Currency in a manner other than as set forth above, all interest and
fees hereunder shall be computed on the basis of such market practice, as
certified to the Borrowers by the Administrative Agent. Payments due on other
than a Business Day shall (except as otherwise required by clause (c) of the
definition of “Interest Period”) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees in
connection with that payment.
     (b) All amounts received as a result of the exercise of remedies under the
Loan Documents (including from the proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon, all or any
part of the collateral securing the Obligations, which proceeds shall be paid
over to the Administrative Agent) or under applicable law shall be applied upon
receipt by the Administrative Agent to the Obligations as follows:
     (i) first ratably to the payment of all Obligations owing to the Agents, in
their capacity as Agents (including the fees and expenses of counsel to the
Agents),
     (ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the ratable payment of all interest (including interest
accruing after the commencement of a proceeding in bankruptcy, insolvency or
similar law, whether or not permitted as a claim under such law) and fees owing
under the Loan Documents, and all costs and expenses owing to the Secured
Parties pursuant to the terms of the Loan Documents, until paid in full in cash,
     (iii) third, after payment in full in cash of the amounts specified in
clauses (b)(i) and (b)(ii), to the ratable payment of the principal amount of
the Loans then outstanding, the aggregate Reimbursement Obligations then owing,
the Cash Collateralization for contingent liabilities under Letter of Credit
Outstandings, the Cash Management Obligations and the credit exposure owing to
Secured Parties under Rate Protection Agreements,
     (iv) fourth, after payment in full in cash of the amounts specified in
clauses (b)(i) through (b)(iii), to the ratable payment of all other Obligations
owing to the Secured Parties, and

55



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (v) fifth, after payment in full in cash of the amounts specified in
clauses (b)(i) through (b)(iv), and following the Termination Date, to each
applicable Obligor or any other Person lawfully entitled to receive such
surplus.
For purposes of clause (b)(iii), the “credit exposure” at any time of any
Secured Party with respect to a Rate Protection Agreement to which such Secured
Party is a party shall be determined at such time in accordance with the
customary methods of calculating credit exposure under similar arrangements by
the counterparty to such arrangements, taking into account potential interest
rate (or, if applicable, currency) movements and the respective termination
provisions and notional principal amount and term of such Rate Protection
Agreement.
     Section 4.8 Sharing of Payments. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, if any Secured Party
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Credit Extension or
Reimbursement Obligation (other than pursuant to the terms of Sections 4.3, 4.4,
4.5 or 4.6) in excess of its pro rata share of payments obtained by all Secured
Parties, such Secured Party shall purchase from the other Secured Parties such
participations in Credit Extensions made by them as shall be necessary to cause
such purchasing Secured Party to share the excess payment or other recovery
ratably (to the extent such other Secured Parties were entitled to receive a
portion of such payment or recovery) with each of them; provided that if all or
any portion of the excess payment or other recovery is thereafter recovered from
such purchasing Secured Party, the purchase shall be rescinded and each Secured
Party which has sold a participation to the purchasing Secured Party shall repay
to the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered. The Borrowers agree that any Secured Party purchasing a
participation from another Secured Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 4.9) with respect to such participation as fully as if such
Secured Party were the direct creditor of the Borrowers in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Secured Party receives a secured claim in lieu of a setoff to which this
Section applies, such Secured Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.
     Section 4.9 Setoff. Each Secured Party shall, upon the occurrence and
during the continuance of any Default described in Section 8.1.1 or clauses (a)
through (d) of Section 8.1.9 or, with the consent of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, have
the right to appropriate and apply to the payment of the Obligations (whether or
not then due), and (as security for such Obligations) each Borrower hereby
grants to each Secured Party a continuing security interest in, any and all
balances, credits, deposits, accounts or moneys of such Borrower then or
thereafter maintained with such Secured Party; provided that any such
appropriation and application shall be subject to the provisions of Section 4.8.
Each Secured Party agrees promptly to notify the Borrowers and the
Administrative Agent after any such appropriation and application made by such
Secured Party; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Secured Party
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Secured Party may
have.

56



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 4.10 Removal of Lenders. If any Lender (an “Affected Lender”) (a)
fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or other Loan Document that requires the consent
of a greater percentage of the Lenders than the Required Lenders and such
election, consent, amendment, waiver or other modification is otherwise
consented to by the Required Lenders, (b) makes a demand upon the Company for
(or if the Company is otherwise required to pay) amounts pursuant to
Section 4.3, 4.5 or 4.6 (and the payment of such amounts are, and are likely to
continue to be, more onerous in the reasonable judgment of the Company than with
respect to the other Lenders), or gives notice pursuant to Section 4.1 requiring
a conversion of such Affected Lender’s LIBOR Rate Loans to Base Rate Loans or
suspending such Lender’s obligation to make Loans as, or to convert Loans into,
LIBOR Rate Loans, or (c) becomes a Defaulting Lender, the Company may, within
30 days of such consent by the Required Lenders, such receipt by the Company of
such demand or notice or such Lender becoming a Defaulting Lender, as the case
may be, give notice (a “Replacement Notice”) in writing to the Administrative
Agent and such Affected Lender of its intention to cause such Affected Lender to
sell all or any portion of its Loans, Commitments and/or Notes to an Eligible
Assignee (a “Replacement Lender”) designated in such Replacement Notice;
provided that no Replacement Notice may be given by the Company if (i) such
replacement conflicts with any applicable law or regulation, (ii) any Event of
Default (other than, in the case of the replacement of a Defaulting Lender, as a
result of the failure of the Company to satisfy its cash collateralization
obligations pursuant to Section 2.10(a)(ii)) shall have occurred and be
continuing at the time of such replacement or (iii) prior to any such
replacement, such Lender shall have taken any necessary action under Section 4.5
or 4.6 (if applicable) so as to eliminate the continued need for payment of
amounts owing pursuant to Section 4.5 or 4.6. If the Administrative Agent shall,
in the exercise of its reasonable discretion and within 30 days of its receipt
of such Replacement Notice, notify the Company and such Affected Lender in
writing that the Replacement Lender is satisfactory to the Administrative Agent
(such consent not being required where the Replacement Lender is already a
Lender), then such Affected Lender shall, subject to the payment of any amounts
due pursuant to Section 4.4, assign, in accordance with Section 10.11, the
portion of its Commitments, Loans, Notes (if any) and other rights and
obligations under this Agreement and all other Loan Documents (including
Reimbursement Obligations, if applicable) designated in the Replacement Notice
to such Replacement Lender; provided that (i) such assignment shall be without
recourse, representation or warranty and shall be on terms and conditions
reasonably satisfactory to such Affected Lender and such Replacement Lender,
(ii) the purchase price paid by such Replacement Lender shall be in the amount
of such Affected Lender’s Loans designated in the Replacement Notice and/or its
Revolving Loan Percentage of outstanding Reimbursement Obligations, as
applicable, together with all accrued and unpaid interest and fees in respect
thereof, plus all other amounts (including the amounts demanded and unreimbursed
under Sections 4.3, 4.5 and 4.6), owing to such Affected Lender hereunder and
(iii) the Company shall pay to the Affected Lender and the Administrative Agent
all reasonable out-of-pocket expenses incurred by the Affected Lender and the
Administrative Agent in connection with such assignment and assumption
(including the processing fees described in Section 10.11). Upon the effective
date of an assignment described above, the Replacement Lender shall become a
“Lender” for all purposes under the Loan Documents. Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any assignment agreement necessary to effectuate any assignment of
such Lender’s interests hereunder in the circumstances contemplated by this
Section.
     Section 4.11 Guaranty by the Company. The Company acknowledges and agrees
that, whether or not specifically indicated as such in a Loan Document, all
Designated Borrower Obligations shall be joint and several Obligations of the
Company, and in furtherance of such joint and several Obligations, the Company
hereby irrevocably guarantees the payment of all Designated Borrower Obligations
of each Designated Borrower as set forth below.

57



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 4.11.1 Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Designated Borrower Obligations. This guaranty constitutes a
guaranty of payment when due and not of collection, and the Company specifically
agrees that it shall not be necessary or required that any Secured Party
exercise any right, assert any claim or demand or enforce any remedy whatsoever
against any Obligor or any other Person before or as a condition to the
obligations of the Company hereunder.
     Section 4.11.2 Guaranty Absolute, etc. The guaranty agreed to above shall
in all respects be a continuing, absolute, unconditional and irrevocable
guaranty of payment, and shall remain in full force and effect until the
Termination Date. The Company guarantees that the Designated Borrower
Obligations will be paid strictly in accordance with the terms of each Loan
Document under which such Designated Borrower Obligations arise, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect
thereto. The liability of the Company under this Agreement shall be joint and
several, absolute, unconditional and irrevocable irrespective of: (a) any lack
of validity, legality or enforceability of any Loan Document; (b) the failure of
any Secured Party to assert any claim or demand or to enforce any right or
remedy against any Obligor or any other Person (including any other guarantor)
under the provisions of any Loan Document or otherwise, or to exercise any right
or remedy against any other guarantor (including any Obligor) of, or collateral
securing, any Designated Borrower Obligations; (c) any change in the time,
manner or place of payment of, or in any other term of, all or any part of the
Designated Borrower Obligations, or any other extension, compromise or renewal
of any Designated Borrower Obligation; (d) any reduction, limitation, impairment
or termination of any Designated Borrower Obligations for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to (and the Company hereby waives any right to or claim of) any
defense (including any defense under or in connection with any decree) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, irregularity, compromise, unenforceability of, or any
other event or occurrence affecting, any Designated Borrower Obligations or
otherwise; (e) any amendment to, rescission, waiver, or other modification of,
or any consent to or departure from, any of the terms of any Loan Document;
(f) any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to or departure from, any other guaranty held by any Secured Party securing any
of the Designated Borrower Obligations; or (g) any other circumstance which
might otherwise constitute a defense available to, or a legal or equitable
discharge of, any Obligor, any surety or any guarantor.
     Section 4.11.3 Reinstatement, etc. The Company agrees that its guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Designated Borrower
Obligations is rescinded or must otherwise be restored by any Secured Party,
upon the insolvency, bankruptcy or reorganization of any other Designated
Borrower, any other Obligor or otherwise, all as though such payment had not
been made.
     Section 4.11.4 Waiver, etc. The Company hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Obligations and this Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any other Obligor or any other
Person (including any other guarantor) or entity or any collateral securing the
Obligations, as the case may be.
     Section 4.11.5 Postponement of Subrogation, etc. Each Borrower agrees that
it will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Borrower seek or be entitled to seek any contribution or reimbursement from any
Obligor, in respect of any payment made hereunder, under any other Loan Document
or otherwise, until

58



--------------------------------------------------------------------------------



TABLE OF CONTENTS



following the Termination Date. Any amount paid to any Borrower on account of
any such subrogation rights prior to the Termination Date shall be held in trust
for the benefit of the Secured Parties and shall immediately be paid and turned
over to the Collateral Agent for the benefit of the Secured Parties in the exact
form received by such Borrower (duly endorsed in favor of the Collateral Agent,
if required), to be credited and applied against the Obligations, whether
matured or unmatured, in accordance with Section 4.7; provided that (a) if any
Borrower has made payment to the Secured Parties of all or any part of the
Obligations; and (b) the Termination Date has occurred; then at such Borrower’s
request, the Collateral Agent, (on behalf of the Secured Parties) will, at the
expense of such Borrower, execute and deliver to such Borrower appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to such Borrower of an interest in the
Obligations resulting from such payment. In furtherance of the foregoing, at all
times prior to the Termination Date each Borrower shall refrain from taking any
action or commencing any proceeding against any Obligor (or its successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in the respect of payments made under any Loan Document to
any Secured Party.
ARTICLE V
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSION
     The effectiveness of the amendment and restatement of the Existing Credit
Agreement shall be subject to the prior or concurrent satisfaction of each of
the following conditions precedent:
     Section 5.1 Effectiveness. On the Closing Date:
     Section 5.1.1 Resolutions, etc. The Administrative Agent shall have
received from the Company (i) a copy of good standing certificates, dated a date
reasonably close to the Closing Date, for the Company and each other Obligor and
(ii) a certificate, dated as of the Closing Date duly executed and delivered by
each Obligor’s Secretary or Assistant Secretary, managing member or general
partner, as applicable, as to:
     (a) resolutions of such Person’s board of directors (or other managing
body, in the case of other than a corporation) then in full force and effect
authorizing, to the extent relevant, all aspects of the Transactions applicable
to such Person and the execution, delivery and performance of each Loan Document
to be executed by such Person and the transactions contemplated hereby and
thereby;
     (b) the incumbency and signatures of those of its officers, managing member
or general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and
     (c) the full force and validity of each Organic Document of such Person
(and copies of all amendments thereof, if any, since the Closing Date);
upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.
     Section 5.1.2 Organization and Capital Structure. The organizational
structure and capital structure of the Company and its Subsidiaries shall be as
set forth in Item 5.1.2 of the Disclosure Schedule.

59



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 5.1.3 Closing Date Certificate. The Administrative Agent shall have
received a certificate, dated as of the Closing Date and duly executed and
delivered by an Authorized Officer of each Borrower, in which certificate such
Borrower shall agree and acknowledge that the statements made herein shall be
deemed to be true and correct representations and warranties of such Borrower in
all material respects (or in all respects if qualified by materiality or
Material Adverse Effect) as of such date, and, at the time each such certificate
is delivered, such statements shall in fact be true and correct in all material
respects (or in all respects if qualified by materiality or Material Adverse
Effect) (the “Closing Date Certificate”). All documents and agreements required
to be appended to the Closing Date Certificate shall be in form and substance
satisfactory to the Administrative Agent, shall have been executed and delivered
by the requisite parties, and shall be in full force and effect.
     Section 5.1.4 Senior Notes; Payment of Outstanding Indebtedness. The
Existing Term Loan Refinancing shall have been effected and the Administrative
Agent shall have received satisfactory evidence that (i) the Company’s issuance
of the Senior Notes and its receipt of the proceeds thereof (subject to
deductions for customary fees, commissions, expenses and the like) shall have
been consummated and (ii) the Existing Credit Agreement shall have been amended
as provided hereby. After giving effect to the Transactions, the Company and its
Subsidiaries shall have outstanding no Indebtedness other than (i) the Loans and
other extensions of credit hereunder, (ii) the Notes and (iii) other
Indebtedness permitted under Section 7.2.2.
     Section 5.1.5 Delivery of Notes. The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, such
Lender’s Notes duly executed and delivered by an Authorized Officer of the
Borrowers.
     Section 5.1.6 Solvency. The Administrative Agent shall have received a
solvency certificate, dated as of the Closing Date and duly executed and
delivered by the chief financial officer of the Company, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that the Company
and its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are Solvent.
     Section 5.1.7 No Litigation. The Administrative Agent shall have received a
certificate, dated as of the Closing Date and duly executed and delivered by an
Authorized Officer of the Company, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that all requisite governmental
authorities and third parties shall have approved or consented to the
Transactions to the extent required or to the extent failure to obtain such
approvals or consents would not reasonably be expected to cause a Material
Adverse Effect, all applicable appeal periods shall have expired and there shall
be no litigation, governmental, administrative or judicial action, actual or
threatened, that could reasonably be expected to materially restrain, prevent or
impose burdensome conditions on the Transactions.
     Section 5.1.8 Guarantees. The Administrative Agent shall have received the
Subsidiary Guaranty (Domestic), dated as of the Closing Date and duly executed
and delivered by an Authorized Officer of each U.S. Subsidiary and each Foreign
Subsidiary to the extent required by Section 7.1.8.
     Section 5.1.9 Pledge and Security Agreement.
     (a) The Administrative Agent shall have received the Pledge and Security
Agreement, dated as of the Closing Date and duly executed and delivered by the
Company and each U.S. Subsidiary (other than an SPV), together with (in each
case except as described in Section 7.1.12):
     (i) certificates (in the case of Capital Securities that are securities (as
defined in the UCC) evidencing all of the issued and outstanding Capital
Securities

60



--------------------------------------------------------------------------------



TABLE OF CONTENTS



owned by each Obligor in its U.S. Subsidiaries (other than an SPV) and except
for the Excluded Subsidiaries, the issued and outstanding Voting Securities of
each Foreign Subsidiary (together with all the issued and outstanding non-voting
Capital Securities of such Foreign Subsidiary ) directly owned by the Company or
any U.S. Subsidiary to the extent the total Voting Securities of any Foreign
Subsidiary delivered does not exceed 65% of the outstanding total Voting
Securities of such Foreign Subsidiary unless such stock pledge would not result
in materially adverse tax consequences to the Company or a U.S. Subsidiary,
which certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank, or, in the case of Capital Securities that are
uncertificated securities (as defined in the UCC)), confirmation and evidence
reasonably satisfactory to the Agents that the security interest therein has
been transferred to and perfected by the Collateral Agent for the benefit of the
Secured Parties in accordance with Articles 8 and 9 of the UCC and all laws
otherwise applicable to the perfection of the pledge of such Capital Securities;
     (ii) Filing Statements suitable in form for naming the Company and each
Subsidiary Guarantor as a debtor and the Collateral Agent as the secured party,
or other similar instruments or documents to be filed under the UCC of all
jurisdictions as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the security interests of the Collateral Agent pursuant to
the Pledge and Security Agreement;
     (iii) a Perfection Certificate with respect to the Obligors dated the
Closing Date and duly executed by an Authorized Officer of the Company, and
shall have received the results of a search of the UCC filings (or equivalent
filings) made with respect to the Obligors in the states (or other
jurisdictions) of formation of such Persons, in which the chief executive office
of each such Person is located and in the other jurisdictions in which such
Persons maintain property, in each case as indicated on such Perfection
Certificate, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Administrative Agent that the Liens indicated in any such financing
statement (or similar document) would be permitted under Section 7.2.3 or have
been or will be contemporaneously released or terminated.
     Section 5.1.10 Intellectual Property Security Agreements. The
Administrative Agent shall have received a Patent Security Agreement, a
Copyright Pledge and Security Agreement and a Trademark Security Agreement, as
applicable, each dated as of the Closing Date and duly executed and delivered by
each Obligor that, pursuant to the Pledge and Security Agreement, is required to
provide such intellectual property security agreements to the Collateral Agent.
     Section 5.1.11 UCC Financing Statements. All Uniform Commercial Code
financing statements or other similar financing statements required pursuant to
the Loan Documents (collectively, the “Filing Statements”) shall have been
delivered to a filing service company acceptable to the Agents.
     Section 5.1.12 Insurance. The Administrative Agent shall have received a
certificate, reasonably satisfactory to the Administrative Agent, from the
Company’s insurance broker(s), dated as of (or a date reasonably near) the
Closing Date relating to each insurance policy required to be maintained
pursuant to Section 7.1.4, identifying types of insurance and insurance limits
of each such insurance policy and naming the Collateral Agent as additional
insured and/or loss payee on behalf of the Secured Parties to the extent
required under Section 7.1.4.

61



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 5.1.13 Mortgages. Except for the properties listed on Schedule III,
the Administrative Agent shall have received, at the Collateral Agent’s sole
option, (i) Mortgages, each dated as of the Closing Date and duly executed and
delivered by the applicable Obligor, for all real property owned by the Company
or any U.S. Subsidiary (the “Mortgaged Property”) or (ii) modifications to the
existing Mortgages, each dated as of the Closing Date and duly executed and
delivered by the applicable Obligor, for all Mortgaged Property, as the
Collateral Agent requires, together with:
     (a) evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each Mortgage or each modification
to the existing Mortgages, as applicable, as may be necessary or, in the opinion
of the Administrative Agent, desirable to create a valid, perfected first
priority Lien against the properties purported to be covered thereby;
     (b) at the Collateral Agent’s sole option, (i) ALTA mortgagee title
insurance policies in favor of the Collateral Agent for the benefit of the
Secured Parties in amounts and in form and substance and issued by insurers (the
“Title Company”), satisfactory to the Agents, with respect to the property
purported to be covered by each Mortgage, insuring that title to such property
is marketable and that the interests created by each Mortgage constitute valid
first Liens thereon free and clear of all defects and encumbrances other than as
approved by the Administrative Agent, and, if required by the Administrative
Agent and if available, (A) revolving credit endorsement, comprehensive
endorsement, variable rate endorsement, access and utilities endorsements,
mechanic’s lien endorsement and such other endorsements as the Administrative
Agent shall request, (B) affirmative insurance and such reinsurance as the
Collateral Agent may reasonably request in form and substance reasonably
satisfactory to the Collateral Agent, and (C) evidence satisfactory to the
Collateral Agent that the applicable Obligor has (x) delivered to the Title
Company all certificates and affidavits required by the Title Company in
connection with the issuance of the applicable title insurance policy and
(y) paid to the Title Company or the appropriate Governmental Authorities all
expenses and premiums of the Title Company and all other sums required in
connection with the issuance of the title insurance policies and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages in the applicable real property, or
(ii) title endorsements to the existing ALTA mortgagee title insurance policies
in favor of the Collateral Agent for the benefit of the Secured Parties in form
and substance reasonably satisfactory to the Collateral Agent, as the Collateral
Agent requires;
     (c) (i) a completed Flood Certificate with respect to each Mortgaged
Property, which Flood Certificate shall (A) be addressed to the Collateral
Agent, (B) be completed by a Person that has guaranteed the accuracy of the
information contained therein, and (C) otherwise comply with the Flood Program;
(ii) evidence describing whether the community in which each Mortgaged Property
is located participates in the Flood Program; (iii) if any Flood Certificate
states that a Mortgaged Property is located in a Flood Zone, the applicable
Obligor’s written acknowledgment of receipt of written notification from the
Collateral Agent (A) as to the existence of each such Mortgaged Property and
(B) as to whether the community in which each such Mortgaged Property is located
is participating in the Flood Program; and (iv) if any Mortgaged Property is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that the applicable Obligor has obtained a policy of
flood insurance that is in compliance with all applicable regulations of the
F.R.S. Board;
     (d) ALTA/ACSM surveys of all Mortgaged Properties certified to the
Collateral Agent and dated not more than thirty (30) days prior to the Closing
Date or otherwise reasonably satisfactory to the Collateral Agent; and

62



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) such other approvals, opinions, or documents as the Administrative
Agent may request in form and substance reasonably satisfactory to the
Administrative Agent.
     Section 5.1.14 Opinions of Counsel. The Administrative Agent shall have
received opinions, each dated the Closing Date and addressed to the Agents, the
Issuer and all Lenders, from:
     (a) Jones Day, Ohio, Delaware and New York counsel to the Obligors, in form
and substance reasonably satisfactory to the Administrative Agent; and
     (b) Local counsel to the Obligors in each jurisdiction in which a Mortgage
is being filed on the Closing Date or in which an Obligor is organized, in form
and substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
     Section 5.1.15 Patriot Act Disclosures. Within five Business Days’ prior to
the Closing Date, the Administrative Agent shall have received copies of all
Patriot Act Disclosures as reasonably requested by the Administrative Agent.
     Section 5.1.16 Closing Fees, Expenses, etc. The Administrative Agent shall
have received for its own account, or for the account of each other Person
entitled thereto, as the case may be, all fees, costs and expenses due and
payable pursuant to Sections 3.3 and, if then invoiced, 10.3.
     Section 5.2 All Credit Extensions. On the date of each Credit Extension:
     Section 5.2.1 Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof) the following statements shall be true and correct:
     (a) the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects (or in all
respects if qualified by materiality or Material Adverse Effect) with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or in all respects if qualified by materiality or Material
Adverse Effect) as of such earlier date); and
     (b) no Default shall have then occurred and be continuing.
     Section 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the Borrowers of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrowers that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into this Agreement and to
make Credit Extensions hereunder, each Borrower represents and warrants to each
Secured Party on the Closing Date and on each other date required pursuant to
the Loan Documents as set forth in this Article.

63



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 6.1 Organization, etc. Each Obligor is validly organized and
existing and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification (unless the failure to be in good standing
and/or so qualified could not reasonably be expected to have a Material Adverse
Effect), and has full power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party, to own and hold under lease its
property and to conduct its business substantially as currently conducted by it.
     Section 6.2 Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Obligor of each Loan Document executed or to be
executed by it, each Obligor’s participation in the consummation of all aspects
of the Transactions, and the execution, delivery and performance by any Borrower
or (if applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transactions are in each case within such Person’s powers,
have been duly authorized by all necessary action, and do not
     (a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or
order binding on or affecting any Obligor or (iii) law or governmental
regulation binding on or affecting any Obligor; or
     (b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any contractual restriction binding on or affecting any Obligor.
     Section 6.3 Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person (other than those that have been, or on the Closing
Date will be, duly obtained or made and which are, or on the Closing Date will
be, in full force and effect) is required for the consummation of the
Transactions or the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     Section 6.4 Validity, etc. Each Loan Document to which any Obligor is a
party constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).
     Section 6.5 Financial Information. All balance sheets, all statements of
income and of cash flow and all other financial information of each of the
Company and its Subsidiaries furnished pursuant to Section 7.1.1 have been and
will for periods following the Closing Date be prepared in accordance with GAAP
consistently applied, and do or will present fairly the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended; provided that unaudited
financial statements of the Company and its Subsidiaries have been prepared
without footnotes, without reliance on any physical inventory and are subject to
year-end adjustments.
     Section 6.6 No Material Adverse Change. There has been no material adverse
change in the financial condition, results of operations, assets, business,
properties of the Company and its Subsidiaries, taken as a whole, since
December 31, 2009.

64



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 6.7 Litigation, Labor Controversies, etc. There is no pending or,
to the knowledge of the Company or any of its Subsidiaries, threatened
litigation, action, proceeding, labor controversy or investigation:
     (a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting
the Company any of its Subsidiaries or any other Obligor, or any of their
respective properties, businesses, assets or revenues, which could reasonably be
expected to have a Material Adverse Effect, and no adverse development has
occurred in any labor controversy, litigation, arbitration or governmental
investigation or proceeding disclosed in Item 6.7; or
     (b) which purports to affect the legality, validity or enforceability of
any Loan Document or the Transactions.
     Section 6.8 Subsidiaries. The Company has no Subsidiaries, except those
Subsidiaries which are identified in Item 6.8 of the Disclosure Schedule, or
which are permitted to have been organized or acquired in accordance with
Sections 7.2.5 or 7.2.7.
     Section 6.9 Ownership of Properties. The Company and each of its
Subsidiaries owns (a) in the case of owned real property, good and marketable
fee title to, and (b) in the case of owned personal property, good and valid
title to, or, in the case of leased real or personal property, valid and
enforceable leasehold interests (as the case may be) in, all of its properties
and assets, tangible and intangible, of any nature whatsoever, free and clear in
each case of all Liens or claims, except for Liens permitted pursuant to
Section 7.2.3.

    Section 6.10 Taxes; Other Laws.

     (a) The Company and each of its Subsidiaries has filed all Tax returns and
reports required by law to have been filed by it and has paid all Taxes thereby
shown to be due and owing, except any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books, except
where a failure to so file and/or pay could not reasonably be expected to have a
Material Adverse Effect.
     (b) If a Borrowing is repaid in the same country in which such Borrowing is
made, there is no income, stamp or other tax of any country, or any taxing
authority thereof or therein, in the nature of withholding or otherwise, which
is imposed on any payment to be made by any Borrower pursuant hereto, or is
imposed on or by virtue of the execution, delivery, performance or enforcement
of the Obligations.
     (c) Each Obligor is in compliance in all material respects with the
requirements of all applicable laws and all orders, writs, injunctions and
decrees applicable to it or to its properties (except for Environmental Laws
which are the subject of Section 6.12), except in such instances in which the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
     (d) As of the date hereof, no Obligor is subject to any labor or collective
bargaining agreement. There are no existing or threatened strikes, lockouts or
other labor disputes involving any Obligor that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payments made to employees of each Obligor are not in violation of the Fair
Labor Standards Act or any other applicable law, rule or regulation dealing with
such matters where such violation could reasonably be expected to have a
Material Adverse Effect.

65



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 6.11 Pension and Welfare Plans. Except in each case as would not
reasonably be expected to have a Material Adverse Effect, (a) each of the
Company and its ERISA Affiliates is in compliance in all respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and the laws applicable to any Foreign Plan, (b) no
ERISA Event has occurred or is reasonably expected to occur, and (c) the Company
and each of its ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan. Except as disclosed in Item 6.11 of the
Disclosure Schedule, neither the Company nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan that is subject to ERISA, other than liability for continuation coverage
described in Part 6 of Title I of ERISA.
     Section 6.12 Environmental Warranties. Except as set forth in Item 6.12 of
the Disclosure Schedule:
     (a) the Company and its Subsidiaries, during the period from and after the
date five years prior to the Closing Date have been, and continue to be, in
material compliance with all Environmental Laws except where noncompliance does
not have, individually or in the aggregate, or could not reasonably be expected
to have, a Material Adverse Effect;
     (b) there are no material pending or threatened (i) claims, complaints,
notices or requests for information received by the Company or any of its
Subsidiaries with respect to any actual or alleged violation of any
Environmental Law or Release of, or exposure to, any Hazardous Materials, or
(ii) claims, complaints, notices, requests for information or inquiries to the
Company or any of its Subsidiaries regarding potential liability under any
Environmental Law, that, individually or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect.
     (c) there have been no Releases of Hazardous Materials at, on or under any
property currently or previously owned, operated or leased by the Company or any
of its Subsidiaries that , individually or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect;
     (d) the Company and its Subsidiaries have been issued and are in material
compliance with all material permits, certificates, approvals, licenses and
other authorizations issued pursuant to Environmental Law or otherwise relating
to environmental matters;
     (e) no property currently or, to the knowledge of the Company, previously
owned, operated or leased by the Company or any of its Subsidiaries is listed
or, to the knowledge of the Company, proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
of sites requiring investigation or clean-up;
     (f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property currently or previously owned,
operated or leased by the Company or any of its Subsidiaries that, individually
or in the aggregate, have, or could reasonably be expected to have, a Material
Adverse Effect;

66



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (g) neither the Company nor any of its Subsidiaries has transported or
arranged for the transportation of any Hazardous Material to any location which
is listed or, to the knowledge of the Company, proposed for listing on the
National Priorities List pursuant to CERCLA, on the CERCLIS or on any similar
state list or which is the subject of federal, state or local enforcement
actions or other investigations which may lead to material claims against the
Company or such Subsidiary for any remedial work, damage to natural resources or
personal injury, including claims under CERCLA;
     (h) there are no polychlorinated biphenyls or asbestos present at any
property currently or previously owned, operated or leased by the Company or any
Subsidiary that, individually or in the aggregate, have, or could reasonably be
expected to have, a Material Adverse Effect; and
     (i) no conditions exist at, on or under any property currently owned,
operated or leased by the Company or any Subsidiary which, with the passage of
time, or the giving of notice or both, would give rise to material liability
under any Environmental Law and that, individually or in the aggregate, have, or
could reasonably be expected to have, a Material Adverse Effect.
     Section 6.13 Accuracy of Information. None of the factual information
heretofore or contemporaneously furnished in writing to any Secured Party by or
on behalf of any Obligor in connection with any Loan Document or any transaction
contemplated hereby (including the Transactions) contains any untrue statement
of a material fact, or omits to state any material fact necessary to make any
information not misleading, and no other factual information hereafter furnished
in connection with any Loan Document by or on behalf of any Obligor to any
Secured Party will contain any untrue statement of a material fact or will omit
to state any material fact necessary to make any information not misleading on
the date as of which such information is dated or certified.
     Section 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.
     Section 6.15 Solvency. The Company and its Subsidiaries, taken as a whole,
on a consolidated basis, both before and after giving effect to any Credit
Extensions, are Solvent.
ARTICLE VII
COVENANTS
     Section 7.1 Affirmative Covenants. Each Borrower agrees with each Lender,
each Issuer and the Administrative Agent that until the Termination Date has
occurred, each Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.
     Section 7.1.1 Financial Information, Reports, Notices, etc. The Company
will furnish each Lender and the Administrative Agent copies of the following
financial statements, reports, notices and information:
     (a) as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of

67



--------------------------------------------------------------------------------



TABLE OF CONTENTS



income and cash flow of the Company and its Subsidiaries for such Fiscal Quarter
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such Fiscal Quarter, and including (in each case), in
comparative form the figures for the corresponding Fiscal Quarter in, and year
to date portion of, the immediately preceding Fiscal Year, certified as complete
and correct by the chief financial or accounting Authorized Officer of the
Company (subject to normal year-end audit adjustments);
     (b) as soon as available and in any event within 90 days after the end of
each Fiscal Year, a copy of the consolidated balance sheet of the Company and
its Subsidiaries, and the related consolidated statements of income and cash
flow of the Company and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by independent public accountants
acceptable to the Administrative Agent, stating that, in performing the
examination necessary to deliver the audited financial statements of the
Company, no knowledge was obtained of any Event of Default;
     (c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Company, (i) showing compliance with the
financial covenants set forth in Section 7.2.4 and stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Company or an Obligor has taken
or proposes to take with respect thereto) and (ii) stating that no Subsidiary
has been formed or acquired since the delivery of the last Compliance
Certificate (or, if a Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate, a statement that such Subsidiary has
complied with Section 7.1.8);
     (d) as soon as possible and in any event within three Business Days after
the Company or any other Obligor obtains knowledge of the occurrence of a
Default, a statement of an Authorized Officer of the Company setting forth
details of such Default and the action which the Company or such Obligor has
taken and proposes to take with respect thereto;
     (e) as soon as possible and in any event within three Business Days after
the Company or any other Obligor obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Item 6.7 of the Disclosure Schedule or
(ii) the commencement of any litigation, action, proceeding or labor controversy
of the type and materiality described in Section 6.7, notice thereof and, to the
extent any Agent requests, copies of all documentation relating thereto;
     (f) promptly upon (i) any officer of the Company becoming aware of the
forthcoming occurrence of any ERISA Event that, alone or together with any other
ERISA Event could reasonably be expected to result in liability of the Company
or any ERISA Affiliate in an aggregate amount exceeding $25,000,000, a statement
of an Authorized Officer of the Company setting forth details as to such ERISA
Event and the action, if any, that the Company proposes to take with respect
thereto; or (ii) receipt by the Company or any of its ERISA Affiliates of notice
from a Multiemployer Plan sponsor concerning an ERISA Event, such notice;
     (g) promptly following the mailing or receipt of any notice or report
delivered under the terms of the Indentures, copies of such notice or report;
     (h) all Patriot Act Disclosures, to the extent reasonably requested by the
Administrative Agent; and

68



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (i) such other financial and other information as any Lender or Issuer
through the Administrative Agent may from time to time reasonably request
(including annual budget information and other information and reports in such
detail as the Administrative Agent may request with respect to the terms of and
information provided pursuant to the Compliance Certificate).
     Section 7.1.2 Maintenance of Existence; Compliance with Contracts, Laws,
etc. The Company will, and will cause each of its Subsidiaries to, preserve and
maintain its legal existence (except as otherwise permitted by Section 7.2.7),
perform in all material respects their obligations under material agreements to
which the Company or a Subsidiary is a party, and comply in all material
respects with all applicable laws, rules, regulations and orders, including the
payment (before the same become delinquent), of all Taxes, imposed upon the
Company or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
the Company or its Subsidiaries, as applicable.
     Section 7.1.3 Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its and their
respective properties in good repair, working order and condition (ordinary wear
and tear excepted), and make necessary repairs, renewals and replacements so
that the business carried on by the Borrowers and their Subsidiaries may be
properly conducted at all times, unless any Borrower or any Subsidiary
determines in good faith that the continued maintenance of such property is no
longer economically desirable, necessary or useful to the business of such
Borrower or any of its Subsidiaries or the Disposition of such property is
otherwise permitted by Sections 7.2.7 or 7.2.8.
     Section 7.1.4 Insurance. The Company will, and will cause each of its
Subsidiaries to maintain;
     (a) insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks as are
typically insured against in the same general area, by Persons of comparable
size engaged in the same or similar business as the Borrowers and their
Subsidiaries; and
     (b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Collateral Agent and (ii) be in addition to any requirements to
maintain specific types of insurance contained in the other Loan Documents.
     Section 7.1.5 Books and Records. The Company will, and will cause each of
its Subsidiaries to:
     (a) keep books and records in accordance with GAAP which accurately reflect
all of its business affairs and transactions;

69



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) permit the Administrative Agent or any of its representatives, at
reasonable times and intervals and upon reasonable notice to the Company, to
visit each of the Company’s and its Subsidiaries’ offices, to discuss such
Person’s financial matters with its officers and employees, and, after the
occurrence of an Event of Default, its independent public accountants (and the
Company hereby authorizes such independent public accountant to discuss each of
such Person’s financial matters with the Administrative Agent or any of their
respective representatives whether or not any representative of such Person is
present, so long as a representative of such Person has been afforded a
reasonable opportunity to be present) and to examine (and photocopy extracts
from) any of such Person’s books and records; and
     (c) afford all other Lenders and any of their respective representatives
the opportunity to collectively visit the Company’s and its Subsidiaries’
offices on one day per calendar year, coordinated with the Administrative Agent
(such date to be determined by the Company in consultation with the
Administrative Agent and each such Lender to be given reasonable notice of such
visitation date), to discuss such Person’s financial matters with its officers
and employees; provided that each such Lender or any of their respective
representatives, at reasonable times and intervals and upon reasonable notice to
the Company, shall be permitted to do any of the foregoing at any time after the
occurrence and during the continuation of an Event of Default.
     The Company shall pay any fees of such independent public accountant
incurred in connection with the Administrative Agent’s or any Lender’s exercise
of its rights pursuant to this Section.
     Section 7.1.6 Environmental Law Covenant. The Company will, and will cause
each of its Subsidiaries to:
     (a) use and operate all of its and their facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws; and
     (b) promptly notify the Agents and provide copies upon receipt of all
material written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to any
non-compliance with, Environmental Laws, or otherwise brought pursuant to
Environmental Law.
     Section 7.1.7 Use of Proceeds. The Borrowers have applied, or will apply,
the proceeds of the Credit Extensions as follows:
     (a) in the case of any Revolving Loans made on the Closing Date, to finance
the Existing Term Loan Refinancing and the Tender Offer (including to pay
premiums and accrued interest on the Existing Notes) and to pay the Transaction
Costs.
     (b) in the case of the Revolving Loans made after the Closing Date, for
working capital and general corporate purposes of the Borrowers and the
Subsidiary Guarantors, including Capital Expenditures and Permitted Acquisitions
by such Persons, and including the repayment of outstanding Indebtedness
(including any Existing Notes that remain outstanding after the Closing Date and
premiums, interest and fees related thereto); and

70



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (c) for issuing Letters of Credit for the account of the Borrowers and the
Subsidiaries of the Company (in which case, the Company shall also have
reimbursement obligations relating to such Letters of Credit).
     Section 7.1.8 Future Guarantors, Security, etc. The Company will, and will
cause each of its Subsidiaries to:
     (a) execute the Subsidiary Guaranty (Domestic) or a supplement thereto
unless, in the case of a Foreign Subsidiary, to do so would result in a
materially increased Tax liability for the Company (as reasonably determined by
the Administrative Agent in consultation with the Company).
     (b) with respect to each U.S. Subsidiary (and any subsequently acquired or
created U.S. Subsidiary) other than an SPV, execute the Pledge and Security
Agreement or a supplement thereto and a Mortgage with respect to any real
property owned by such Person with a net book value of more than $500,000.
     (c) execute any documents, Foreign Pledge Agreements, Filing Statements,
agreements and instruments, and take all further action (including filing such
Mortgages) that may be required under applicable law, or that the Administrative
Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority (subject to Liens permitted by
Section 7.2.3) of the Liens created or intended to be created by the Loan
Documents.
     (d) at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected Liens with respect to
such of its assets and properties as the Administrative Agent or the Required
Lenders shall designate, it being agreed that it is the intent of the parties
that the Obligations shall be secured by, among other things, substantially all
the assets of the Company and its U.S. Subsidiaries (including real and personal
property acquired subsequent to the Closing Date (subject to the limitation in
clause (b)) other than an SPV); provided that neither the Company nor its
Subsidiaries shall be required to pledge (i) Voting Securities of a Foreign
Subsidiary to the extent that such pledge (x) results in, in the aggregate, more
than 65% of the Voting Securities of such Foreign Subsidiary being pledged
pursuant to this Agreement and (y) such pledge results in materially adverse tax
consequences to the Company (as reasonably determined by the Administrative
Agent) or (ii) the Capital Securities of any Excluded Subsidiary. Such Liens
will be created under the Loan Documents in form and substance satisfactory to
the Agents, and the Company shall deliver or cause to be delivered to the Agents
all such instruments and documents (including legal opinions, surveys, title
insurance policies and Lien searches) as the Agents shall reasonably request to
evidence compliance with this Section.
Notwithstanding the foregoing provisions of this Section, no SPV shall be
required, under any circumstances, to execute any Subsidiary Guaranty or any
other Loan Document to grant Liens in any of its assets to secure the
Obligations.
     Section 7.1.9 SEC Reports. The Company shall comply, on a timely basis,
with all SEC filing requirements applicable to the Company and its Subsidiaries.
     Section 7.1.10 Cash Management. The Company will deliver to the Collateral
Agent fully executed Control Agreements with respect to each Deposit Account and
Securities Account of the Company and each U.S. Subsidiary (other than those
maintained with the Collateral Agent and accounts

71



--------------------------------------------------------------------------------



TABLE OF CONTENTS



holding cash on deposit with metal lessors or other cash collateral) that at any
time holds assets in excess of $2,500,000, in each case when such account is
created or when such threshold is reached.
     Section 7.1.11 Maintenance of Corporate Separateness. The Company will, and
will cause each of its Subsidiaries to, satisfy customary corporate formalities,
including the holding of regular board of directors’ and shareholders’ meetings
and the maintenance of corporate offices and records and take all actions
reasonably necessary to maintain their corporate separateness.
     Section 7.1.12 Foreign Subsidiaries; Foreign Pledge Agreements; Certain
U.S. Subsidiary Stock Certificates. The Company will deliver or cause to be
delivered:
     (a) on or before the date that is 90 days after the Closing Date (or such
later date agreed to by the Collateral Agent in its sole discretion), solely
with respect to each Foreign Subsidiary of the Company the Capital Securities of
which shall have been pledged pursuant to a Foreign Pledge Agreement pursuant to
the Existing Credit Agreement on or prior to the date hereof, a Foreign Pledge
Agreement with regard to the applicable Capital Securities of such Foreign
Subsidiary, duly executed and delivered by all parties thereto, or any other
documents, instruments or agreements (including legal opinions) in addition
thereto or in lieu thereof, and shall take all further action, in each case, as
the Collateral Agent shall reasonably determine shall be necessary or advisable
to grant, preserve, protect and perfect the validity and first priority (subject
to Liens permitted by Section 7.2.3) of the Liens created or intended to be
created by such applicable Foreign Pledge Agreements. In addition, to the extent
the same shall not already be in the possession of the Collateral Agent, the
Company will deliver or cause to be delivered on or before the date specified in
the immediately preceding sentence, (i) undated instruments of transfer duly
executed in blank and relating to the pledged Capital Securities of Foreign
Subsidiaries currently held by the Collateral Agent and (ii) certificates (in
the case of Capital Securities that are securities (as defined in the UCC)) or
such other instruments, agreements or other arrangements, as the Collateral
Agent may reasonably approve, evidencing 65% of the issued and outstanding
Voting Securities of each Foreign Subsidiary directly owned by the Company or
any U.S. Subsidiary specified in the immediately preceding sentence (together
with all the issued and outstanding non-voting Capital Securities of such
Foreign Subsidiary directly owned by the Company or any U.S. Subsidiary), which
certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank; and
     (b) on or before September 3, 2010 (or such later date agreed to by the
Collateral Agent in its sole discretion), in each case to the extent the same
shall not already be in the possession of the Collateral Agent, (i) undated
instruments of transfer duly executed in blank and relating to the pledged
Capital Securities of Ferro China Holdings, Inc., Ferro Electronic Materials
Inc., Ferro International Services Inc. and Ferro Pfanstiehl Laboratories, Inc.
currently held by the Collateral Agent and (ii) certificates evidencing all of
the issued and outstanding Capital Securities of the following U.S. Subsidiaries
(which certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank): Cataphote Contracting Company; Ferro Far East,
Inc.; the Ohio-Mississippi Corporation; and the Ferro Enamel Supply Company.
     Section 7.1.13 Anti-Terrorism Laws. None of the Obligors is or shall be
(i) a Person with whom any Lender is restricted from doing business under
Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (iii) otherwise in violation of any
Anti-Terrorism Law. The Obligors shall provide to the Lenders any certifications
or information that a Lender reasonably requests to confirm compliance by the
Obligors with Anti-Terrorism Laws.
     Section 7.2 Negative Covenants. Each Borrower covenants and agrees with
each Lender, each Issuer and the Administrative Agent that until the Termination
Date has occurred, each Borrower will, and will cause its Subsidiaries to,
perform or cause to be performed the obligations set forth below.
     Section 7.2.1 Business Activities. The Company will not, and will not
permit any of its Subsidiaries to, engage in any business activity except those
business activities that are the same as or related, ancillary or complementary
to, or an extension, development or expansion of, any of the businesses of the
Company and its Subsidiaries on the Closing Date.
     Section 7.2.2 Indebtedness. The Company will not, and will not permit any
of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, other than:
     (a) Indebtedness in respect of the Obligations;

72



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) Indebtedness (including the full amount of any undrawn or unutilized
commitment that exists on the Closing Date) existing as of the Closing Date
which is identified in Item 7.2.2(b) of the Disclosure Schedule, and any
refinancing of such Indebtedness in a principal commitment amount not in excess
of that which is outstanding on the Closing Date (as such amount has been
reduced following the Closing Date) and, in the case of any refinancing of the
Material Debt, (i) neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased, (ii) the original obligors in
respect of such Indebtedness remain the only obligors thereon, (iii) if such
Indebtedness was initially subordinated to the Obligations hereunder, it remains
so subordinated and (iv) if such Indebtedness was initially unsecured, it
remains so unsecured; provided that with respect to Indebtedness incurred
pursuant to the Existing Notes, the foregoing refinancing clause shall only
apply to Indebtedness relating to the Existing Notes that remain outstanding, if
any, upon the completion of the Offer to Purchase commenced July 27, 2010;
     (c) unsecured Indebtedness (i) incurred in the ordinary course of business
of the Company and its Subsidiaries and (ii) in respect of performance, surety
or appeal bonds provided in the ordinary course of business, but excluding (in
each case), Indebtedness incurred through the borrowing of money or Contingent
Liabilities in respect thereof;
     (d) Indebtedness (i) in respect of industrial revenue bonds or other
similar governmental or municipal bonds or governmental loans, (ii) evidencing
the deferred purchase price of newly acquired property, incurred to finance the
acquisition of equipment of the Company and its Subsidiaries or for construction
on or improvement of any property of the Company or its Subsidiaries (pursuant
to purchase money mortgages or otherwise, whether owed to the seller or a third
party) used in the ordinary course of business of the Company and its
Subsidiaries (provided that such Indebtedness is incurred within 180 days of the
acquisition of such property or the completion of such construction or
improvement thereof), and (iii) in respect of Capitalized Lease Liabilities;
provided that the aggregate amount of all Indebtedness outstanding pursuant to
this clause shall not at any time exceed $50,000,000;
     (e) Indebtedness of any Subsidiary owing to the Company or any other
Subsidiary and Indebtedness of the Company owing to any Subsidiary;
     (f) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Company, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
outstanding amount of all Indebtedness existing pursuant to this clause does not
exceed $20,000,000 at any time;
     (g) Indebtedness incurred under the Permitted Receivables Programs;
     (h) Indebtedness of Foreign Subsidiaries in connection with local lines of
credit in an aggregate amount not to exceed $50,000,000;
     (i) Indebtedness of the Company and its Subsidiaries in connection with
credit cards issued to employees in the ordinary course of business;
     (j) Indebtedness in respect of Hedging Obligations entered into in the
ordinary course of business and not for speculative purposes;
     (k) other Indebtedness of the Company and its Subsidiaries in an aggregate
amount at any time outstanding not to exceed $20,000,000;

73



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (l) unsecured Indebtedness of the Company in an aggregate amount at any
time outstanding not to exceed $20,000,000, the net proceeds of which are used
solely to fund the Company’s cash collateralization obligations pursuant to
Section 2.10(a)(ii); provided that immediately prior to the incurrence of any
such Indebtedness, the Company and its Subsidiaries shall not have cash on hand
and Cash Equivalent Investments in an aggregate amount equal to the amount
necessary to satisfy the Company’s cash collateralization obligations pursuant
to Section 2.10(a)(ii) plus $20,000,000; and
     (m) other Indebtedness of the Company or any U.S. Subsidiary not to exceed
$250,000,000 at any time outstanding; provided that (i) the Company shall not
incur such Indebtedness unless it is, on a pro forma basis and for the most
recent determination period, in compliance with the Minimum Liquidity Condition
and (ii) such Indebtedness shall not mature, and shall not be subject to
mandatory repurchase, redemption or amortization (other than pursuant to
customary asset sale or change of control provisions and other amortization
payments of up to 1.00% of the initial principal amount thereof per annum),
prior to the date that is six months following the Stated Maturity Date.
provided that no Indebtedness otherwise permitted by clauses (b), (d), (f) or
(m) shall be assumed, created or otherwise incurred if a Default has occurred
and is then continuing or would result therefrom.
     Section 7.2.3 Liens. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:
     (a) Liens securing payment of the Obligations;
     (b) Liens existing as of the Closing Date and disclosed in Item 7.2.3(b) of
the Disclosure Schedule securing Indebtedness described in clause (b) of Section
7.2.2, and refinancings of such Indebtedness; provided that no such Lien shall
encumber any additional property and the amount of Indebtedness secured by such
Lien is not increased from that existing on the Closing Date (as such
Indebtedness may have been permanently reduced subsequent to the Closing Date);
     (c) Liens securing Indebtedness permitted under clause (d) of Section
7.2.2; provided that (i) such Lien is granted within 180 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
80% of the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;
     (d) Liens securing Indebtedness permitted by clause (f) of Section 7.2.2;
provided that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person (and not assets of such Person generally);
     (e) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (f) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases, consignment arrangements or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on surety and appeal bonds or performance
bonds;
     (g) judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 8.1.6;
     (h) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;
     (i) Liens for Taxes not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
     (j) Liens on inventory that has been chemically combined with precious
metals inventory or inventories so long as the aggregate Indebtedness secured
thereby does not exceed $25,000,000, and Liens on consigned metals or leased
metals that are held as inventory by an Obligor but for which title has not yet
transferred to such Obligor;
     (k) Liens on the assets of the Company or any of its Subsidiaries securing
Indebtedness permitted by clause (g) of Section 7.2.2; and
     (l) Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
by clause (h) of Section 7.2.2; and
     (m) Liens (not otherwise permitted hereunder) securing not exceeding
$15,000,000 in the aggregate at any time outstanding; provided that such Liens
are limited to assets other than accounts receivable.
     Section 7.2.4 Financial Condition and Operations. The Company will not
permit any of the events set forth below to occur.
     (a) The Company will not permit the Leverage Ratio as of the last day of
any Fiscal Quarter to be greater than 3.50:1.00.
     (b) The Company will not permit the Fixed Charge Coverage Ratio as of the
last day of any Fiscal Quarter to be less than 1.35:1.00.
     Section 7.2.5 Investments. The Company will not, and will not permit any of
its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:
     (a) Investments existing on the Closing Date and identified in
Item 7.2.5(a) of the Disclosure Schedule;
     (b) Cash Equivalent Investments;

75



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (c) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (d) Investments consisting of any deferred portion of the sales price
received by the Company or any Subsidiary in connection with any Disposition
permitted under Section 7.2.8;
     (e) Investments (i) by the Company in any Subsidiaries or by any Subsidiary
in other Subsidiaries or (ii) by any Subsidiary in the Company;
     (f) Investments constituting (i) accounts receivable arising, (ii) trade
debt granted, or (iii) deposits made in connection with the purchase price of
goods or services, in each case in the ordinary course of business;
     (g) Investments by way of the acquisition of Capital Securities
constituting Permitted Acquisitions permitted by clause (b) of Section 7.2.7;
and
     (h) other Investments in an aggregate amount not to exceed $35,000,000 at
any time, net of any cash returns of capital, cash dividends, cash distributions
or cash proceeds, in each case, received in respect thereof, and taking into
account the repayment of any loans or advances comprising such Investments;
provided that:
     (i) any Investment which when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and
     (j) no Investment otherwise permitted by clauses (g) or (h) shall be
permitted to be made if any Default has occurred and is continuing or would
result therefrom.
     Section 7.2.6 Restricted Payments, etc. The Company will not, and will not
permit any of its Subsidiaries to, declare or make a Restricted Payment, or make
any deposit for any Restricted Payment, other than the following:
     (a) Restricted Payments made by Subsidiaries to the Company, wholly owned
Subsidiaries or joint venture partners;
     (b) Restricted Payments consisting of dividends on the Company’s Capital
Securities, so long as no Default has occurred and is continuing or would result
therefrom, in a maximum aggregate amount of up to $170,000 per Fiscal Quarter
after the Closing Date; and
     (c) Restricted Payments by the Company in an aggregate amount not to exceed
$30,000,000 in any Fiscal Year, so long as no Default has occurred and is
continuing or would result therefrom; provided that (i) any such amount not used
to make Restricted Payments in any Fiscal Year may be used to make Restricted
Payments in any subsequent Fiscal Year and (ii) such Restricted Payments shall
not exceed $60,000,000 in any Fiscal Year.
     Section 7.2.7 Consolidation, Merger; Permitted Acquisitions, etc. Except in
connection with a Disposition permitted by Section 7.2.8, the Company will not,
and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or

76



--------------------------------------------------------------------------------



TABLE OF CONTENTS



otherwise acquire all or substantially all of the assets of any Person (or any
division or line of business thereof), except:
     (a) any Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Company or any other Subsidiary (provided that a
Guarantor may only liquidate or dissolve into, or merge with and into, the
Company or another Guarantor), and the assets or Capital Securities of any
Subsidiary may be purchased or otherwise acquired by the Company or any other
Subsidiary (provided that the assets or Capital Securities of any Guarantor may
only be purchased or otherwise acquired by any Borrower or another Guarantor);
provided further that in no event shall any Subsidiary consolidate with or merge
with and into any other Subsidiary unless after giving effect thereto, the
Collateral Agent shall have a perfected pledge of, and security interest in and
to, at least the same percentage of the issued and outstanding interests of
Capital Securities (on a fully diluted basis) and other assets of the surviving
Person as the Collateral Agent had immediately prior to such merger or
consolidation in form and substance satisfactory to the Agents, pursuant to such
documentation and opinions as shall be necessary in the opinion of the Agents to
create, perfect or maintain the collateral position of the Secured Parties
therein; and
     (b) so long as (i) no Default has occurred and is continuing or would occur
after giving effect thereto and (ii) the Administrative Agent has received a
Compliance Certificate executed by the chief financial or accounting Authorized
Officer of the Company certifying that on a pro forma basis and for the most
recent determination period the Company complied with the Minimum Liquidity
Condition and had a Leverage Ratio no greater than 3.00:1.00, the Company or any
of its Subsidiaries may, purchase all or substantially all of the assets of any
Person (or any division or line of business thereof), or acquire such Person by
merger or otherwise, in each case, if such purchase or acquisition constitutes a
Permitted Acquisition.
     Section 7.2.8 Permitted Dispositions. The Company will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Company’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:
     (a) inventory or obsolete, damaged, worn out or surplus property Disposed
of in the ordinary course of its business;
     (b) permitted by Section 7.2.7;
     (c) (i) for fair market value and (A) if the amount of non-cash
consideration received is equal to or less than $15,000,000, consideration
consisting of not less than 60% in cash, or (B) if the amount of non-cash
consideration received exceeds $15,000,00, consideration consisting of not less
than 75% in cash, (ii) the Net Disposition Proceeds from such Disposition are
applied pursuant to Sections 3.1.1 and 3.1.2, and (iii) the Net Disposition
Proceeds received from such Disposition, together with the Net Disposition
Proceeds of all other assets Disposed of pursuant to this clause over the term
of this Agreement, does not exceed (individually or in the aggregate)
$300,000,000;
     (d) a Disposition of assets by (i) the Company to an Obligor that
guarantees all of the Obligations, (ii) an Obligor that guarantees all of the
Obligations to the Company or another Obligor that guarantees all of the
Obligations, (iii) a Designated Borrower to an Obligor that guarantees all of
the Obligations of such Designated Borrower or by such Obligor to such
Designated Borrower;

77



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) made by the Company or any of its Subsidiaries to any Person who is not
a Subsidiary of the Company or is an SPV pursuant to the Permitted Receivables
Program;
     (f) a Disposition of assets made by the Company or any of its Subsidiaries
in exchange for assets of reasonably equivalent value; and
     (g) any other Disposition made by the Company or any of its Subsidiaries
that does not exceed (individually or in the aggregate) $10,000,000 in any
Fiscal Year.
     Section 7.2.9 Modification of Certain Agreements; Limitations on Repayment
or Prepayment of Other Indebtedness. The Company will not, and will not permit
any of its Subsidiaries to, consent to any amendment, supplement, waiver or
other modification of, or enter into any forbearance from exercising any rights
with respect to the terms or provisions contained in:
     (a) any of the Material Debt Documents (other than Material Debt Documents
governing the Permitted Receivables Program), other than any amendment,
supplement, waiver or modification which (i) extends the date or reduces the
amount of any required repayment, prepayment or redemption of the principal of
such Material Debt, (ii) reduces the rate or extends the date for payment of
principal, interest, premium (if any) or fees payable on such Material Debt or
(iii) makes the covenants, events of default or remedies in such Material Debt
Documents less restrictive on the Company or its Subsidiaries, as the case may
be; or
     (b) the Organic Documents of the Company or any of its Subsidiaries, if the
result would have an adverse effect on the rights or remedies of any Secured
Party.
The Company will not, and will not permit any of its Subsidiaries (a) to make
any distribution, whether in cash, property, securities or a combination
thereof, other than regularly scheduled and other required payments of principal
and interest as and when due (to the extent not prohibited by applicable
subordination provisions including at final maturity), in respect of, or pay, or
commit to pay, or directly or indirectly redeem, repurchase, retire or otherwise
acquire for consideration, or set apart any sum for the aforesaid purposes, the
Existing Notes, the Senior Notes or any other Material Debt except
(i) refinancings of such Indebtedness permitted by Section 7.2.2, (ii) the
prepayment or repayment of the Existing Notes (and accrued interest thereon)
upon the completion of the Offer to Purchase commenced July 27, 2010, (iii) so
long as no Default has occurred and is continuing, or would result therefrom,
and so long as, after giving effect thereto, the Minimum Liquidity Condition is
satisfied, (A) the prepayment or repayment of any remaining Existing Notes (and
accrued interest thereon) or (B) the repurchase, redemption or prepayment of any
Senior Notes (and accrued interest thereon) or the payment of any other
Indebtedness (and accrued interest thereon) in an aggregate amount in the case
of this clause (B) only not in excess of $20,000,000, and (iv) the payment of
any such Indebtedness and interest thereon with the proceeds of issuance of
common Capital Securities (to the extent such proceeds are not otherwise
required to be applied pursuant to Section 3.1), and (b) to pay in cash any
amount in respect of any such Indebtedness or preferred Capital Securities that
may at the obligor’s option be paid in kind or in other securities.
     Section 7.2.10 Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, enter into or cause or permit to exist
any arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract (i) is on fair and
reasonable terms no less favorable to the Company or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (ii) is of the kind which would be entered into by a prudent
Person in the position of the Company or such Subsidiary with a Person that is
not one of its Affiliates.

78



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 7.2.11 Restrictive Agreements, etc. The Company will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting:
     (a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;
     (b) the ability of any Obligor to amend or otherwise modify any Loan
Document; or
     (c) the ability of any Subsidiary to make any payments, directly or
indirectly, to the Company, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.
The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the case of clause (a), any agreement governing any
Indebtedness permitted by clause (d) of Section 7.2.2 as to the assets financed
with the proceeds of such Indebtedness, (iii) in the case of clauses (a) and
(c), any agreement of a Foreign Subsidiary governing the Indebtedness permitted
by clause (h) of Section 7.2.2 or (iv) in the Senior Note Documents and the
documentation governing the Existing Notes or in any documentation governing any
Indebtedness permitted by clause (m) of Section 7.2.2 so long as the
restrictions contained therein are the same in all material respects (or less
restrictive than) those contained in the Senior Note Documents.
Section 7.2.12 Sale and Leaseback. The Company will not, and will not permit any
of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person except for agreements
providing for the sale or transfer of property with a value not exceeding
$30,000,000 in the aggregate over the term of this agreement, as long as the
lease or rental thereof is entered into within 180 days of such sale or
transfer.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.
     Section 8.1.1 Non-Payment of Obligations. The Borrowers shall default in
the payment or prepayment when due of:
     (a) any principal of any Loan, or any Reimbursement Obligation or any
deposit of cash for collateral purposes pursuant to Section 2.7.4; or
     (b) any interest on any Loan or any fee described in Article III or any
other monetary Obligation, and such default shall continue unremedied for a
period of three Business Days after such amount was due.
     Section 8.1.2 Breach of Warranty. Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect (or in any respect if
qualified by materiality or Material Adverse Effect).

79



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 8.1.3 Non-Performance of Certain Covenants and Obligations. The
Borrowers shall default in the due performance or observance of any of its
obligations under Section 7.1.1, Section 7.1.7, Section 7.1.9 or Section 7.2.
     Section 8.1.4 Non-Performance of Other Covenants and Obligations. Any
Obligor shall default in the due performance and observance of any other
agreement contained in any Loan Document executed by it, and such default shall
continue unremedied for a period of 30 days after the earlier to occur of
(i) notice thereof given to the Company by any Agent or any Lender or (ii) the
date on which any Obligor has knowledge of such default.
     Section 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Company or any of its Subsidiaries or any other Obligor
having a principal or stated amount, individually or in the aggregate, in excess
of $25,000,000 (or the Dollar Equivalent thereof), or a default shall occur in
the performance or observance of any obligation or condition with respect to
such Indebtedness if the effect of such default is to accelerate the maturity of
any such Indebtedness or such default shall continue unremedied for any
applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become due and payable or to require such Indebtedness to be
prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity.
     Section 8.1.6 Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $25,000,000 (or the Dollar
Equivalent thereof) (exclusive of any amounts fully covered by insurance (less
any applicable deductible) and as to which the insurer has acknowledged its
responsibility to cover such judgment or order) shall be rendered against the
Company or any of its Subsidiaries or any other Obligor and such judgment shall
not have been vacated or discharged or stayed or bonded pending appeal within
30 days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order.
     Section 8.1.7 Pension Plans. Any of the following events with respect to
any Pension Plan, Multiemployer Plan or Welfare Plan: an ERISA Event which, when
taken together with all other such ERISA Events, would reasonably be expected to
result in a Material Adverse Effect.
     Section 8.1.8 Change in Control. Any Change in Control shall occur.
     Section 8.1.9 Bankruptcy, Insolvency, etc. The Company, any of its
Subsidiaries or any other Obligor shall:
     (a) become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;
     (b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
     (c) in the absence of such application, consent or acquiescence in or
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that the Company, each Subsidiary and each other

80



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Obligor hereby expressly authorizes each Secured Party to appear in any court
conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;
     (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is
not-commenced by the Company, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Company, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed; provided that the
Company, each Subsidiary and each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or
     (e) take any action authorizing, or in furtherance of, any of the
foregoing.
     Section 8.1.10 Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien.
     Section 8.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Company shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations, but excluding Hedging
Obligations and Cash Management Obligations) shall automatically be and become
immediately due and payable, without notice or demand to any Person and each
Obligor shall automatically and immediately be obligated to Cash Collateralize
all Letter of Credit Outstandings.
     Section 8.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (a) through (d) of
Section 8.1.9 with respect to the Borrowers) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Company declare all or
any portion of the outstanding principal amount of the Loans and other
Obligations (including Reimbursement Obligations, but excluding Hedging
Obligations and Cash Management Obligations) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and the Borrowers shall automatically and immediately be obligated to
Cash Collateralize all Letter of Credit Outstandings, and the Administrative
Agent and the Collateral Agent shall have the right to take any or all actions
and exercise any or all remedies available to a secured party under the Loan
Documents or applicable law or in equity.
ARTICLE IX
THE AGENTS
     Section 9.1 Actions. Each Lender hereby appoints PNC Bank as its
Administrative Agent and Collateral Agent under and for purposes of each Loan
Document. Each Lender authorizes each

81



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Agent to act on behalf of such Lender under each Loan Document and, in the
absence of other written instructions from the Required Lenders received from
time to time by each applicable Agent (with respect to which such Agent agrees
that it will comply, except as otherwise provided in this Section or as
otherwise advised by counsel in order to avoid contravention of applicable law),
to exercise such powers hereunder and thereunder as are specifically delegated
to or required of such Agent by the terms hereof and thereof, together with such
powers as may be incidental thereto (including the release of Liens on assets
Disposed of in accordance with the terms of the Loan Documents). Each Lender
hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Agents, pro rata according to such Lender’s proportionate Total
Exposure Amount, from and against any and all liabilities, obligations, losses,
damages, claims, costs or expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against, an Agent in any way
relating to or arising out of any Loan Document, (including attorneys’ fees),
and as to which such Agent is not reimbursed by the Borrowers; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted from
such Agent’s gross negligence or willful misconduct. Neither Agent shall be
required to take any action under any Loan Document, or to prosecute or defend
any suit in respect of any Loan Document, unless it is indemnified hereunder to
its satisfaction. If any indemnity in favor of an Agent shall be or become, in
such Agent’s determination, inadequate, such Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
     Section 9.2 Funding Reliance, etc.
     (a) Unless the Administrative Agent shall have been notified in writing by
any Lender by 3:00 p.m. on the Business Day prior to a Borrowing that such
Lender will not make available the amount which would constitute its Revolving
Loan Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. If and to the extent that
such Lender shall not have made such amount available to the Administrative
Agent, such Lender and the Borrowers severally agree to repay the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date the Administrative Agent made such amount
available to the Borrowers to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrowers) and (in the case of a
Lender), at the Federal Funds Effective Rate (for the first two Business Days
after which such amount has not been repaid), and thereafter at the interest
rate applicable to Loans comprising such Borrowing.
     (b) Unless the Administrative Agent shall have been notified in writing
prior to the time at which any payment hereunder is due to the Administrative
Agent for the account of the Secured Parties hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Secured Parties its share of the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Secured Parties severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Secured Party, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate (for
the first two Business Days after which such amount has not been repaid), and
thereafter at the interest rate applicable to the Loans which were repaid.

82



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 9.3 Exculpation. No Agent nor any of its directors, officers,
employees or agents shall be liable to any Secured Party for any action taken or
omitted to be taken by it under any Loan Document, or in connection therewith,
except for its own willful misconduct or gross negligence, nor responsible for
any recitals or warranties herein or therein, nor for the effectiveness,
enforceability, validity or due execution of any Loan Document, nor for the
creation, perfection or priority of any Liens purported to be created by any of
the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
which may be made by an Agent shall not obligate it to make any further inquiry
or to take any action. Each Agent shall be entitled to rely upon advice of
counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which such Agent believes to be genuine and to have been
presented by a proper Person.
     Section 9.4 Successor. Any of the Agents may resign as such at any time
upon at least 30 days’ prior notice to the other Agents, the Borrowers and all
Lenders. If an Agent at any time shall resign, the Required Lenders may appoint
another Lender as a successor Agent which shall thereupon become the applicable
Agent hereunder. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving notice of resignation, then such retiring Agent may,
on behalf of the Lenders, appoint a successor Agent, which shall be one of the
Lenders or a commercial banking institution organized under the laws of the
United States (or any State thereof) or a United States branch or agency of a
commercial banking institution, and having a combined capital and surplus of at
least $250,000,000; provided that if such retiring Agent is unable to find a
commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth in above, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
assume and perform all of the duties of the Agent hereunder until such time, if
any, as the Required Lenders appoint a successor as provided for above. Upon the
acceptance of any appointment as an Agent hereunder by a successor Agent, such
successor Agent shall be entitled to receive from the retiring Agent such
documents of transfer and assignment as such successor Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents.
After any retiring Agent’s resignation hereunder as the an Agent, the provisions
of this Article shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under the Loan Documents, and Section 10.3
and Section 10.4 shall continue to inure to its benefit.
     Section 9.5 Loans by the Agents. The Agents shall have the same rights and
powers with respect to (a) the Credit Extensions made by it or any of its
Affiliates, and (b) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not an Agent. PNC Bank and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrowers or any Subsidiary or Affiliate of the
Borrowers as if such Agent were not an Agent hereunder.
     Section 9.6 Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrowers, the Loan Documents (the
terms and provisions of which being satisfactory to such Lender) and such other
documents, information and investigations as such Lender has deemed appropriate,
made its own credit decision to extend its Commitments. Each Lender also
acknowledges that it will, independently of each Agent and each other Lender,
and based on such other documents, information and investigations as it shall
deem appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents.

83



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 9.7 Copies, etc. The Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
the Administrative Agent by the Borrowers pursuant to the terms of the Loan
Documents (unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrowers for distribution to the Lenders by the
Administrative Agent in accordance with the terms of the Loan Documents.
     Section 9.8 Reliance by the Agents. The Agents shall be entitled to rely
upon any certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Agent. As to any matters not expressly provided for by
the Loan Documents, the Agents shall in all cases be fully protected in acting,
or in refraining from acting, thereunder in accordance with instructions given
by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this Section, the Agents shall
be entitled to rely upon any Secured Party that has entered into a Rate
Protection Agreement with any Obligor for a determination (which such Secured
Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Obligations owed to such Secured Party
under any Rate Protection Agreement. Unless it has actual knowledge evidenced by
way of written notice from any such Secured Party or the Company to the
contrary, the Administrative Agent, in acting in such capacity under the Loan
Documents, shall be entitled to assume that no Rate Protection Agreements or
Obligations in respect thereof are in existence or outstanding between any
Secured Party and any Obligor.
     Section 9.9 Defaults. No Agent shall be deemed to have knowledge or notice
of the occurrence of a Default unless such Agent has received a written notice
from a Lender or the Company specifying such Default and stating that such
notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Agents shall (subject to
Section 10.1) take such action with respect to such Default as shall be directed
by the Required Lenders; provided that, unless and until the Agents shall have
received such directions, the Agents may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Secured Parties except to
the extent that this Agreement expressly requires that such action be taken, or
not be taken, only with the consent or upon the authorization of the Required
Lenders or all Lenders.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligors or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agents in
accordance with the Loan Documents for the benefit of all the Lenders and the
Issuer; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Collateral Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Collateral Agent) hereunder and under the other Loan Documents, (c) each of
the Issuer and the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (d)
any Lender from exercising setoff rights in accordance with Section 4.9 (subject
to Section 4.9) or (e) any Lender from filing proofs of claim or appearing and
filing pleadings on its own

84



--------------------------------------------------------------------------------



TABLE OF CONTENTS



behalf during the pendency of a proceeding relative to any Obligor under any
bankruptcy or other debtor relief law; and provided further that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.3 and (ii) in
addition to the matters set forth in clauses (c), (d) and (e) of the preceding
proviso and subject to Section 4.9, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

    Section 9.10 Posting of Approved Electronic Communications.

     (a) The Borrowers hereby agree that the Administrative Agent may make all
information, documents and other materials that the Borrowers and their
respective subsidiaries are obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Section 7.1.1, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials (collectively, “Communications”),
available to the Lenders by posting the Communications on SyndTrak or a
substantially similar electronic transmission system (the “Platform”).
     (b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE
ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     (c) Each Lender agrees that receipt of notice to it (as provided in the
next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees to notify the
Administrative Agent in writing (excluding by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
     (d) Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

85



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 9.11 Joint Lead Arrangers, Joint Bookrunners and Syndication
Agents. Notwithstanding anything else to the contrary contained in this
Agreement or any other Loan Document, the Joint Lead Arrangers, Joint
Bookrunners and the Syndication Agents, in their respective capacities as such,
each in such capacity, shall have no duties or responsibilities under this
Agreement or any other Loan Document nor any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against such Person in such capacity.
     Section 9.12 Withholding. The Administrative Agent shall be entitled to
deduct and withhold from any payment to any Lender an amount equivalent to the
applicable withholding Tax if in its reasonable judgment it is required to do so
under the due diligence requirements imposed upon a withholding agent under the
Code or other applicable law. In addition, any Lender, if requested by the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to withholding tax, backup withholding or
information reporting requirements. If any payment has been made to any Lender
by the Administrative Agent without the applicable withholding Tax being
withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the IRS or any other Governmental Authority, or
the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
ARTICLE X
MISCELLANEOUS PROVISIONS
     Section 10.1 Waivers, Amendments, etc. The provisions of each Loan Document
(other than Cash Management Agreements, Rate Protection Agreements or Letters of
Credit, which shall be modified only in accordance with their respective terms)
may from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Company and the
Required Lenders (or the Administrative Agent acting as directed by the Required
Lenders); provided that no such amendment, modification or waiver shall:
     (a) modify clause (b) of Section 4.7 or Section 4.8 (as it relates to
sharing of payments) or this Section, in each case, without the consent of all
Lenders;
     (b) increase the aggregate amount of any Credit Extensions required to be
made by a Lender pursuant to its Commitments, extend the final Revolving Loan
Commitment Termination Date of Credit Extensions made (or participated in) by a
Lender or extend the final Stated Maturity Date for any Lender’s Loan, in each
case without the consent of such Lender (it being agreed, however, that any vote
to rescind any acceleration made pursuant to Section 8.2 and Section 8.3 of
amounts owing with respect to the Loans and other Obligations shall only require
the vote of the Required Lenders);
     (c) reduce (by way of forgiveness), the principal amount of or reduce the
rate of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest or fees are payable
in respect of such Lender’s Loans, in each

86



--------------------------------------------------------------------------------



TABLE OF CONTENTS



case without the consent of such Lender (provided that the vote of Required
Lenders shall be sufficient to waive the payment, or reduce the increased
portion, of interest accruing under Section 3.2.2);
     (d) reduce the percentage set forth in the definition of “Required Lenders”
or modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;
     (e) increase the Stated Amount of any Letter of Credit unless consented to
by the Issuer of such Letter of Credit;
     (f) except as otherwise expressly provided in a Loan Document, release
(i) the Borrowers from their Obligations under the Loan Documents or any
Guarantor from its obligations under a Guaranty or (ii) all or substantially all
of the collateral under the Loan Documents, in each case without the consent of
all Lenders; or
     (g) affect adversely the interests, rights or obligations of any Agent (in
its capacity as such Agent), any Issuer (in its capacity as Issuer), the Swing
Line Lender (in its capacity as Swing Line Lender), a Cash Management Bank (in
its capacity as a Cash Management Bank) or a Qualified Counterparty (in its
capacity as a Qualified Counterparty), unless consented to by such Person, as
the case may be.
No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
     Section 10.2 Notices; Time. Except as otherwise provided in clause (c) of
Section 9.10, all notices and other communications provided under each Loan
Document shall be in writing or by facsimile and addressed, delivered or
transmitted, if to the Borrowers, the Agents, a Lender or an Issuer, to the
applicable Person at its address or facsimile number set forth on Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter.
Electronic mail and Internet and intranet websites may be used only to
distribute routine communications by the Administrative Agent to the Lenders,
such as financial statements and other information as provided in Section 7.1.1
and for the distribution and execution of Loan Documents for execution by the
parties thereto, and may not be used for any other purpose. The parties hereto
agree that delivery of an executed counterpart of a signature page to this
Agreement and each other Loan Document by facsimile (or electronic transmission)
shall be effective as delivery of an original executed counterpart of this
Agreement or such other Loan Document. Unless otherwise indicated, all
references to the time of a day in a Loan Document shall refer to New York time.
     Section 10.3 Payment of Costs and Expenses. The Borrowers agree to pay on
demand all expenses of the Agents (including the reasonable fees and
out-of-pocket expenses of Latham & Watkins

87



--------------------------------------------------------------------------------



TABLE OF CONTENTS



LLP, counsel to the Agents and of local counsel, if any, who may be retained by
or on behalf of the Agents) in connection with:
     (a) the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated;
     (b) the actual costs of filing or recording of any Loan Document (including
the Filing Statements) and all amendments, supplements, amendment and
restatements and other modifications to any thereof, searches made following the
Closing Date in jurisdictions where Filing Statements (or other documents
evidencing Liens in favor of the Secured Parties) have been recorded and any and
all other documents or instruments of further assurance required to be filed or
recorded by the terms of any Loan Document; and
     (c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.
The Borrowers further agree to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of the Notes. The Borrowers also agree to reimburse the Agents and
each Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses of counsel to the Agents) incurred
by the Agents or such Lender in connection with (x) the negotiation of any
restructuring or “work-out” with the Borrowers, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations.
     Section 10.4 Indemnification. In consideration of the execution and
delivery of this Agreement by each Secured Party, the Borrowers hereby
indemnify, exonerate and hold each Secured Party, each Joint Lead Arranger, each
Joint Bookrunner, each Syndication Agent and each of their respective officers,
directors, employees and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements, whether incurred in connection with actions
between or among the parties hereto or the parties hereto and third parties
(collectively, the “Indemnified Liabilities”), incurred by the Indemnified
Parties or any of them as a result of, or arising out of, or relating to:
     (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the Transactions;
     (b) the entering into and performance (including the issuance of Letters of
Credit) of any Loan Document by any of the Indemnified Parties (including any
action brought by or on behalf of the Company as the result of any determination
by the Required Lenders pursuant to Article V not to fund any Credit Extension,
provided that any such action is resolved in favor of such Indemnified Party);
     (c) any investigation, litigation or proceeding related to any acquisition
or proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;

88



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (d) any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by any Obligor or any Subsidiary
thereof of any Hazardous Material;
     (e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or Releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or
     (f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);
except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross negligence
or willful misconduct. In no event shall the Indemnified Parties have any
liability to any Obligor, any Lender or any other Person for incidental or
consequential damages of any kind as a result of, or arising out of, or relating
to any of the items described in clause (a) through (f) above. Each Obligor and
its successors and assigns hereby waive, release and agree not to make any claim
or bring any cost recovery action against, any Indemnified Party under CERCLA or
any state equivalent, or any similar law now existing or hereafter enacted. It
is expressly understood and agreed that to the extent that any Indemnified Party
is strictly liable under any Environmental Laws, each Obligor’s obligation to
such Indemnified Party under this indemnity shall likewise be without regard to
fault on the part of any Obligor with respect to the violation or condition
which results in liability of an Indemnified Party. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, each Obligor
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
     Section 10.5 Survival. The obligations of the Borrowers under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under
Section 9.1, shall in each case survive any assignment from one Lender to
another (in the case of Sections 10.3 and 10.4) and the occurrence of the
Termination Date. The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.
     Section 10.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
     Section 10.7 Headings. The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.
     Section 10.8 Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be an original and all of which shall constitute together but one and the
same agreement. This Agreement shall become effective on the date first above
written when counterparts hereof executed on behalf of the Borrowers, the
Administrative Agent, the Issuer and each Lender (or notice thereof satisfactory
to the Administrative Agent), shall have been received by the Administrative
Agent.

89



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 10.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER
THAN THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SectionS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND EACH SUCH LOAN DOCUMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES THEREUNDER (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH
LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL
STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE
INTERNAL LAWS OF THE STATE OF NEW YORK. The Loan Documents and the Engagement
Letter constitute the entire understanding among the parties hereto with respect
to the subject matter thereof and supersede any prior agreements, written or
oral, with respect thereto.
     Section 10.10 Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that the Borrowers may not assign or transfer
its rights or obligations hereunder without the consent of all Lenders (and any
purported assignment without such consent shall be null and void).
     Section 10.11 Sale and Transfer of Credit Extensions; Participations in
Credit Extensions; Notes. Each Lender may assign, or sell participations in, its
Loans, Letters of Credit and Commitments to one or more other Persons in
accordance with the terms set forth below.
     (a) Any Lender may, with the consent of (x) the Administrative Agent (such
consent not to be unreasonably withheld or delayed); provided that such consent
shall not be required for assignments to an Affiliate of a Lender or an Approved
Fund, and (y) each Issuer and the Swing Line Lender in the case of any
assignment of a Revolving Loan Commitment (such consent not to be unreasonably
withheld or delayed), assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments or Loans at the time owing to it); provided that:
     (i) the aggregate amount of the Commitments (which for this purpose
includes Loans outstanding thereunder), or principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Lender Assignment Agreement with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
(A) the Administrative Agent and, so long as no Event of Default has occurred
and is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); (B) such assignment is an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans at the
time owing to it, (C) such assignment is an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender or (D) such
assignment is to one or more Eligible Assignees managed by an Affiliate of such
Eligible Assignee(s) and the aggregate amount of such assignments is not less
than $1,000,000;

90



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans, and/or the Commitments assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate tranches on a non-pro
rata basis; and
     (iii) the parties to each assignment shall (A) electronically execute and
deliver to the Administrative Agent a Lender Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent (an “ESS”)
or (B) with the consent of the Administrative Agent, manually execute and
deliver to the Administrative Agent a Lender Assignment Agreement, together
with, in either case, a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);
provided that only one processing and recordation fee of $3,500 shall be
required to be paid in connection with the simultaneous assignment by a Lender
to multiple Approved Funds of such Lender, and if the Eligible Assignee is not
already a Lender, administrative details information with respect to such
Eligible Assignee and applicable tax forms.
     (b) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (c), from and after the effective date specified in each
Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Lender
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and (ii) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, subject to Section 10.5,
be released from its obligations under this Agreement (and, in the case of a
Lender Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto,
but shall continue to be entitled to the benefits of any provisions of this
Agreement which by their terms survive the termination of this Agreement). If
the consent of the Company to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment thresholds specified in this Section), the Company shall be
deemed to have given its consent five Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent or an ESS) unless such consent is expressly refused by the Company prior
to such fifth day.
     (c) The Administrative Agent shall record each assignment made in
accordance with this Section in the Register pursuant to clause (a) of
Section 2.8. The Register shall be available for inspection by the Borrowers,
the Collateral Agent, the Issuer and any Lender (with respect to any entry
relating to such Lender’s Loans or Commitments), at any reasonable time upon
reasonable prior notice to the Administrative Agent.
     (d) Any Lender may, without the consent of, or notice to, any Person, sell
participations to one or more Persons (other than Ineligible Assignees) (a
“Participant”) in all or a portion of such Lender’s rights or obligations under
the Loan Documents (including all or a portion of its Commitments or the Loans
owing to it); provided that (i) such Lender’s obligations under the Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents and (iv) such Lender shall maintain a
register on which it enters the name and address of each Participant and each
Participant’s interest in such Lender’s rights and obligations under the Loan
Documents held by it, which entries shall be conclusive absent manifest error.
Any agreement or instrument

91



--------------------------------------------------------------------------------



TABLE OF CONTENTS



pursuant to which a Lender sells a participation shall provide that such Lender
shall retain the sole right to enforce the rights and remedies of a Lender under
the Loan Documents and to approve any amendment, modification or waiver of any
provision of the Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, take
any action of the type described in clauses (a) through (d) or clause (f) of
Section 10.1 with respect to Obligations participated in by that Participant.
Subject to clause (e), the Borrowers agrees that each Participant shall be
entitled to the benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender, but only if such Participant agrees to be subject to Section 4.8
as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4 than the applicable Lender would
have been entitled to receive (or would be entitled to receive if a change in
applicable law or any interpretation thereof occurs and the Lender had not sold
the participation) with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 4.6 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with the
requirements set forth in Section 4.6 as though it were a Lender. Any Lender
that sells a participating interest in any Loan, Commitment or other interest to
a Participant under this Section shall indemnify and hold harmless the Borrowers
and the Agents from and against any taxes, penalties, interest or other costs or
losses (including reasonable attorneys’ fees and expenses) incurred or payable
by the Borrowers or the Administrative Agent as a result of the failure of the
Borrowers or the Administrative Agent to comply with its obligations to deduct
or withhold any Taxes from any payments made pursuant to this Agreement to such
Lender or the Administrative Agent, as the case may be, which Taxes would not
have been incurred or payable if such Participant had been a Non-U.S. Lender
that was entitled to deliver to the Borrowers, the Administrative Agent or such
Lender, and did in fact so deliver, a duly completed and valid Form W-8BEN or
W-8ECI (or applicable successor form) entitling such Participant to receive
payments under this Agreement without deduction or withholding of any United
States federal taxes.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Company all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Company pursuant to this Agreement; provided that (x) nothing
herein shall constitute a commitment by any SPC to make any Loans and (y) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation

92



--------------------------------------------------------------------------------



TABLE OF CONTENTS



under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this clause, any SPC may
(i) with notice to, but without the prior written consent of, the Company or the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Company, and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section may not be amended
without the written consent of the SPC. The Company acknowledges and agrees,
subject to the next sentence, that, to the fullest extent permitted under
applicable law, each SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9,
10.3 and 10.4 shall be considered a Lender. The Borrowers shall not be required
to pay any amount under Sections 4.3, 4.4, 4.5, 4.6, and 10.4 that is greater
than the amount which it would have been required to pay had no grant been made
by a Granting Lender to an SPC.
     Section 10.12 Other Transactions. Nothing contained herein shall preclude
the Administrative Agent, any Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with any
Borrower or any of its Affiliates in which such Borrower or such Affiliate is
not restricted hereby from engaging with any other Person.
     Section 10.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
LENDERS, ANY ISSUER OR THE BORROWERS IN CONNECTION HEREWITH OR THEREWITH MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE AGENTS’ OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PERSON PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONAL, THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS. THE BORROWERS IRREVOCABLY CONSENT TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN Section
10.2. THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWERS HAVE OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH

93



--------------------------------------------------------------------------------



TABLE OF CONTENTS



RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWERS HEREBY IRREVOCABLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.
     Section 10.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, EACH LENDER, EACH ISSUER AND EACH BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, SUCH LENDER, SUCH
ISSUER OR EACH BORROWER IN CONNECTION THEREWITH. THE BORROWERS ACKNOWLEDGE AND
AGREE THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, EACH LENDER AND EACH ISSUER ENTERING INTO THE LOAN
DOCUMENTS.
     Section 10.15 Patriot Act. Each Lender that is subject to Section 326 of
the Patriot Act and/or the Administrative Agent (each of the foregoing acting
for themselves and not acting on behalf of any of the Lenders) hereby notify the
Borrowers that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender or the Administrative Agent, as the case may be, to
identify the Borrowers in accordance with the Patriot Act.
     Section 10.16 Judgment Currency. The Obligations of each Obligor in respect
of any sum due to any Secured Party under or in respect of any Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum was originally denominated (the
“Original Currency”), be discharged only to the extent that on the Business Day
following receipt by such Secured Party or any sum adjudged to be so due in the
Judgment Currency, such Secured Party, in accordance with normal banking
procedures, purchases the Original Currency with the Judgment Currency. If the
amount of Original Currency so purchased is less than the sum originally due to
such Secured Party, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Secured Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to such Secured Party, as the case may
be, such Secured Party, as the case may be, agrees to remit such excess to the
Borrowers.
     Section 10.17 Confidentiality.
     (a) Subject to the provisions of clause (b) of this Section, each Lender
agrees that it will follow its customary procedures in an effort not to disclose
without the prior consent of the Company (other than to its employees, auditors,
advisors or counsel or to another Lender if the Lender or such Lender’s holding
or parent company in its sole discretion determines that any such party should
have access to such information, provided such Persons shall be subject to the
provisions of this Section to the same extent as such Lender) any confidential
information which is now or in the future furnished pursuant to this Agreement
or any other Loan Document; provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this clause by the respective Lender or any other Person
to whom such Lender has provided such information as permitted by this Section,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to

94



--------------------------------------------------------------------------------



TABLE OF CONTENTS



any municipal, state, provincial or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent and the Collateral
Agent, (vi) to any pledgee referred to in clause (f) of Section 10.11 or any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender; provided that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this Section,
(vii) to any direct or indirect contractual counterparty in swap agreements or
such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section) and (viii) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender. For purposes of this Section 10.17, all information
furnished to the Lenders by the Company or any of its Affiliates shall be deemed
public information unless prior to or concurrently with the delivery of such
information, the Lenders have been notified otherwise by the Company or such
Affiliate.
     (b) The Borrowers hereby acknowledge and agree that each Lender may share
with any of its Affiliates, and such Affiliates may share with such Lender, any
information related to the Company or any of its Subsidiaries, provided such
Persons shall be subject to the provisions of this Section to the same extent as
such Lender.
Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure. The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence. This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.
     Section 10.18 Counsel Representation. EACH BORROWER ACKNOWLEDGES AND AGREES
THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS
AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING SUCH BORROWER TO
ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF
THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES ARE HEREBY WAIVED BY SUCH
BORROWER.
     Section 10.19 Effect of Amendment and Restatement of the Existing Credit
Agreement. On the Closing Date, the Existing Credit Agreement shall be amended
and restated in its entirety as set forth herein. The parties hereto acknowledge
and agree that (a) this Agreement and the other Loan Documents, whether executed
and delivered in connection herewith or otherwise, do not constitute a novation
or

95



--------------------------------------------------------------------------------



TABLE OF CONTENTS



termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect prior to the Closing Date and
which remain outstanding, including, without limitation any Original Revolving
Loans outstanding immediately prior to the effectiveness of this Agreement and
Obligations in respect of the Existing Letters of Credit, (b) the “Obligations”
are in all respects continuing (as amended and restated hereby and which are
hereinafter subject to the terms herein) and (c) the Liens as granted under the
applicable Loan Documents securing payment of such “Obligations” are in all
respects continuing and in full force and effect (as assigned to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and the
other Loan Documents).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

96



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            FERRO CORPORATION
      By:   /s/ John T. Bingle       Name:   John T. Bingle       Title:  
Treasurer       1000 Lakeside Avenue
Cleveland, Ohio 44114
Facsimile No.: (216) 875-7275
Attention: General Counsel
                       

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, the Collateral Agent,
the Issuer and as a Lender
      By:   /s/ Christian S. Brown       Name:   Christian S. Brown      
Title:   Senior Vice President       PNC First Side Center

500 First Avenue
PNC Agency Services
Pittsburgh, Pennsylvania 15219
Facsimile No.: (412) 762 8672
Attention: Lisa Pierce
                       

98



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            JPMORGAN CHASE BANK, N.A.,
as a Syndication Agent and as a Lender
      By:   /s/ Robert S. Sheppard        Name:   Robert S. Sheppard       
Title:   Vice President                         

99



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            BANK OF AMERICA, N.A.,
as a Syndication Agent and as a Lender
      By:   /s/ Matthew Buzzelli       Name:   Matthew Buzzelli       Title:  
Vice President       1300 E 9th Street, Cleveland, Ohio 44114
216-802-2225                      

100



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            SIGNATURE PAGE TO FERRO CORPORATION
CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE


THE PRIVATEBANK AND TRUST COMPANY
      By:   /s/ John D. Barrett         Name:   John D. Barrett        Title:  
Managing Director        1100 Superior Avenue
Suite 1325
Cleveland, OH 44114

Fax: 216 394 0247   

            US Bank, N.A.
      By:   /s/ Patrick McGraw         Name:   Patrick McGraw        Title:  
Vice President     
RBS Citizens, National Association
      By:   /s/ Patrick F. Dunphy         Name:   Patrick F. Dunphy       
Title:   Senior Vice President        RBS Citizens
1215 Superior Avenue
MidCorporate Banking
Cleveland, Ohio 44147
Facsimile No.: (216) 277-1205
Attention: Patrick Dunphy  

                  Fifth Third Bank    
 
           
 
  By:   /s/ Roy C. Lanctot
 
Name:   Roy C. Lanctot    
 
      Title:    Vice President    
 
                600 Superior Avenue East
Cleveland, OH 44114
(W) 216.274.5473
(F) 216.274.5917    

                  FirstMerit Bank, N.A.:    
 
           
 
  By:   /s/ Robert G. Morlan
 
Name: Robert G. Morlan    
 
      Title:   Senior Vice President    
 
                Robert G. Morlan
Senior Vice President
FirstMerit Bank, N. A.
106 South Main Street, TOW91
Akron, OH 44308
Direct: (330) 996-6420
FAX: (330) 996-6394
Robert.morlan@firstmerit.com    

                  KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Brian P. Fox
 
Name: Brian P. Fox
Title:   Vice President    
 
                127 Public Square
Cleveland, Ohio 44114
Mailcode: OH-01-27-1207
Phone: 216-689-5050
Fax: 216-370-6114
lashawn_dalton@keybank.com
Attention: LaShawn Dalton    

            First Commonwealth Bank
      By:   /s/ Stephen J. Orban         Name:   Stephen J. Orban       
Title:   Vice President   

            Citibank, N.A.
      By:   /s/ David Jaffe         Name:   David Jaffe        Title:   Vice
President   

            Credit Suisse AG, Cayman Islands Branch:
      By:   /s/ Shaheen Malik         Name:   Shaheen Malik        Title:   Vice
President              By:   /s/ Kevin Buddhdew         Name:   Kevin Buddhdew 
      Title:    Associate        Bill O’Daly
11 Madison Avenue
New York, NY 10010
Fax: 212-325-8615
   

101



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT A-1

[FORM OF] REVOLVING NOTE

     
[$][€][                    ]
                            , 20     

     FOR VALUE RECEIVED, [FERRO CORPORATION, an Ohio corporation][NAME OF
DESIGNATED BORROWER], a [                    ] (the “Borrower”), promises to pay
to the order of [Name of Lender] (the “Lender”) on the Stated Maturity Date the
principal sum of [                                        ] (1
[$][€][                    ]) or, if less, the aggregate unpaid principal amount
of all Revolving Loans shown on the schedule attached hereto (and any
continuation thereof) made (or continued) by the Lender pursuant to that certain
Third Amended and Restated Credit Agreement, dated as of August [24], 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among [Ferro Corporation, an Ohio corporation
(the “Company”), as a borrower,][the Borrower,] the Designated Borrowers from
time to time party thereto [(including the Borrower)], the various financial
institutions and other Persons from time to time parties thereto (including the
Lender), PNC Bank, National Association, as the Administrative Agent and as the
Collateral Agent for the Secured Parties, and JP Morgan Chase Bank, N.A. and
Bank of America, N.A., as Syndication Agents. Terms used in this Note, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in [Dollars][Euro]
in same day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.
     This Note is one of the Notes referred to in, and evidences Indebtedness
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Indebtedness evidenced by this Note and on
which such Indebtedness may be declared to be immediately due and payable.
     All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.
 

1   If the Company is the Borrower, the Revolving Loan must be denominated in
Dollars. If a Designated Borrower is the Borrower, the Revolving Loan may be
denominated in Euros.

Revolving Note

102



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SectionS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            [FERRO CORPORATION] [NAME OF DESIGNATED BORROWER]
      By:           Name:           Title:        

Revolving Note

103



--------------------------------------------------------------------------------



TABLE OF CONTENTS



REVOLVING LOANS AND PRINCIPAL PAYMENTS

                                          Amount of Revolving       Amount of
Principal   Unpaid             Loan Made       Repaid   Principal Balance      
      Alternate   LIBOR   Interest   Alternate   LIBOR   Alternate   LIBOR      
Notation Date   Base Rate   Rate   Period   Base Rate   Rate   Base Rate   Rate
  Total   Made By                                        

Revolving Note

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT A-2

[FORM OF] SWING LINE NOTE

     
$                    
                            , 20     

     FOR VALUE RECEIVED, FERRO CORPORATION, an Ohio corporation (the
“Borrower”), promises to pay to the order of [Name of Lender] (the “Lender”) on
the Stated Maturity Date for Swing Line Loans the principal sum of
[                                         DOLLARS ($                    )] or,
if less, the aggregate unpaid principal amount of all Swing Line Loans made by
the Lender pursuant that certain Third Amended and Restated Credit Agreement,
dated as of August [24], 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Designated Borrowers from time to time party thereto, the various
financial institutions and other Persons from time to time parties thereto, PNC
Bank, National Association, as the Administrative Agent and as the Collateral
Agent for the Secured Parties, and JP Morgan Chase Bank, N.A. and Bank of
America, N.A., as Syndication Agents. Terms used in this Note, unless otherwise
defined, have the meanings provided in the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in Dollars in same
day or immediately available funds to the account designated by the Lender
pursuant to the Credit Agreement.
     This Note is one of the Swing Line Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Note and for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Note and on which such Indebtedness may be declared to be immediately due and
payable.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK.

            FERRO CORPORATION
      By           Name:           Title:        

Swing Line Note

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SWING LINE LOANS AND PRINCIPAL PAYMENTS

                      Amount of Swing Line   Amount of Principal   Outstanding
Principal     Date   Loan   Payment   Balance   Notation Made By                
 

Swing Line Note

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT B-1

[FORM OF] BORROWING REQUEST
[PNC Bank, National Association,
     as Administrative Agent
PNC First Side Center
500 First Avenue
PNC Agency Services
Pittsburgh, Pennsylvania 15219
Facsimile No.: (412) 762-8672
Attention: Lisa Pierce]
[FERRO CORPORATION][NAME OF DESIGNATED BORROWER]
Ladies and Gentlemen:
     This Borrowing Request is delivered to you pursuant to Section 2.3 of that
certain Third Amended and Restated Credit Agreement, dated as of August [24],
2010 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Ferro Corporation, an Ohio
corporation (the [“Borrower”][“Company”]), the Designated Borrowers from time to
time party thereto [(including [NAME OF DESIGNATED BORROWER], a
[                    ] (the “Borrower”))], the various financial institutions
and other Persons from time to time parties thereto (the “Lenders”), PNC Bank,
National Association, as the Administrative Agent and as the Collateral Agent
for the Secured Parties, and JP Morgan Chase Bank, N.A. and Bank of America,
N.A., as Syndication Agents. Terms used herein, unless otherwise defined herein,
have the meanings provided in the Credit Agreement.
     The Borrower hereby requests that a [Revolving Loan] [Swing Line Loan] be
made in the aggregate principal amount of [$][€]                       [(the
Dollar Equivalent of which is equal to $                    )] on
                       ,       as a [Base Rate Loan] [LIBOR Rate Loan having an
Interest Period of [1][2][3][6] months].
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Loans requested hereby
constitutes a representation and warranty by the Borrower that, on the date of
the making of such Loans, and both before and after giving effect thereto and to
the application of the proceeds therefrom, all statements set forth in
Section 5.2.1 of the Credit Agreement are true and correct in all material
respects (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will immediately so notify
the Administrative Agent. Except to the extent, if any, that prior to the time
of the Borrowing requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such Borrowing as if then made.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

              Amount to   Person to be Paid   Name, Address, etc. be Transferred
  Name   Account No.   Of Transferee Lender
[$][€]                     
                                               

 
         

 
          Attention:                   
[$][€]                     
                                               

 
         

 
          Attention:                   
[$][€]                     
                                               

 
         

 
          Attention:                   
Balance of such proceeds
  The Borrower      

 
         

 
          Attention:                   

Borrowing Request

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered, and the certifications and warranties contained herein
to be made, by its duly Authorized Officer this      day of
                    ,      .

            [FERRO CORPORATION][NAME OF DESIGNATED
BORROWER]
      By           Title:             

Borrowing Request

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT B-2

[FORM OF] ISSUANCE REQUEST
PNC Bank, National Association,
     as Administrative Agent
PNC First Side Center
500 First Avenue
PNC Agency Services
Pittsburgh, Pennsylvania 15219
Facsimile No.: (412) 762-8672
Attention: Lisa Pierce
[FERRO CORPORATION][NAME OF DESIGNATED BORROWER]
Ladies and Gentlemen:
     This Issuance Request is delivered to you pursuant to Section 2.7 of that
certain Third Amended and Restated Credit Agreement, dated as of August [24],
2010 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Ferro Corporation, an Ohio
corporation (the [“Borrower”][“Company”]), the Designated Borrowers from time to
time party thereto [(including [NAME OF DESIGNATED BORROWER], a
[                    ] (the “Borrower”))], the various financial institutions
and other Persons from time to time parties thereto (the “Lenders”), PNC Bank,
National Association, as the Administrative Agent and as the Collateral Agent
for the Secured Parties, and JP Morgan Chase Bank, N.A. and Bank of America,
N.A., as Syndication Agents. Terms used herein, unless otherwise defined herein,
have the meanings provided in the Credit Agreement.
     The Borrower hereby requests that on                        ,       (the
“Date of Issuance”) [PNC Bank, National Association] (the “Issuer”) [issue a
Letter of Credit in the initial Stated Amount of [$][€]                     
[(the Dollar Equivalent of which is equal to $                    )] with a
Stated Expiry Date (as defined therein) of
                                           ,      ] [extend the Stated Expiry
Date (as defined under Letter of Credit No.     , issued on                     
  ,      , in the initial Stated Amount of [$][€]                     ) [(the
Dollar Equivalent of which is equal to $                    )] to a revised
Stated Expiry Date (as defined therein) of
                                           ,      ].
     The beneficiary of the requested Letter of Credit [will be][is]
                                        , and such Letter of Credit will be in
support of                                         .
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Issuance Request and the
acceptance by the Borrower of the [issuance] [extension] of the Letter of Credit
requested hereby constitutes a representation and warranty by the Borrower that,
on the date of such [issuance] [extension], and both before and after giving
effect thereto and to the application of the proceeds or benefits of the Letter
of Credit [issued] [extended] in accordance herewith, all statements set forth
in Section 5.2.1 of the Credit Agreement are true and correct in all material
respects (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
     The Borrower agrees that if prior to the time of the [issuance] [extension]
of the Letter of Credit requested hereby any matter certified to herein by it
will not be true and correct in all material respects at such time as if then
made, it will immediately so notify the Administrative Agent. Except to the
extent, if any, that prior to the time of the [issuance] [extension] of the
Letter of Credit requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such [issuance] [extension] as if then made.
Issuance Request

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the Borrower has caused this Issuance Request to be
executed and delivered, and the certifications and warranties contained herein
to be made, by its duly Authorized Officer this       day of
                    ,      .

            [FERRO CORPORATION][NAME OF DESIGNATED BORROWER]
      By           Name:           Title:        

Issuance Request

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C

[FORM OF] CONTINUATION/CONVERSION NOTICE
[PNC Bank, National Association,
     as Administrative Agent
PNC First Side Center
500 First Avenue
PNC Agency Services
Pittsburgh, Pennsylvania 15219 Facsimile No.: (412) 762-8672
Attention: Lisa Pierce]
[FERRO CORPORATION][NAME OF DESIGNATED BORROWER]
Ladies and Gentlemen:
     This Continuation/Conversion Notice is delivered to you pursuant to
Section 2.4 of that certain Third Amended and Restated Credit Agreement, dated
as of August [24], 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Ferro
Corporation, an Ohio corporation (the [“Borrower”][“Company”]), the Designated
Borrowers from time to time party thereto [(including [NAME OF DESIGNATED
BORROWER], a [                    ] (the “Borrower”))], the various financial
institutions and other Persons from time to time parties thereto (the
“Lenders”), PNC Bank, National Association, as the Administrative Agent and as
the Collateral Agent for the Secured Parties, and JP Morgan Chase Bank, N.A. and
Bank of America, N.A., as Syndication Agents. Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.
     The Borrower hereby requests that on                        ,      ,
     (1) [$][€]                      [(the Dollar Equivalent of which is equal
to $                    )] of the presently outstanding principal amount of the
[Revolving Loans][Alternate Currency Loans] originally made on
                       ,      , presently being maintained as [Base Rate Loans]
[LIBOR Rate Loans],
     (2) be [converted into] [continued as],
     (3) [LIBOR Rate Loans having an Interest Period of [1][2][3][6]
months][Base Rate Loans].
     The Borrower hereby:
     (a) certifies and warrants that no Default has occurred and is continuing;
and
     (b) agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent.
Except to the extent, if any, that prior to the time of the [continuation]
[conversion] requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such [continuation] [conversion] as if then made.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the Borrower has caused this Continuation/Conversion
Notice to be executed and delivered, and the certifications and warranties
contained herein to be made, by its duly Authorized Officer this       day of
                    ,      .

            [FERRO CORPORATION][NAME OF DESIGNATED BORROWER]
      By           Name:           Title:        

Continuation/Conversion Notice

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT D

[FORM OF] LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT
                       , 20  
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below the interest in and to all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto and
represents the amount and the percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including, to the extent included in any such facilities,
letters of credit and swing line loans, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

     
1. Assignor:
                                          
 
   
2. Assignee:
                                           [, an Eligible Assignee] [and is an
Affiliate/Approved Fund of [identify Lender]1]
 
   
3. Borrowers:
  Ferro Corporation, an Ohio corporation (the “Company”), and the Designated
Borrowers from time to time party to the Credit Agreement
 
   
4. Administrative Agent:
  PNC Bank, National Association, as the Administrative Agent
 
   
5. Credit Agreement:
  Third Amended and Restated Credit Agreement, dated as of August [24], 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Ferro Corporation, an Ohio corporation, the
Designated Borrowers from time to time party thereto, the various financial
institutions and other Persons from time to time parties thereto (the
“Lenders”), PNC Bank, National Association, as the Administrative Agent and as
the Collateral Agent for the Secured Parties, and JP Morgan Chase Bank, N.A. and
Bank of America, N.A., as Syndication Agents
 
   
6. Assigned Interest:
                      

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                              Aggregate Amount of     Amount of        
Commitment/Loans   Commitment/Loans for     Commitment/Loans     Percentage
Assigned of         Assigned   all Lenders     Assigned     Commitment/Loans2  
Revolving Loan
  $       $         %  
 
                       
Effective Date:
                                           , 20       

 

2   Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

Assignment Agreement

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:        

Consented to and Accepted:
[PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:]    

Assignment Agreement

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



[Consented to:]3
[FERRO CORPORATION]

         
By:
       
 
 
 
Name:    
 
  Title:]    

[[                                                            ],
   as an Issuer

         
By:
       
 
 
 
Name:    
 
  Title:]    

 

3   To be added only if the consent of the Company and/or the Issuers are
required by the terms of the Credit Agreement; provided that, to the extent
permitted under the definition of Eligible Assignee, the Company’s consent is
required for assignments of the Revolving Loan Commitment.

Assignment Agreement

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company or any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company or any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2 Assignee. The Assignee: (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.1.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to this Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be deemed
to be a contract made under, governed by, and construed in accordance with, the
laws of the State of New York, including for such purposes Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT E

[FORM OF] COMPLIANCE CERTIFICATE
FERRO CORPORATION
     This Compliance Certificate is delivered pursuant to Section 7.1.1 Third
Amended and Restated Credit Agreement, dated as of August [24], 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Ferro Corporation, an Ohio corporation (the
“Company”), as a borrower, the Designated Borrowers from time to time party
thereto, the various financial institutions and other Persons from time to time
parties thereto, PNC Bank, National Association, as the Administrative Agent and
as the Collateral Agent for the Secured Parties, and JP Morgan Chase Bank, N.A.
and Bank of America, N.A., as Syndication Agents. Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.
     The Company hereby certifies, represents and warrants that, as of
                       , 20   (the “Computation Date”), no Default had occurred
and was continuing.1 The Company hereby further represents and warrants that as
of the Computation Date:
1. Financial Covenants:
     (a) The maximum Leverage Ratio permitted pursuant to clause (a) of
Section 7.2.4 of the Credit Agreement on the Computation Date is 3.50 to 1.00.
The actual Leverage Ratio was       to 1.00, as computed on Attachment I hereto,
and, accordingly, the covenant [has][has not] been complied with.
     (b) The minimum Fixed Charge Coverage Ratio permitted pursuant to clause
(b) of Section 7.2.4 of the Credit Agreement on the Computation Date is 1.35 to
1.00. The actual Fixed Charge Coverage Ratio was       to 1.00, as computed on
Attachment II hereto, and, accordingly, the covenant [has][has not] been
complied with.
2. Subsidiaries: No Subsidiary has been formed or acquired since the delivery of
the last Compliance Certificate.2
 

1   If a Default has occurred, specify the details of such Default and the
action that the Company or an Obligor has taken or proposes to take with respect
thereto.   2   If a Subsidiary has been formed or acquired since the delivery of
the last Compliance Certificate, the Company must certify that such Subsidiary
has complied with Section 7.1.8 of the Credit Agreement.

Compliance Certificate

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the Company has caused this Compliance Certificate to
be executed and delivered, and the certifications and warranties contained
herein to be made on behalf of the Company, by the chief financial or accounting
Authorized Officer of the Company as of                     , 20  .

            FERRO CORPORATION
      By           Name:           Title:        

Compliance Certificate

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Attachment I
(to __/__/__ Compliance
Certificate
LEVERAGE RATIO
as of the last day of the Fiscal Quarter ending on or
immediately preceding the Computation Date

         
1. Total Debt: the outstanding principal amount of the following types of
Indebtedness of the Company and its Subsidiaries as of the last day of the
Fiscal Quarter ending on or immediately preceding the Computation Date
(exclusive of intercompany Indebtedness between the Company and its
Subsidiaries):
       
 
       
(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments (which, in the case of the Loans, shall be deemed to equal the
Dollar Equivalent (determined as of the most recent Revaluation Date) for any
Loans denominated in an Alternate Currency)
  $                       
 
       
(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person (which, in the ease of Letter of Credit Outstandings,
shall be deemed to equal the Dollar Equivalent (determined as of the most recent
Revaluation Date) for any Letter of Credit Outstandings denominated in an
Alternate Currency)
  $                       
 
       
(c) all monetary obligations of such Person and its Subsidiaries under any
leasing or similar arrangement which have been (or, in accordance with GAAP,
should be) classified as capitalized leases, and for purposes of each Loan
Document the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a premium or a penalty (“Capitalized Lease Liabilities”)
  $                       
 
       
(d) obligations arising under any lease (including leases that may be terminated
by the lessee at any time) of any property (whether real, personal or mixed)
(i) that is not a capital lease in accordance with GAAP and (ii) in respect of
which the lessee retains or obtains ownership of the property so leased for
federal income tax purposes, other than any such lease under which that Person
is the lessor (synthetic leases)
  $                       
 
       
(e) all obligations (other than intercompany obligations) of such Person
pursuant to any Permitted Receivables Program
  $                       

Attachment I
Compliance Certificate

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(f) the stated value, or liquidation value if higher, of all Redeemable Stock of
such Person
  $                       
 
       
(g) (without duplication) any Contingent Liability in respect of any of the
foregoing
  $                       
 
       
(h) The sum of Items 1(a) through 1(g)
  $                       
 
       
2. EBITDA as of the last day of the Fiscal Quarter ending on or immediately
preceding the Computation Date and each of the three immediately preceding
Fiscal Quarters:
       
 
       
(a) Net Income
  $                       
 
       
plus, to the extent deducted in determining Net Income:
       
 
       
(b) amortization expense
  $                       
 
       
(c) income tax expense
  $                       
 
       
(d) Interest Expense
  $                       
 
       
(e) depreciation expense
  $                       
 
       
(f) restructuring expenses attributable to the Company’s restructuring in 2010
in an aggregate amount not to exceed $19,000,000 for the period commencing
July 1, 2010
  $                       
 
       
(g) non-recurring fees, non-cash charges, cash charges and other cash expenses
paid in connection with the preparation, negotiation, approval, execution and
delivery of the Credit Agreement and the other Loan Documents and the Senior
Note Documents (each as defined therein), including, in each case, amendments,
waivers and other modifications thereto
  $                       
 
       
(h) non-cash expenses incurred in connection with asset write-offs, including,
but not limited to, goodwill impairments
  $                       
 
       
(i) if applicable, any swap or hedge breakage costs relating to interest rate
swaps or hedges in effect on the Closing Date, in each case to the extent any
such costs do not constitute Interest Expense
  $                       
 
       
(j) non-cash losses resulting from mark-to-market accounting treatment of
interest rate hedging agreements,
  $                       
 
       
(k) non-cash losses resulting from mark-to-market accounting treatment of metals
owned by the Company as of the date of determination and recorded as assets on
the consolidated balance sheet of the Company and its Subsidiaries
  $                       

Attachment I
Compliance Certificate

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(l) all charges and associated expenses in connection with the refinancing,
retirement or extinguishment of any Indebtedness, including initial issuance
costs, prepayment penalties, swap breakage fees and write-off of deferred
issuance fees
  $                       
 
       
(m) non-recurring one-time charges and expenses in an aggregate amount in any
Fiscal Year not to exceed $10,000,000
  $                       
 
       
(n) non-recurring charges related to pension settlement or curtailment in an
aggregate amount not to exceed $20,000,000 over the term of the Credit Agreement
  $                       
 
       
minus, to the extent added in determining Net Income:
       
 
       
(o) non-cash gains resulting from mark-to-market accounting treatment of
interest rate hedging agreements
  $                       
 
       
(p) non-cash gains resulting from mark-to-market accounting treatment of metals
owned by the Company as of the date of determination and recorded as assets on
the consolidated balance sheet of the Company and its Subsidiaries
  $                       
 
       
(q) The sum of Items 2(a) through 2(n) minus the sum of Items 2(o) and (p)
  $                      1
 
       
3. TOTAL LEVERAGE RATIO: ratio of Item 1(h) to Item 2(q)
         : 1.00  

 

1   EBITDA for the Fiscal Quarters ending December 31, 2009, March 31, 2010 and
June 30, 2010 shall be deemed to be $54,530,000, $57,815,000, and $70,813,000,
respectively.

Attachment I
Compliance Certificate

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Attachment II
(to __/__/__ Compliance
Certificate)
FIXED CHARGE COVERAGE RATIO
as of the last day of the Fiscal Quarter ending on or
immediately preceding the Computation Date

         
1. EBITDA (see Item 2(q) of Attachment I)
  $                       
 
       
2. Capital Expenditures
  $                       
 
       
3. The sum (for the Fiscal Quarter ending on or immediately preceding the
Computation Date and the three immediately preceding Fiscal Quarters) of
  $                       
 
       
(a) Interest Expense actually paid in cash during such period (excluding
(A) initial issuance costs paid in connection with Indebtedness incurred in
respect of the Obligations and Indebtedness under the Senior Note Documents,
(B) any make-whole premium or Interest Expense payable in connection with the
prepayment of Indebtedness under Existing Credit Agreement and the Existing
Notes and (C) if applicable, any swap or hedge breakage costs relating to
interest rate swaps or hedges in effect on the Closing Date (including any such
costs incurred in connection with a prepayment of the term loans under the
Existing Credit Agreement))
  $                       
 
       
(b) scheduled principal repayments of Indebtedness (other than Indebtedness
issued under the Indentures) actually paid during such Fiscal Quarters
  $                       
 
       
(c) finance expenses paid in connection with the Permitted Receivables Program
during such period
  $                       
 
       
(d) Restricted Payments made by the Company during such period
  $                       
 
       
4. Item 1 minus Item 2
  $                       
 
       
5. The sum of Items 3(a) through 3(d)
  $                       
 
       
6. FIXED CHARGE COVERAGE RATIO: the ratio of Item 4 to Item 5
         : 1.00  

Attachment II
Compliance Certificate

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT H-1

[FORM OF] DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

      Date:                     ,     
To:
  PNC Bank, National Association, as the Administrative Agent
 
  PNC First Side Center
 
  500 First Avenue
 
  PNC Agency Services
 
  Pittsburgh, Pennsylvania 15219
 
  Facsimile No.: (412) 762-8672
 
  Attention: Lisa Pierce

Ladies and Gentlemen:
          This Designated Borrower Request and Assumption Agreement is made and
delivered pursuant to Section 2.9 of that certain Third Amended and Restated
Credit Agreement, dated as of August [24], 2010 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Ferro Corporation, an Ohio corporation (the “Company”), as a
borrower, the Designated Borrowers from time to time party thereto, the various
financial institutions and other Persons from time to time parties thereto, PNC
Bank, National Association, as the Administrative Agent and as the Collateral
Agent for the Secured Parties, and JP Morgan Chase Bank, N.A. and Bank of
America, N.A., as Syndication Agents. All capitalized terms used in this
Designated Borrower Request and Assumption Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
          Each of [                    , a                     ] (the
“Designated Borrower”), and the Company hereby confirms, represents and warrants
to the Administrative Agent and the Lenders that the Designated Borrower is a
Subsidiary of the Company.
          The documents required to be delivered to the Administrative Agent
under Section 2.9 of the Credit Agreement will be furnished to the
Administrative Agent in accordance with the requirements of the Credit
Agreement.
          The parties hereto hereby confirm that with effect from the date
hereof, the Designated Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which the Designated Borrower would have had if the Designated Borrower had been
an original party to the Credit Agreement as a Borrower. The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.
          The parties hereto hereby request that the Designated Borrower be
entitled to receive Alternate Currency Loans under the Credit Agreement, and
understand, acknowledge and agree that neither the Designated Borrower nor the
Company on its behalf shall have any right to request any Alternate Currency
Loans for the Designated Borrower’s account unless and until the effective date
designated by the Administrative Agent and the Lenders pursuant to Section 2.9
of the Credit Agreement.
          This Designated Borrower Request and Assumption Agreement shall
constitute a Loan Document under the Credit Agreement.
          THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SectionS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
Designated Borrower Request and Assumption Agreement

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the parties hereto have caused this Designated
Borrower Request and Assumption Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the day and year first above
written.

              [DESIGNATED BORROWER]
 
       
 
  By:    
 
       
 
       Name:    
 
       
 
       Title:    
 
       
 
  FERRO CORPORATION    
 
       
 
  By:    
 
       
 
       Name:    
 
       
 
       Title:    

Designated Borrower Request and Assumption Agreement

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT H-1

[FORM OF] DESIGNATED BORROWER NOTICE

      Date:                     ,     
To:
  Ferro Corporation
 
   
 
  The Lenders party to the Credit Agreement referred to below
 
   
 
  Ladies and Gentlemen:

          This Designated Borrower Notice is made and delivered pursuant to
Section 2.9 of Third Amended and Restated Credit Agreement, dated as of August
[24], 2010 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among Ferro Corporation, an Ohio
corporation (the “Company”), as a borrower, the Designated Borrowers from time
to time party thereto, the various financial institutions and other Persons from
time to time parties thereto, PNC Bank, National Association, as the
Administrative Agent and as the Collateral Agent for the Secured Parties, and JP
Morgan Chase Bank, N.A. and Bank of America, N.A., as Syndication Agents, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
          The Administrative Agent hereby notifies the Company and the Lenders
that effective as of the date hereof [                    , a
                    ] shall be a Designated Borrower and may receive Alternate
Currency Loans for its account on the terms and conditions set forth in the
Credit Agreement.
          This Designated Borrower Notice shall constitute a Loan Document under
the Credit Agreement.

            PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE I

DISCLOSURE SCHEDULE
ITEM 5.1.2 Organization and Capital Structure
See organizational chart attached.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(FLOW CHART) [l40578l4057801.gif]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ITEM 6.7. Litigation.
     On May 6, 2004, the Company was named in an indirect purchaser class action
in California seeking monetary damages and injunctive relief relating to alleged
violations of the antitrust laws by the Company and others participating in the
plastics additives industry (Competition Collision Center, LLC v. Crompton
Corporation, et al., Superior Court of the State of California for the City and
County of San Francisco, Case No. CGC-040431278); on August 4, 2005, the Company
was named in another indirect purchaser class action lawsuit (In Re Indirect
Purchaser, Plastic Additives Litigation, D.R. Ward Construction, et al., v. Rohm
& Haas Company, et al., Case No. 2:05-CV-04157-LDD, MDL No. 1684, U.S. District
Court, Eastern District of Pennsylvania); and in June 2008, the Company was
named in four more indirect purchaser class action lawsuits. All of these cases
contain similar allegations. The four indirect purchaser cases filed in 2008
have been transferred to the Eastern District of Pennsylvania (Defren v. Rohm &
Haas Company, et al., Case No. 2:08-CV-03702-LDD (filed June 12, 2008);
Zebrowski v. Rohm & Haas Company, et al., Case No. 2:08-CV-04161-LDD (filed
June 23, 2008); Burg v. Rohm & Haas Company, et al., Case No. 2:08-CV-04162-LDD
(filed June 30, 2008); Miller v. Rohm & Haas Company, et al., Case No.
2:08-CV-03701-LDD (filed June 18, 2008)). The Company intends to vigorously
defend these six civil actions, which are all in their early stages. As a
result, the Company cannot determine the outcome of these lawsuits at this time.
In December 2006, the Company filed a lawsuit against the former owner of our
heat stabilizer business seeking indemnification for the defense of these
lawsuits and any resulting payments by the Company. In April 2008, the United
States District Court for the Northern District of Ohio dismissed the Company’s
lawsuit, and the Company appealed the court’s decision to the United States
Court of Appeals for the Sixth Circuit. In November 2009, the Sixth Circuit
affirmed the decision of the District Court. The Company does not intend to
pursue this matter further.
     For the year ended December 31, 2007, the Company submitted deviation
reports required by the Title V air emission permit issued under the New Jersey
Air Pollution Control Act (the “Title V Air Permit”), which contained numerous
deviations from the standards required by the Title V Air Permit at our South
Plainfield, New Jersey, facility. In November 2009, the Company entered a
settlement agreement with the New Jersey Department of Environmental Protection,
pursuant to which the Company performed $100,000 worth of supplemental
environmental projects in the community during 2009 and will make quarterly cash
payments totaling $300,000 in 2010.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ITEM 6.8 Existing Subsidiaries
Name Of Subsidiary*

     
Ferro China Holdings Inc
  USA
Zibo Ferro Performance Materials Company, Limited (70%)
  Peoples Republic of China
Ferro Electronic Materials Inc
  USA
Ferro Finance Corporation
  USA
Ohio-Mississippi Corporation
  USA
Ferro Colores SA de CV.
  Mexico
Cataphote Contracting Company
  USA
Ferro International Services Inc
  USA
Ferro Pfanstiehl Laboratories, Inc
  USA
The Ferro Enamel Supply Company
  USA
Ferro Far East, Inc.
  USA
Ferro Argentina SA
  Argentina
Minera Loma Blanca SA
  Argentina
Procesadora de Boratos Argentinos SA
  Argentina
Ferro Corporation (Aust.) Pty. Ltd
  Australia
Ferro Enamel do Brasil Industria e Comercio Ltda.
  Brazil
Ferro Industrial Products Ltd
  Canada
ESFEL SA (19%)
  Ecuador
Ferro Holding GmbH
  Germany
Ferro GmbH
  Germany
Ferro Schauer Austria GmbH
  Austria
Ferro Magmalor GmbH
  Germany
PT Ferro Mas Dinamika (95%)
  Indonesia
Ferro Japan K.K
  Japan
Ferro Far East Ltd
  Hong Kong
Ferro Far East Company SDN, BHD
  Malaysia
Ferro Mexicana SA de CV
  Mexico
Ferro B.V.
  The Netherlands
Ferro (Belgium) Sprl.
  Belgium
FC France Acquisition Sarl.
  France
Ferro Couleurs France SA
  France
PT Ferro Ceramic Colors Indonesia (59%)
  Indonesia
PT Ferro Additives Asia (75.4%)
  Indonesia
Ferro France Sarl
  France
Ferro Arnsberg GmbH iL
  Germany
Ferro (Italia) SrL
  Italy
Smaltochimica SpA (40%)
  Italy
Ferro (Holland) BV
  The Netherlands
Ferro Investments BV
  The Netherlands
Ferro Industrias Quimicas (Portugal) Lda
  Portugal
Ferro LLC
  Russia
Ferro (Suzhou) Performance Materials Co. Ltd.
  Peoples Republic of China
Ferro Taiwan Ltd
  Republic of China
OCI-Ferro Co., Ltd. (50%)
  Republic of Korea
Ferro Spain SA
  Spain
Gardenia-Quimica SA (36%)
  Spain
Kerajet SA (19.99%)
  Spain
Ferro (Thailand) Co. Ltd.
  Thailand
Ferro Cerdec (Thailand) Co. Ltd (49%)
  Thailand
Ferro de Venezuela CA (51%)
  Venezuela
Ferro (Great Britain) Ltd
  United Kingdom
Midlands Coarings Limited
  United Kingdom
Ferro Normandy Plastics Limited
  United Kingdom
Ferro Drynamels Limited
  United Kingdom
Ferro Colours (UK) Ltd.
  United Kingdom

 

*   Percentages in parentheses indicate Ferro’s ownership.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ITEM 6.10(d) Taxes; Other Laws.
Labor and collective bargaining agreements:

1.   Agreement, dated November 15, 2008, between Ferro Corporation and the
United Steel, Paper and Forestry, Rubber Manufacturing, Energy, Allied
Industrial and Service Workers International Union on behalf of Local 00895
(Fort Worth, TX location).

2.   Agreement, dated May 12, 2007, between Ferro Corporation and the United
Steel, Paper and Forestry, Rubber Manufacturing, Energy, Allied Industrial and
Service Workers International Union on behalf of Local No. 1170 (4150 E. 56th
Street, Cleveland, OH location).

3.   Agreement, dated May 12, 2007, between Ferro Corporation and the United
Steel, Paper and Forestry, Rubber Manufacturing, Energy, Allied Industrial and
Service Workers International Union on behalf of Local No. 1170-4 (4150 E. 56th
Street, Cleveland, OH location).

4.   Labor Contract, dated April 19, 2008, between Ferro Corporation and the
United Automobile, Aerospace and Agricultural Implement Workers of America
(Stryker, OH location).

5.   Collective Bargaining Agreement, dated December 15, 2009, between Ferro
Corporation and the Laborers’ International Union of North America and its Local
No. 1015 (Orville, OH location).

6.   Agreement, dated November 14, 2009, between Ferro Corporation and the
United Automobile, Aerospace and Agricultural Implement Workers of America and
its Local No. 5 (Plymouth, IN location).

7.   Articles of Agreement, dated October 18, 2008, between Ferro Corporation
and the United Electrical, Radio & Machine Workers of America and its Local
No. 1137 (Waukegan, IL location).

8.   Agreement, dated September 10, 2008, between Ferro Corporation and the
United Steel, Paper and Forestry, Rubber Manufacturing, Energy, Allied
Industrial and Service Workers International Union and its Local No. 1-0243-8
(Independence, OH location).

9.   Union Shop Contract, July 1, 2010, between Ferro Corporation and the Glass,
Molders, Pottery, Plastics & Allied Workers International Union and its Local
No. 73 (Wayside, Cleveland, OH location) [Note: This agreement has not been
finalized.]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ITEM 6.11. Pension and Welfare Plans.
Benefits Plan for Ferro Corporation Employees (Plan No. 552), including:
1. PPO Plan, Indemnity Plan or Drug Only Plan (dmc2) — all with UnitedHealthcare
(UHC)
2. Kaiser HMO (available in addition to the PPO Plan with UHC for the Hourly at
Walton Hills and 4150 Frit)
3. Community Blue HMO (available in addition to the PPO Plan with UHC at Hourly
at Niagara Falls)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ITEM 6.12. Environmental Warranties.

                                              Estimated             Estimated  
Completion Section   Location   Issue   Cost   Date
6.12(i)
  Niagara Falls, NY   Buried TENORM. When Cookson owned the site they buried
some silica fume in back of the plant that contains TENORM. The landfill area
has been of interest to NRC and NYDEC.   Not Known   Not Known
 
                       
6.12(e)
  Hammond, IN   CERCLIS list. One of the three land parcels (parking lot area)
at the former Keil Chemical site is listed on CERCLIS because it has a landfill
area created by Union Carbide when they owned the land. No clean up was required
due to a low CERCLIS score.   Not Known   Not Known
 
                       
6.12(e)
  South Plainfield, NJ   CERCLIS list. This site was put on the CERCLIS list in
1993 and we don’t know why. Ferro sold this site in 2003 and went through a NJ
ISRA investigation. After some limited remediation it met residential clean up
criteria.   Not Known   Not Known
 
                       
6.12(a),(d)
  Castenheira,
Portugal   Wastewater treatment. Need to upgrade wastewater treatment plant to
meet discharge limitations during storm events, which hydraulically overload the
current treatment system.   $ 360,000     Not Known
 
                       
6.12(a), (b), (d)
  South Plainfield, NJ   Title V Air Permitting Compliance. The State of New
Jersey has notified the Company of alleged non-compliance with the facility’s
Title V operating permit. The New Jersey Department of Environmental Protection
(NJDEP) informally alleged up to $1.9MM in liability for alleged violations of
its Title V permit. The Company and NJDEP have been participating in discussions
to resolve the issues. To date, no Complaint or Administrative Order & Notice of
Civil Administrative Penalty Assessment have been filed or issued by the NJDEP.
The Company entered into an Administrative Consent Order in November 2009. The
Site is currently negotiating the terms of the Title V permit.   $ 400,000    
Consent Order Finalized in Fourth Quarter 2009. Penalty paid in quarterly
installments until 2010.
 
                       
6.12( a), (b), (d)
  Bridgeport, NJ   The Company is in receipt of October 2008 correspondence from
the Mid Atlantic Environmental Law Center on behalf of the New Jersey
Environmental   Not Known   Not Known

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                              Estimated             Estimated  
Completion Section   Location   Issue   Cost   Date
 
      Federation (NJEF) communicating NJEF’s notice of intent to file a
citizens’ suit under the Clean Water Act for alleged non-compliance with the
facility’s New Jersey Pollution Discharge Elimination System permit. The
violations alleged in the NJEF’s notice of intent stem from events at the
facility that were previously resolved with the NJDEP through the payment of a
civil penalty and entry into an administrative consent order requiring upgrades
to the facility’s operations. The company responded to NJEF’s letter citing the
resolution of the issues and other reasons why the NJEF’s claims are deficient.
               
 
                       
6.12 (b),(c)
  Geelong, Australia   The Company is in receipt of a May 2008 Cleanup Notice
from EPA Victoria indicating that the Geelong facility is being placed and
Priority Sites Register due to alleged soil and groundwater contamination. The
Cleanup Notice requires the Company to commission, conduct, and submit an
approved environmental audit by February 28, 2009. The Company is then required
to submit an Environmental Management Plan, consistent with recommendations of
the Environmental Audit, by May 30, 2009. The Company is in the process of
pursuing other potentially responsible parties for any costs or work it may
incur or have to conduct pursuant to the Cleanup Notice.   Not Known   Not Known
 
                       
6.12(b).(c)
  Rotterdam,
Netherlands   Potential liability associated with remediation for site. The
Company believes that any soil/groundwater issues at the site were the result of
historic operations (a former gas works) prior to Ferro’s purchase. The company
is in the process of selling the facility and the Company expects to transfer
potential liability to the buyer upon closing of the transaction.   Not Known  
Not Known
 
                       
6.12(b),(c)
  Maasdam, Netherlands   Closed site where Ferro ceased operation in the 1980s.
The Government alleged contamination and filed legal action whereby a Lien was
placed on the Company’s Uden facility for an amount up to €1.36M. The Lien is
permitted pursuant to 7.2.3(m). Technical reports to   € 125,000     Fourth
Quarter 2009

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                              Estimated             Estimated  
Completion Section   Location   Issue   Cost   Date
 
      support Ferro’s position that most contamination was caused by prior
owner. Ferro completed a settlement for €125,000.                
 
                       
6.12(b),(c)
  Sao Bernardo, Brazil   Ferro closed the site but retained ownership of a
portion of the property for which remediation may be necessary. The company has
sought and is awaiting approval of the remediation plan. Additional
investigation is proceeding.   $ 4.5M     Not Known
 
                       
6.12(a),(d)
  Newport, United
Kingdom   New effluent limits in the site’s discharge permit require an upgrade
to the site’s biological treatment plant for Ferro and Solutia generated
wastewater prior to discharge. Costs of upgrades to be split by Ferro and
Solutia. Construction of the plant is in progress and the balance of the
remaining financial commitment is estimated to be $500K. Construction and
start-up is complete.   $ 500,000       2009  
 
                       
6.12(b),(c)
  Moorabin, Australia   Ferro is ceasing operations at is Moorabin, Australia
facility. Ferro has received a draft Cleanup Notice from the EPA. Ferro will
begin the investigation of the Site in late 2010 or 2011.   Not Known   Not
Known
 
                       
6.12(b),(c), (i)
  Four Ohio Sites   Four Ohio sites (E. 56th Street, Cleveland, Wayside Rd.,
Cleveland, Krick Rd., Bedford, and E. Pleasant Valley Rd., Independence) are
being investigated by the US EPA under its Corrective Action Authority. The US
EPA is evaluating the need for further investigation and/or cleanup at the sites
related to historical releases. Early indications are that the Wayside and
Independence sites will not require additional action. The E. 56th Street and
Krick Rd. sites may require additional investigation.   Not Known   Not Known

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Summary of Superfund Site Liabilities and Environmental Reserves
Active Ferro Sites

                                                  Changes in the Site   Issue  
Description   Reserve   Comments   Reserve Amount
Hammond
  Groundwater
contamination   Under a 1993 consent order with IDEM, a subsurface investigation
study revealed groundwater contamination that will be required to be cleaned up
in the future.   $ 2,900,000     In January 2007 we met with Dover (current site
operator) to review the proposed groundwater treatment system. We will need to
work closely with Dover during the installation to minimize its impact on their
ongoing operations. In March 2007 the Remediation Work Plan was completed and
submitted to IDEM that includes the treatability testing results, risk
assessment showing the preliminary remediation objectives (PRO), and proposed
groundwater treatment system. The Company and IDEM modified the workplan and the
revised workplan was approved by IDEM on November 17, 2008. The Company is in
the process of implementing the workplan and provides quarterly project status
updates to IDEM.   No change.
 
                       
Various
  Superfund Sites   The Company has been a party in several current and former
Superfund Sites. The largest Superfund exposure was the WDIG Site. Ferro has
resolved liability for this site but is still a party at several other Superfund
Sites   $ 350,000     Ongoing.   No change.
 
                       
San Barnardo
  Soil contamination   Ferro closed the site but retained ownership of a portion
of the property for which remediation may be necessary. The company has sought
and is awaiting approval of   $ 4.5M     Ongoing.   Increase

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                                  Changes in the Site   Issue  
Description   Reserve   Comments   Reserve Amount
 
      the remediation plan. Additional investigation is proceeding.            
    Metallica   (Powder Coatings Sale)

 
                       
Arnsberg
  Soil contamination   Former USTs may have contaminated soil   $ 100,000    
Site had contamination issues. No claims or ascertains received from buyer to
date.   No change.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ITEM 7.2.2(b) Existing Indebtedness.

                                              Total Facility or     Type of    
      Financial   Debt Amount in   Amount Outstanding as Indebtedness   Ferro
Entity   Description   Institution   USD   of 8/6/2010 in USD a) Obligations
evidenced by bonds, debentures, notes or similar instruments:                  
 
 
  Ferro Corporation   6.50% Convertible Notes   Various   $ 172,500,000     $
172,500,000  
 
  Ferro Corporation   7.875% Senior Unsecured Notes   Various   $ 250,000,000  
  $ —                             Total Obligations evidenced by bonds,
debentures, notes or similar instruments   $ 422,500,000     $ 172,500,000      
                               
b) Letters of Credit:
                           
 
  Ferro Spain S.A.   Guaranteed Payments to foreign vendors   BANKINTER   $
464,800     $ —  
 
  Ferro Spain S.A.   VAT Import Payment   BSCH   $ 159,628     $ 159,628  
 
  Ferro Spain S.A.   VAT Import Payment   BSCH   $ 159,628     $ 159,628  
 
  Ferro Spain S.A.   VAT Import Payment   BSCH   $ 244,120     $ 244,120  
 
  Ferro Spain S.A.   Subsidy Tile Decoration Inks   BSCH   $ 15,385     $ 15,385
 
 
  Ferro Spain S.A.   Subsidy Tile Decoration Inks   BSCH   $ 24,046     $ 24,046
 
 
  Ferro Spain S.A.   Subsidy Tile Decoration Inks   BSCH   $ 24,046     $ 24,046
 
 
  Ferro Spain S.A.   Subsidy Tile Decoration Inks   BSCH   $ 24,046     $ 24,046
 
 
  Ferro Spain S.A.   Subsidy Tile Decoration Inks   BSCH   $ 24,046     $ 24,046
 
 
  Ferro Spain S.A.   Miscellaneous Subsidies   BSCH   $ 168,979     $ 168,979  
 
  Ferro Spain S.A.   Planing Permision Industrial State   BSCH   $ 47,289     $
47,289  
 
  Ferro Spain S.A.   Planing Permision Industrial State   BSCH   $ 23,965     $
23,965  
 
  Ferro Spain S.A.   Planing Permision Industrial State   BSCH   $ 7,968     $
7,968  
 
  Ferro Spain S.A.   Planing Permision Industrial State   BSCH   $ 3,017     $
3,017  
 
  Ferro Spain S.A.   Environment Pollution   BSCH   $ 95,645     $ 95,645  
 
  Ferro Spain S.A.   Company Income Tax   BSCH   $ 1,142,128     $ 1,142,128  
 
  Ferro Spain S.A.   Juzgado 1a Instancia   BSCH   $ 35,916     $ 35,916  
 
  Ferro Spain S.A.   Leonardo da Cunha   Bankinter   $ 3,586     $ 3,586  
 
  Ferro Spain S.A.   Company Cars Petrol   BBVA   $ 12,749     $ 12,749  
 
  Ferro Spain S.A.   CTI Land Revaluation   BSCH   $ 21,927     $ 21,927  
 
  Ferro Spain S.A.   B/L loss   BBVA   $ 66,484     $ 66,484  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                              Total Facility or     Type of    
      Financial   Debt Amount in   Amount Outstanding as Indebtedness   Ferro
Entity   Description   Institution   USD   of 8/6/2010 in USD
 
  Ferro Spain S.A.   Monthly Invoice Payment   Unicredit   $ 24,834     $ 24,834
 
 
  Ferro Spain S.A.   Electricity suply guarantee   BSCH   $ 1,022,560     $
1,022,560  
 
  Ferro Spain S.A.   Gas suply guarantee Almazora Plant   BSCH   $ 783,520     $
783,520  
 
  Ferro Spain S.A.   Gas suply guarantee Color Plant   BSCH   $ 66,400     $
66,400  
 
  Ferro Industrias
Quimicas (Portugal), Lda   Pension LC   BPI   $ 7,181     $ 7,181  
 
  Ferro GmbH   Contract/rent LC   HypoVereinsbank AG, Frankfurt   $ 42,118     $
42,118  
 
  Ferro (Holland) B.V.   Vastgoedmaatschappij MPC Holland   Citi Bank   $ 42,496
    $ 42,496  
 
  Ferro (Italia) S.r.l.   Unicredit Banca d'Impresa - 460831057037   Unicredit
Banca d'Impresa   $ 32,926     $ 32,926  
 
  Ferro (Italia) S.r.l.   Municipality of Sassuolo   Banco S.Geminiano e
S.Prospero   $ 90,533     $ 90,533  
 
  Ferro (Great Britain) Limited   HM Customs & Exercise   HSBC   $ 286,956     $
286,956                    
 
           Total Letters of Credit       $ 5,168,920     $ 4,704,120            
                          c) Capitalized Lease Liabilities:                    
   
 
  Ferro Corporation   Capital Leases - South Plainfield Building       $
2,456,527     $ 2,456,527  
 
  Ferro Corporation   Capital Leases - Frit Oxygen Plant       $ 196,562     $
196,562  
 
  Ferro Corporation   Capital Leases - Stryker Towmoters       $ 161,506     $
161,506  
 
  Ferro Corporation   Capital Leases - NeoPost Postage Machine       $ 6,292    
$ 6,292  
 
  Ferro Corporation   Capital Leases - Walton Hills Copiers (5)       $ 13,894  
  $ 13,894  
 
  Ferro Industrias
Quimicas (Portugal), Lda   Capital Leases - Portugal Roof Lease   Metal
Portugesa   $ 522,002     $ 522,002  
 
  Ferro Spain S.A.   Oxygen Plant   PRAXAIR ESPAÑA SL   $ 1,934,427     $
1,934,427                    
 
      Total Capitalized Lease Liabilities       $ 5,291,210     $ 5,291,210    
                                 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                              Total Facility or     Type of    
      Financial   Debt Amount in   Amount Outstanding as Indebtedness   Ferro
Entity   Description   Institution   USD   of 8/6/2010 in USD
d) Government Loans
                           
 
  Ferro Spain S.A.   Government Loans   Spanish Central Government   $ 30,762  
  $ 30,762  
 
  Ferro Spain S.A.   Government Loans   Spanish Central Government   $ 22,216  
  $ 22,216  
 
  Ferro Spain S.A.   Government Loans   Spanish Central Government   $ 197,407  
  $ 197,407  
 
  Ferro Spain S.A.   Government Loans   Spanish Central Government   $ 1,153,068
    $ 1,153,068  
 
  Ferro Spain S.A.   Government Loans   Spanish Central Government   $ 1,006,660
    $ 1,006,660  
 
  Ferro Spain S.A.   Government Loans   Spanish Central Government   $ 887,897  
  $ 887,897                    
 
     
Total Government Loans
      $ 3,298,010     $ 3,298,010                                       e)
Overdraft Credit Facilities                        
 
  Ferro Brazil   Overdraft Facility   Banco do Brasil   $ 1,703,674     $
1,483,900  
 
  Ferro Brazil   Overdraft Facility   Banco Alfa   $ 3,407,349     $ —  
 
  Ferro Brazil   Overdraft Facility   HSBC   $ 567,891     $ —  
 
  Ferro Brazil   Overdraft Facility   Unibanco   $ 567,891     $ —  
 
  Ferro Corporation (Aust) Pty. Ltd.   Overdraft Facility   Westpac Banking
Corporation   $ 367,320     $ —  
 
  Ferro (Great Britain) Limited   Overdraft Facility   HSBC   $ 239,130     $ —
 
 
  Ferro Spain S.A.   Overdraft Facility   Unicredit   $ 66,400     $ —  
 
  Ferro (Italia) S.r.l.   Overdraft Facility   Unicredit   $ 66,400     $ —  
 
  Ferro B.V. - Ferro Spain S.A.   Overdraft Facility - Citi Europe   Citibank  
$ 6,000,000     $ 1,322,920                    
 
      Total Overdraft Credit Facilities       $ 12,986,056     $ 2,806,821      
             

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                              Total Facility or     Type of    
      Financial   Debt Amount in   Amount Outstanding as Indebtedness   Ferro
Entity   Description   Institution   USD   of 8/6/2010 in USD f) Local Lines of
Credit                        
 
  Ferro Spain S.A.   Multipurpose Line of Credit   BBVA   $ —     $ —  
 
  Ferro Spain S.A.   Multipurpose Line of Credit   Bankinter   $ 1,328,000     $
—  
 
  Ferro Spain S.A.   Multipurpose Line of Credit   BSCH   $ 398,400     $ —  
 
  Ferro Spain S.A.   Multipurpose Line of Credit   UniCredit   $ 1,992,000     $
—  
 
  PT. Ferro Mas Dinamika   Line of Credit   Citibank   $ 1,000,000     $ 190,000
 
 
  Ferro Thailand   Multipurpose Line of Credit   Citibank   $ 419,000     $
138,160  
 
  Ferro Argentina   Multipurpose Line of Credit   Standard Bank   $ 687,023    
$ 36,902  
 
  Ferro Argentina   Multipurpose Line of Credit   HSBC Bank   $ 381,679     $
3,442  
 
  Ferro Argentina   Multipurpose Line of Credit   Banco Industrial   $ 127,226  
  $ —  
 
  Ferro Argentina   Multipurpose Line of Credit   Banco Superviele   $ 127,226  
  $ —  
 
  Ferro Argentina   Multipurpose Line of Credit   Banco Patagonia   $ 381,679  
  $ —  
 
  Ferro Argentina   Multipurpose Line of Credit   Banco Nacion   $ 381,679     $
—  
 
  Ferro Argentina   Multipurpose Line of Credit   Banco CMF   $ 636,132     $ —
 
 
  Ferro Venezuela   Line of Credit   Banco mercantil   $ 698,544     $ —        
           
 
      Total Local Lines of Credit       $ 8,558,590     $ 368,505              
     

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ITEM 7.2.3(c) Ongoing Liens.

                          Ferro Entity   Describe Lien   Beneficiary of the Lien
  Value
Ferro Mexicana
  Tax Lien on Celaya Plant Facility   Tax Secretariat   $137,456  

                                  Original File Date and Debtor   Secured Party
  Collateral   State   Number
Ferro Corporation
  Tennant Financial Services   Leased Tennant Scrubber   OH   8/15/2000
AP0262041
 
               
Ferro Corporation
  Fleet Leasing Corporation   Leased Konica Fax   OH   10/27/2000
AP295865
 
               
Ferro Corporation
  Sage Capital Corporation   Leased Boomlift   OH   01/28/2002
OH00044532756
 
               
Ferro Corporation
  Equistar Chemicals, LP   All products manufactured, distributed, consigned or
sold by Secured Party including Polyolefin resin product et al   OH   8/14/2002
OH00053141607
 
               
Ferro Corporation
  First Merit Bank   (2) Leased Toyto Forklift Trucks   OH   8/14/2003
OH00067410755
 
               
Ferro Corporation
  First Merit Bank   Leased Toyto Forklift Trucks   OH   8/14/2003
OH00067411090
 
               
Ferro Corporation
  De Lage Landen Financial Services, Inc.   Leased Equipment and personal
property   OH   11/26/2003
OH00071181865
 
               
Ferro Corporation
  Fleet Business Credit, LLC   Leased Konica Copiers   OH   11/2/2004
OH00083122067

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                  Original File Date and Debtor   Secured Party
  Collateral   State   Number
Ferro Corporation
  NMHG Financial Services, Inc.   Leased equipment   OH   8/4/2005
OH00091981198
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   8/10/2005
OH00092212847
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   8/17/2005
OH00092410847
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   8/25/2005
OH00092639982
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   9/6/2005
OH00092995269
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   9/12/2005
OH00093155149
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   9/13/2005
OH00093223104
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   9/27/2005
OH00093724166
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   9/28/2005
OH00093744300
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   10/3/2005
OH00093920708
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   10/4/2005
OH00093974579

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                  Original File Date and Debtor   Secured Party
  Collateral   State   Number
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   10/28/2005
OH00094892910
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   11/7/2005
OH00095277775
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   11/14/2005
OH00095539125
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   11/23/2005
OH00095938373
 
               
Ferro Corporation
  HSBC Bank USA, National Association   All precious metals leased or otherwise
in possession of Debtor from Secured Party   OH   12/12/2005
OH00096578835
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   12/20/2005
OH00096873366
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   12/22/2005
OH00096947505
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   1/6/2006
OH00097480970
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   1/11/2006
OH00097638147
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   1/27/2006
OH00098156328
 
               
Ferro Corporation
  PB Financial Services, Inc.   All gold, silver, platinum, palladium delivered
or leased to Debtor by Secured Party   OH   1/31/2006
OH00098259811

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                  Original File Date and Debtor   Secured Party
  Collateral   State   Number
Ferro Corporation
  NMHG Financial Services, Inc.   Leased equipment   OH   2/15/2006
OH00098774611
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   2/16/2006
OH00098824234
 
               
Ferro Corporation
  IBM Credit LLC   Leased Computer equipment   OH   2/17/2006
OH00098881153
 
               
Ferro Corporation
  Solvay Chemicals   Consigned inventory   OH   2/24/2006
OH00099053957
 
               
Ferro Corporation
  Toyota Motor Credit Corporation   Leased Toyota Lift Truck   OH   3/10/2006
OH00099593618
 
               
Ferro Corporation
  General Electric Capital Corporation   Leased equipment   OH   4/26/2006
OH00101312083
 
               
Ferro Corporation
  General Electric Capital Corporation   Leased equipment   OH   5/24/2006
OH00102543164
 
               
Ferro Corporation
  Toyota Motor Credit Corporation   Leased Toyota   OH   7/5/2006
OH00104034571
 
               
Ferro Corporation
  AVN Air LLC   Leased Raytheon Hawker 850 XP Airframe   OH   8/9/2006
OH00105284117
 
               
Ferro Corporation
  General Electric Capital Corp   Leased equipment   OH   8/16/2006
OH00105613954
 
               
Ferro Corporation
  HSBC Bank USA, National Association and additional Secured Parties   Consigned
Precious Metals   OH   10/24/2006
OH00107984092

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                  Original File Date and Debtor   Secured Party
  Collateral   State   Number
Ferro Corporation
  General Electric Capital Corp   Leased equipment   OH   12/22/2006
OH00110231082
 
               
Ferro Corporation
  Dorien Fleet Leasing Ltd./ Location de Flottes Donlen Ltee.   Leased motor
vehicles   OH   2/16/2007
OH00112057286
 
               
Ferro Corporation
  Xenith Bank   Leased personal property   OH   6/6/2007
OH00115934360
 
               
Ferro Corporation
  Rhodia, Inc.   Consigned Products   OH   9/19/2007
OH00119261004
 
               
Ferro Corporation
  Mitsubishi International Corporation   Consigned Precious Metals   OH  
12/4/2007
OH00121767939
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 3 Toyota Electric   OH   3/26/2008
OH00125152172
 
               
Ferro Corporation
  Toyota Motor Credit   Leased Toyota Fork Lift   OH   3/26/2008
OH00125152283
 
               
Ferro Corporation
  Toyota Motor Credit   Leased Advance Sweeper   OH   3/26/2008
OH00125152394
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 2 Raymond Forklifts   OH   3/26/2008
OH00125152405
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 3 Toyota Electric   OH   3/26/2008
OHOO125152516
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 1 Toyota Fork Lift   OH   3/26/2008
OH00125152627

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                  Original File Date and Debtor   Secured Party
  Collateral   State   Number
Ferro Corporation
  Toyota Motor Credit   Leased 11 Toyota Fork Lifts   OH   3/26/2008
OH00125152738
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 1 Toyota Fork Lift   OH   3/26/2008
OH00125152849
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 1 Toyota Fork Lift   OH   3/26/2008
OH00125153073
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 2 Toyota Fork Lifts   OH   3/26/2008
OH00125153184
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 2 Toyota Electric   OH   3/26/2008
OH00125153295
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 1 Toyota Electric   OH   3/26/2008
OH00125153417
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 1 Toyota Fork Lift   OH   3/26/2008
OH00125153740
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 1 Toyota Fork Lift   OH   6/24/2008
OH00127778352
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 10 Toyota equipment   OH   6/24/2008
OH00127778463
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 2 Toyota equipment   OH   6/24/2008
OH00127778685
 
               
Ferro Corporation
  Toyota Motor Credit   Leased 1 Tennant equipment   OH   6/24/2008
OH00127778807

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                  Original File Date and Debtor   Secured Party
  Collateral   State   Number
Ferro Corporation
  NMHG Financial Services   Leased equipment   OH   7/29/2008
OH00128519173
 
               
Ferro Corporation
  Novolyte Technologies Inc.   Bailee/Bailor
Assets   OH   11/3/2008
OH00130722502
 
               
Ferro Corporation
  Toyota Motor Credit Corporation   Leased 1 Toyota Electric   OH   11/10/2008
OH00130890012
 
               
Ferro Corporation
  Ownens Corning Sales, LLC   Consignment of Inventory   OH   3/5/2009
OH00133149569
 
               
Ferro Corporation
  Air Liquide Industrial U.S. LP   3,000 Gallon Process Engineering Vertical
Vessel   OH   4/20/2009
OH00134117856
 
               
Ferro Corporation
  Wachovia Bank, National Association, as Agent   All Transferred Receivables
and Related Security and all Collections to/by Ferro Finance Corporation   OH  
6/3/2009
OH00135130815
 
               
Ferro Corporation
  Cisco Systems Capital Corporation   Leased computer and telecommunications
equipment   OH   9/4/2009
OH00137016421
 
               
Ferro Corporation
  Toyota Motor Credit Corporation   Leased 1 Toyota Sideshifter   OH   1/28/2010
OH00139961870
 
               
Ferro Corporation
  DB Energy Trading LLC   Leased Precious Metals   OH   7/16/2010
OH00143718043
 
               
Ferro Corporation, Grant Chemical Division
  Air Products and Chemicals, Inc.   Fixture filing on specific equipment listed
on Exhibit B [Debtor name now indicated as Novolyte Technologies LP but no name
change Amendment was filed]   LA   5/13/1999
17-1170152

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                  Original File Date and Debtor   Secured Party
  Collateral   State   Number
Ferro Corporation
  Minotola National Bank   Leased personal property — 2 Genie Manlifts [not
valid UCC should have been continued in lieu in OHSOS]   NJ   5/2/2001
2039531
 
               
Ferro Corporation
  Minotola National Bank   Fixture filing on leased personal property — 2 Genie
Manlifts   NJ   4/25/2001
47936/01-13989
 
               
Ferro Pfanstiehl Laboratories, Inc.
  Wells Fargo Bank, N. A. , as Agent   Purchased Receivables and Related
Security and all Collections. Debtor is Seller Ferro Corporation is Purchaser  
DE   6/2/2009
2009 1742581
 
               
Ferro Pfanstiehl Laboratories, Inc.
  NMHG Financial Services, Inc.   Leased equipment   DE   12/18/2009
2009 4058159
 
               
Ferro Pfanstiehl Laboratories, Inc.
  GFC Leasing, a Division of Gordon Flesch Co., Inc   FAX   IL   1/25/2007
011748511
 
               
Ferro Pfanstiehl Laboratories, Inc.
  GFC Leasing, a Division of Gordon Flesch Co., Inc   Imager Runner   IL  
3/16/07
011898947
 
               
Ferro Electronic Materials Inc.
  GE Capital Corporation   Leased Tennant 5700-7000 scrubber   DE   5/15/2005
51499327
 
               
Ferro Electronic Materials Inc.
  Tennant Financial Services   Leased Tennant 7400 LP scrubber   DE   5/23/2005
51586834

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                  Original File Date and Debtor   Secured Party
  Collateral   State   Number
Ferro Electronic Materials Inc.
  Citicorp North America, Inc., as agent   Purchased Receivables and Related
Security and all Collections. Debtor is Seller.   DE   8/29/2005
52679091
 
               
Ferro Electronic Materials Inc.
  Citicorp North America, Inc., as agent   Purchased Receivables and Related
Security and all Collections. Debtor is Seller.   DE   8/29/2005
52679323

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ITEM 7.2.5(a) Ongoing Investments
None.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE II

REVOLVING LOAN PERCENTAGES;
DOMESTIC OFFICE

              NAME AND NOTICE ADDRESS       REVOLVING LOAN                OF
LENDER   DOMESTIC OFFICE   COMMITMENT
PNC Bank, National Association
  PNC Bank, National Association     17.1428571429 %
500 First Avenue
  500 First Avenue        
PNC Agency Services
  PNC Agency Services        
Pittsburgh, Pennsylvania 15219
  Pittsburgh, Pennsylvania 15219        
Facsimile No.: (412) 762 8672
  Facsimile No.: (412) 762 8672        
Attention: Lisa Pierce
  Attention: Lisa Pierce        
 
           
Bank of America, N.A.
  Bank of America, N.A.     14.2857142857 %
1300 E. 9th Street
  1300 E. 9th Street        
Cleveland, OH 44114
216-802-2226
  Cleveland, OH 44114
216-802-2226        
 
           
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.     11.4285714286 %
One Oxford Centre
  One Oxford Centre        
301 Grant Street, Suite 1100
  301 Grant Street, Suite 1100        
Facsimile No.: (312) 385-7096
Attention: Shawuana Simmons
           
 
           
Credit Suisse, Cayman Islands Branch
  Credit Suisse, Cayman Islands Branch     8.5714285714 %
Eleven Madison Avenue
  Eleven Madison Avenue        
New York, NY 10010-3629
  New York, NY 10010-3629        
Facsimile No.: (212) 325-8321
           
Attention: Bill O’Daly
           
 
           
KeyBank National Association
  KeyBank National Association     8.5714285714 %
127 Public Square, 6th Floor
  127 Public Square, 6th Floor        
Cleveland, Ohio 44114
  Cleveland, Ohio 44114        
Facsimile No.: (216) 689-4649
Attention: LaShawn Dalton
           
 
           
Citicorp North America, Inc.
  Citicorp North America, Inc.     8.5714285714 %
388 Greenwich Street, 21st floor
  388 Greenwich Street, 21st floor        
New York, NY 10013
  New York, NY 10013        
Facsimile No.: (646) 291-1817
Attention: Daniel H. Gouger
           
 
           
Fifth Third Bank
  Fifth Third Bank     8.5714285714 %
600 Superior Avenue East
  600 Superior Avenue East        
Cleveland, OH 44114
  Cleveland, OH 44114        
Facsimile No.: (216) 274-5507
Attention: Roy C. Lanctot
           
 
           
RBS Citizens, National Association
  RBS Citizens, National Association     7.1428571429 %
1215 Superior Avenue
MidCorporate Banking
Cleveland, OH 44117
Fax: 216-277-1205
Attention: Patrick Dunphey
  1215 Superior Avenue
MidCorporate Banking
Cleveland, OH 44117
Fax: 216-277-1205
Attention: Patrick Dunphey        

         

           

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              NAME AND NOTICE ADDRESS       REVOLVING LOAN                OF
LENDER   DOMESTIC OFFICE   COMMITMENT
 
           
U.S. Bank National Association
  U.S. Bank National Association     5.7142857143 %
Address on file with the
  Address on file with the        
Administrative Agent
  Administrative Agent        
 
           
FirstMerit Bank, N.A.
  FirstMerit Bank, N.A.     3.5714285714 %
106 South Main Street, TOWW91
 
106 South Main Street, TOWW91
       
Akron, OH 44308
 
Akron, OH 44308
       
Fax: 330-996-6394
         
Attention: Robert G. Morlan
         
 
           
The PrivateBank & Trust Company
  The PrivateBank & Trust Company     3.5714285714 % 1100 Superior Avenue   1100
Superior Avenue         Suite 1325   Suite 1325         Cleveland, OH 44114  
Cleveland, OH 44114         Fax 216-394-0247          
 
           
First Commonwealth Bank
  First Commonwealth Bank     2.8571428571 %
Address on file with the
  Address on file with the        
Administrative Agent
  Administrative Agent        

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE III

EXCLUDED PROPERTIES
1789 Transelco Drive, Pen Yan, NY
465 Meadowbrook Drive, Meadowbrook Industrial Park, Toccoa, Georgia

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE IV

RATE PROTECTION AGREEMENTS

1.   Fifth Third Bank, foreign currency facility with a daily settlement limit
$25,000,000   2.   JPMorgan Chase, foreign currency facility with a daily
settlement limit $20,000,000   3.   Citibank, foreign currency facility with a
daily settlement limit $25,000,000   4.   Key Bank, foreign currency facility
with a daily settlement limit $15,000,000   5.   The Private Bank, foreign
currency facility with a daily settlement limit $30,000,000

 